Exhibit 10.1

Execution Version

 

  Published CUSIP Numbers   Deal:   86164DAC6   Revolving Commitment:  
86164DAD4

$900,000,000

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

among

STONE ENERGY CORPORATION

as Borrower,

THE FINANCIAL INSTITUTIONS

NAMED IN THIS CREDIT AGREEMENT

as Banks,

BANK OF AMERICA, N.A.

as Administrative Agent and Issuing Bank,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

NATIXIS,

THE BANK OF NOVA SCOTIA,

CAPITAL ONE, N.A., and

TORONTO DOMINION (NEW YORK) LLC

as Co-Syndication Agents,

REGIONS BANK and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents, and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as sole Lead Arranger and Bookrunner

June 24, 2014



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.1.

 

Certain Defined Terms

     1   

Section 1.2.

 

Computation of Time Periods

     29   

Section 1.3.

 

Accounting Terms; Changes in GAAP

     30   

Section 1.4.

 

Types of Advances

     30   

Section 1.5.

 

Miscellaneous

     30   

ARTICLE II

 

CREDIT FACILITIES

     30   

Section 2.1.

 

Commitment for Advances

     30   

Section 2.2.

 

Borrowing Base

     31   

Section 2.3.

 

Method of Borrowing

     33   

Section 2.4.

 

Prepayment of Advances

     36   

Section 2.5.

 

Repayment of Advances

     38   

Section 2.6.

 

Letters of Credit

     38   

Section 2.7.

 

Fees

     41   

Section 2.8.

 

Interest

     42   

Section 2.9.

 

Payments and Computations

     44   

Section 2.10.

 

Sharing of Payments, Etc.

     45   

Section 2.11.

 

Breakage Costs

     46   

Section 2.12.

 

Increased Costs

     46   

Section 2.13.

 

Taxes

     48   

Section 2.14.

 

Inability to Determine Rates

     52   

Section 2.15.

 

Cash Collateral

     53   

Section 2.16.

 

Defaulting Banks

     54   

Section 2.17.

 

Mitigation Obligations; Replacement of Banks

     57   

ARTICLE III

 

CONDITIONS OF LENDING

     57   

Section 3.1.

 

Initial Conditions Precedent to Borrowings

     57   

Section 3.2.

 

Conditions Precedent to All Borrowings

     60   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     61   

Section 4.1.

 

Corporate Existence; Subsidiaries

     61   

Section 4.2.

 

Corporate Power; Authorization; No Violation

     61   

Section 4.3.

 

Authorization and Approvals

     61   

Section 4.4.

 

Enforceable Obligations

     62   

Section 4.5.

 

Financial Statements

     62   



--------------------------------------------------------------------------------

Section 4.6.

 

True and Complete Disclosure

     62   

Section 4.7.

 

Litigation

     63   

Section 4.8.

 

Use of Proceeds

     63   

Section 4.9.

 

Investment Company Act

     63   

Section 4.10.

 

Taxes

     63   

Section 4.11.

 

ERISA Compliance

     64   

Section 4.12.

 

Condition of Property; Casualties

     64   

Section 4.13.

 

No Burdensome Restrictions; No Defaults

     65   

Section 4.14.

 

Environmental Condition

     65   

Section 4.15.

 

Permits, Licenses, Etc.; Compliance with Legal Requirements

     66   

Section 4.16.

 

Gas Contracts

     66   

Section 4.17.

 

Title to Properties, Liens, Leases, Etc.

     66   

Section 4.18.

 

Mineral Interests

     67   

Section 4.19.

 

Sanctions

     67   

Section 4.20.

 

Anti-Corruption Laws

     67   

ARTICLE V

 

AFFIRMATIVE COVENANTS

     68   

Section 5.1.

 

Compliance with Laws, Etc.

     68   

Section 5.2.

 

Maintenance of Insurance

     68   

Section 5.3.

 

Preservation of Corporate Existence, Etc.

     69   

Section 5.4.

 

Payment of Taxes

     69   

Section 5.5.

 

Visitation Rights

     70   

Section 5.6.

 

Reporting Requirements

     70   

Section 5.7.

 

Designation of Public Information

     74   

Section 5.8.

 

Maintenance of Property

     74   

Section 5.9.

 

New Subsidiaries

     75   

Section 5.10.

 

Maintenance of Books and Records

     75   

Section 5.11.

 

Use of Proceeds

     75   

Section 5.12.

 

Agreement to Mortgage; Further Assurances

     75   

Section 5.13.

 

Title Information and Cure

     77   

Section 5.14.

 

Unrestricted Subsidiaries; Designation and Redesignation

     77   

Section 5.15.

 

Anti-Corruption Laws

     78   

Section 5.16.

 

Post-Closing Requirement

     78   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI

 

NEGATIVE COVENANTS

     78   

Section 6.1.

 

Liens

     78   

Section 6.2.

 

Debt

     80   

Section 6.3.

 

Agreements Restricting Liens and Distributions

     81   

Section 6.4.

 

Merger or Consolidation; Asset Sales; Farm-Outs

     82   

Section 6.5.

 

Dividends, Distributions, Redemptions and Amendments

     83   

Section 6.6.

 

Investments

     84   

Section 6.7.

 

Prohibition on Speculative Hedging

     85   

Section 6.8.

 

Affiliate Transactions

     86   

Section 6.9.

 

Compliance with ERISA

     86   

Section 6.10.

 

Maintenance of Ownership of Subsidiaries

     86   

Section 6.11.

 

Sale-and-Leaseback

     86   

Section 6.12.

 

Change of Business

     87   

Section 6.13.

 

Financial Performance Tests

     87   

Section 6.14.

 

Subordinated Debt

     87   

Section 6.15.

 

Sanctions

     87   

Section 6.16.

 

Anti-Corruption Laws

     87   

ARTICLE VII

 

REMEDIES

     87   

Section 7.1.

 

Events of Default

     87   

Section 7.2.

 

Optional Acceleration of Maturity

     90   

Section 7.3.

 

Automatic Acceleration of Maturity

     90   

Section 7.4.

 

Right of Setoff

     91   

Section 7.5.

 

Actions Under Credit Documents

     91   

Section 7.6.

 

Non-exclusivity of Remedies

     91   

Section 7.7.

 

Application of Funds

     91   

ARTICLE VIII

 

THE AGENT AND THE ISSUING BANK

     93   

Section 8.1.

 

Appointment and Authorization of Agent

     93   

Section 8.2.

 

Rights as a Bank

     93   

Section 8.3.

 

Exculpatory Provisions

     94   

Section 8.4.

 

Reliance by Agent

     95   

Section 8.5.

 

Delegation of Duties

     95   

Section 8.6.

 

Resignation of Agent

     95   

Section 8.7.

 

Non-Reliance on Agent and Other Banks

     96   

Section 8.8.

 

No Other Duties, Etc.

     97   

 

-iii-



--------------------------------------------------------------------------------

Section 8.9.

 

Agent May File Proofs of Claim

     97   

Section 8.10.

 

Collateral and Guaranty Matters

     98   

Section 8.11.

 

Specified Cash Management Agreements and Specified Swap Contracts

     99   

Section 8.12.

 

Indemnification of Agent

     100   

ARTICLE IX

 

MISCELLANEOUS

     100   

Section 9.1.

 

Amendments, Etc.

     100   

Section 9.2.

 

Notices, Etc.

     101   

Section 9.3.

 

No Waiver; Cumulative Remedies; Enforcement

     103   

Section 9.4.

 

Costs and Expenses

     104   

Section 9.5.

 

Binding Effect

     104   

Section 9.6.

 

Bank Assignments and Participations

     104   

Section 9.7.

 

Indemnification

     109   

Section 9.8.

 

USA Patriot Act Notice

     110   

Section 9.9.

 

No Advisory or Fiduciary Responsibility

     110   

Section 9.10.

 

Execution in Counterparts

     111   

Section 9.11.

 

Survival of Representations, Etc.

     111   

Section 9.12.

 

Severability

     111   

Section 9.13.

 

Replacement of Banks

     112   

Section 9.14.

 

Keepwell

     112   

Section 9.15.

 

Amendment and Restatement

     113   

Section 9.16.

 

Governing Law

     113   

Section 9.17.

 

Submission to Jurisdiction; Waiver of Punitive Damages; Jury Trial; Etc.

     113   

Section 9.18.

 

Treatment of Certain Information; Confidentiality

     115   

Section 9.19.

 

Integration

     115   

 

-iv-



--------------------------------------------------------------------------------

Annex 1

   -      Commitments; Borrower and Agent Notice Information SCHEDULES:        

Schedule 2.6(h)

   -      Existing Letters of Credit

Schedule 4.1

   -      Material Subsidiaries

Schedule 4.7

   -      Existing Litigation

Schedule 4.14(a)

   -      Existing Environmental Concerns

Schedule 4.14(b)

   -      Designated Environmental Sites

Schedule 6.1

   -      Permitted Existing Liens

Schedule 6.2

   -      Permitted Existing Debt

Schedule 6.6

   -      Investments

Schedule 6.8

   -      Affiliate Transactions EXHIBITS:        

Exhibit A

   -      Form of Assignment and Acceptance

Exhibit B

   -      Form of Compliance Certificate

Exhibit C

   -      Form of Guaranty

Exhibit D

   -      Form of Note

Exhibit E

   -      Form of Notice of Borrowing

Exhibit F

   -      Form of Notice of Conversion or Continuation

Exhibit G

   -      Form of Letter of Credit Application

Exhibit H

   -      Form of Security Agreement

Exhibit I

   -      Form of Mortgage Compliance Certificate

Exhibit J

   -      Form of Administrative Questionnaire

Exhibit K

   -      Form of Tax Certificates

 

-v-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amended and Restated Credit Agreement dated as of June 24, 2014 is
among Stone Energy Corporation, a Delaware corporation, the Banks (as defined
below), and Bank of America, N.A., as administrative agent for the Banks and as
Issuing Bank.

The Borrower, the Banks, and the Agent agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“2012 Indenture Documents” means (a) the Indenture, dated as of March 6, 2012,
among the Borrower, Stone Offshore, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, relating to the issuance of unsecured convertible
senior notes due 2017, and any additional supplemental indenture that is
substantially similar thereto, relating to the issuance of unsecured convertible
notes due 2017 and (b) means the Indenture, dated as of November 8, 2012, among
the Borrower, Stone Offshore and The Bank of New York Mellon Trust Company,
N.A., as Trustee, and any additional supplemental indenture that is
substantially similar thereto, relating to the issuance of unsecured senior
notes due 2022.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Agent for the benefit of the Agent and the Secured Parties,
(b) with respect to Property that is not Borrowing Base Assets, is the only Lien
on such Property other than Permitted Liens, and which is superior to all Liens
or rights of any other Person in such Property encumbered thereby except for
such Permitted Liens, (c) with respect to Borrowing Base Assets, is the only
Lien on such Property other than Permitted Liens, and which is superior to all
Liens or rights of any other Person in such Property encumbered thereby except
for such Permitted Liens, (d) secures the Obligations, and (e) is perfected and
enforceable.

“Acquired Debt” means Debt of a Person that becomes a Restricted Subsidiary (or
is a Restricted Subsidiary that survives a merger with such Person and was an
Immaterial Subsidiary prior to such merger) or Debt attaching to the assets that
are acquired by the Borrower or any Restricted Subsidiary after the Effective
Date as the result of a Permitted Acquisition; provided that:

(i) such Debt existed at the time such Person became a Restricted Subsidiary or
at the time such assets were acquired and was not created in anticipation
thereof;

(ii) such Debt is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of such merger with such Person or any of its
Subsidiaries); and

(iii) immediately after giving effect to the assumption of any such Debt, such
acquisition and any related transactions, the Borrower shall be in Pro Forma
Compliance.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit J or any other form approved by the Agent.

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the highest of (a) the Base Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 0.50% and (c) the
Eurodollar Rate in effect on such day for an Interest Period of one month plus
1.00%; provided that for any Advance maintained as a Base Rate Advance due to
the application of Section 2.14(b), the “Adjusted Base Rate” shall be the
greater of clauses (a) and (b) above.

“Advance” means any advance by a Bank to the Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract, or otherwise.

“Agent” means Bank of America, in its capacity as an administrative agent
pursuant to Article VIII, and any successor administrative agent pursuant to
Section 8.6.

“Agent-Related Persons” means the Agent, together with its Affiliates
(including, in the case of Bank of America, in its capacity as the Agent,
Merrill Lynch, Pierce, Fenner & Smith Incorporated), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Aggregate Oil and Gas Property Value” means, as of any date of its
determination, the aggregate Oil and Gas Property Value of all proved Oil and
Gas Properties of the Borrower and the Guarantors as set forth in the applicable
Oil and Gas Reserve Report, discounted at the stated per annum rate utilized in
such report.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as the same
may be amended, supplemented, and otherwise modified from time to time.

“Allocated Value” has the meaning set forth in Section 2.2(e).

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, in each case as amended from time to time, or
other similar legislation in other jurisdictions.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, the following percentages based upon the
ratio of (a) the aggregate outstanding amount of Advances plus the Letter of
Credit Exposure to (b) the Borrowing Base as of such day:

 

Ratio of (Advances + Letter of Credit Exposure) to (Borrowing Base)

   Applicable
Margin for
Base Rate
Advances     Applicable
Margin for
Eurodollar Rate
Advances     Applicable Margin for
Commitment Fees  

Less than .25

     0.500 %      1.500 %      0.375 % 

Greater than or equal to .25 but less than .50

     0.750 %      1.750 %      0.375 % 

Greater than or equal to .50 but less than .75

     1.000 %      2.000 %      0.500 % 

Greater than or equal to .75 but less than .90

     1.250 %      2.250 %      0.500 % 

Greater than or equal to .90

     1.500 %      2.500 %      0.500 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06(b)), and accepted by the Agent, in substantially the
form of Exhibit A or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.

“Bank of America” means Bank of America, N.A. and its successors.

“Banks” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.6.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

3



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance which bears interest based on the Base
Rate.

“Borrower” means Stone Energy Corporation, a Delaware corporation.

“Borrower Materials” has the meaning set forth in Section 5.7.

“Borrowing” means, subject to Sections 2.3(c)(ii) and 2.4(b)(v), a borrowing
consisting of simultaneous Advances of the same Type made by each Bank pursuant
to Section 2.3(a), continued by each Bank pursuant to Section 2.3(b), or
Converted by each Bank to Advances of a different Type pursuant to
Section 2.3(b).

“Borrowing Base” means, for any date of its determination by the Required Banks
or all of the Banks, as the case may be, the loan value of the Borrower’s and
the Guarantors’ Oil and Gas Properties determined in accordance with
Section 2.2.

“Borrowing Base Assets” means, at any time, any assets (including any Swap
Contracts) that are given value in the most recently determined Borrowing Base.

“Borrowing Base Deficiency” has the meaning given to such term in
Section 2.4(b)(i).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Legal Requirements of, or are
in fact closed in, the state where the Agent’s Office is located and, if such
day relates to any Eurodollar Rate Advance, means any such day that is also a
London Banking Day.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP (but subject to
Section 1.3(b)), be required to be classified and accounted for as a liability
on the balance sheet of such Person.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock or shares;

(b) in the case of an association or business entity that is not a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Collateral” has the meaning set forth in the definition of “Cash
Collateralize”.

 

4



--------------------------------------------------------------------------------

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged to the Agent for the ratable benefit of the Banks containing
cash deposited pursuant to Sections 2.4(b), 2.6, 2.15, 2.16, 7.2(b), or 7.3(b)
to be maintained at the Agent’s office in accordance with Section 2.6(g) and
bear interest or be invested in the Agent’s reasonable discretion.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or Issuing Bank (as applicable) and the Banks, as
collateral for Letter of Credit Exposure or obligations of Banks to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Issuing Bank shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Agent and (b) the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Management Bank” means a Bank or Affiliate of a Bank party to a Specified
Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), as amended, state and local
analogues, and all rules and regulations and requirements thereunder in each
case as now or hereafter in effect.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” has the meaning specified in the Security Documents; provided that
in no case shall the “Collateral” include any Excluded Asset (as defined in the
Security Agreement) and Excluded Equity Interests.

“Commitment” means, for any Bank, the amount set opposite such Bank’s name on
Annex 1 as its Commitment, or if such Bank has entered into any Assignment and
Acceptance, as set forth for such Bank as its Commitment in the Register
maintained by the Agent pursuant to Section 9.6(c), as such amount may be
reduced or terminated pursuant to Article VII.

 

5



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by the Chief Financial Officer or Chief Accounting
Officer of the Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consents” means the Consent and Agreements made by the counterparties to the
applicable Mortgaged Contracts in favor of the Agent for the benefit of the
Secured Parties, including any such Consent and Agreements delivered from time
to time in accordance with Section 5.12, in each case, as the same may be
amended, supplemented, or otherwise modified from time to time.

“Consolidated Funded Debt” of any Person means, at any time, without
duplication, Debt of such Person other than contingent obligations in respect of
the undrawn portion of Letters of Credit.

“Consolidated Funded Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Funded Debt of the Borrower and its Restricted
Subsidiaries as of the last day of such Test Period to (b) EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period.

“Consolidated Net Income” means, for any period of its determination, the net
income of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that the
net income for such period of any Unrestricted Subsidiary or non-wholly owned
Subsidiary shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) by such Unrestricted Subsidiary or non-wholly owned Subsidiary to the
Borrower or a wholly owned Restricted Subsidiary during such period.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date minus (b) the sum of all
amounts that would, in accordance with GAAP, be set forth opposite the captions
“goodwill” or other intangible asset categories (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date minus (c) current liabilities.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Contractual Requirement” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.3(b).

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Documents and each other agreement,
instrument, or document executed by or at the request of a Credit Party at any
time in connection with this Agreement. For the avoidance of doubt, Specified
Swap Contracts are not “Credit Documents”.

“Credit Parties” means the Borrower and each Guarantor.

“Debt” means, for any Person, without duplication:

(a) indebtedness of such Person for borrowed money, including without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;

(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c) obligations of such Person to pay the deferred purchase price of property
(other than seismic purchases and trade payables);

(d) trade payables and amounts payable for seismic purchases, in each case more
than 90 days past due unless contested in good faith by appropriate proceedings
and for which adequate reserves under GAAP have been established;

(e) the capitalized portion of obligations of such Person as lessee under
Capital Leases;

(f) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
Debt of others of the kinds referred to in clauses (a) through (e) above;

(g) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (f) secured by any Lien on or in respect of any Property of
such Person; and

(h) all liabilities of such Person in an aggregate amount greater than
$1,000,000 in respect of unfunded vested benefits under any Plan.

 

7



--------------------------------------------------------------------------------

For the avoidance of doubt, “Debt” does not include (i) obligations in respect
of Swap Contracts; (ii) indemnities incurred in the ordinary course of business
or in connection with the disposition of assets; (iii) any non-cash employee or
director compensation; (iv) any compensation paid to employees or directors
pursuant to stock appreciation rights; (v) in-kind obligations relating to net
oil, natural gas liquids or natural gas balancing positions arising in the
ordinary course of business; or (vi) asset retirement obligations, in each case
unless evidenced by a note or similar instrument.

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Legal Requirements of the United States
or other applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Bank” means, subject to Section 2.16(b), any Bank that (a) has
failed to (i) fund all or any portion of its Advances or participations in
respect of Letters of Credit within two Business Days of the date such Advances
or participations were required to be funded hereunder unless such Bank notifies
the Agent and the Borrower in writing that such failure is the result of such
Bank’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the Issuing Bank or any other Bank any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit) within two Business Days of the date when due, (b) has notified the
Borrower, the Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Bank’s
obligation to fund an Advance hereunder and states that such position is based
on such Bank’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Agent

 

8



--------------------------------------------------------------------------------

that a Bank is a Defaulting Bank under any one or more of clauses (a) through
(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Bank shall be deemed to be a Defaulting
Bank (subject to Section 2.16(b)) as of the date established therefor by the
Agent in a written notice of such determination, which shall be delivered by the
Agent to the Borrower, the Issuing Bank and each Bank promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dispose” or “Disposed of” shall have a correlative meaning to the defined term
of “Disposition”.

“Disposition” has the meaning set forth in Section 6.4(b).

“Dollar Equivalent” means for all purposes of this Agreement, the equivalent in
another currency of an amount in Dollars to be determined by reference to the
rate of exchange quoted by Bank of America at 10:00 a.m. (Dallas, Texas time) on
the date of determination, for the spot purchase in the foreign exchange market
of such amount of Dollars with such other currency.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDA” means, with respect to the Borrower and its Restricted Subsidiaries and
for any period of its determination, the Consolidated Net Income of the Borrower
and its Restricted Subsidiaries for such period, plus, in each case to the
extent deducted from Consolidated Net Income and without duplication:

(i) the consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period;

(ii) depreciation, depletion, and amortization of the Borrower and its
Restricted Subsidiaries for such period;

(iii) income taxes of the Borrower and its Restricted Subsidiaries for such
period;

(iv) transaction costs incurred by the Borrower and its Restricted Subsidiaries
(including, for the avoidance of doubt, transaction costs in connection with the
negotiation, execution and delivery of the Credit Documents) during such period
in connection with debt or equity issuances or acquisitions to the extent such
debt, equity issuances or acquisitions are permitted under this Agreement;

(v) accretion of asset retirement obligations in accordance with FASB ASC 410,
Accounting for Asset Retirement and Environmental Obligations;

 

9



--------------------------------------------------------------------------------

(vi) non-cash losses or charges on Swap Contracts resulting from the
requirements of FASB ASC 815;

(vii) losses from the disposition of assets;

(viii) extraordinary or non-recurring losses or charges;

(ix) other non-cash charges (excluding accruals made in the ordinary course of
business);

(x) impairment of property, plant, equipment and other long-lived assets
(including ceiling test write-downs on Oil and Gas Properties under GAAP or SEC
guidelines); and

(xi) exploration expense incurred by the Borrower and its Restricted
Subsidiaries during such period;

minus, in each case to the extent included in Consolidated Net Income, and
without duplication:

(xii) non-cash income or gains (excluding accruals made in the ordinary course
of business);

(xiii) non-cash gains on any Swap Contracts resulting from the requirements of
FASB ASC 815;

(xiv) extraordinary or non-recurring gains; and

(xv) gains from the disposition of assets.

For the purposes of calculating EBITDA, if any acquisition or disposition of
assets permitted to be made under this Agreement (other than non-material
acquisitions in the ordinary course of business or non-material dispositions in
the ordinary course of business) occurs during such period of determination,
EBITDA for such period shall be calculated on a pro forma basis to give effect
to such acquisition or disposition as if each such acquisition or disposition
had been consummated on the first day of such period.

“Effective Date” means the date on which each of the conditions precedent in
Section 3.1 has been met or waived.

“Eligible Assignee” means (i) any Fund, (ii) any Bank, and (iii) any commercial
bank, in each case organized under the laws of any country which is a member of
the Organization for Economic Cooperation and Development and having primary
capital (or its equivalent) of not less than $250,000,000 (or its Dollar
Equivalent) (subject to such consents, if any, as may be required under
Section 9.6(b)).

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8) (1988).

 

10



--------------------------------------------------------------------------------

“Environmental Claim” means any third party or Governmental Authority action,
lawsuit, written claim, demand, regulatory action or proceeding, order, decree,
consent agreement or notice of potential or actual responsibility or violation
(including claims or proceedings under the Occupational Safety and Health Act or
similar laws or requirements, to the extent relating to occupational safety or
exposure to Hazardous Substances) which seeks to impose liability under any
Environmental Law.

“Environmental Law” means all Legal Requirements, including common law, arising
from, relating to, or in connection with the Environment or natural resources,
including without limitation CERCLA, or relating to (a) pollution,
contamination, injury, destruction, loss, protection, cleanup, reclamation or
restoration of the air, surface water, groundwater, land surface or subsurface
strata, or other natural resources; (b) solid, gaseous or liquid waste
generation, treatment, processing, recycling, reclamation, cleanup, storage,
disposal or transportation; (c) exposure to pollutants, contaminants, Hazardous
Substances, or Hazardous Wastes; (d) the safety or health of employees, to the
extent relating to occupational safety or exposure to Hazardous Substances; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of Hazardous Substances or Hazardous Wastes.

“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; or (g) the determination that any
Pension Plan is considered an at-risk plan, within the meaning of Section 430 of
the Code or Section 303 of ERISA, or a plan in endangered or critical status
within the meaning of

 

11



--------------------------------------------------------------------------------

Section 432 of the Code or Section 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA which could reasonably be expected to cause a
Material Adverse Change, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Advance, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent.

“Eurodollar Rate Advance” means an Advance which bears interest at a rate based
on clause (a) of the definition of Eurodollar Rate.

“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Bank with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Equity Interests” means (a) any Equity Interests of any Foreign
Subsidiary that is classified as a CFC or any FSHCO other than 65% of the voting
Equity Interests of a FSHCO or any Foreign Subsidiary that is classified as a
CFC and in each case is owned directly by the Borrower or a Guarantor, (b) the
Equity Interests of any Unrestricted Subsidiary, (c) the Equity Interests of any
Subsidiary of a Foreign Subsidiary that is classified as a CFC or is owned
directly or indirectly by a CFC, (d) any Equity Interests of SP 49 Pipeline, LLC
held by Stone Offshore as of the Effective Date, and (e) any Equity Interests of
HWCG Holdings, LLC held by the Borrower.

 

12



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, for so long as any
such Subsidiary constitutes an Immaterial Subsidiary pursuant to the terms
hereof, (b) any Foreign Subsidiary that is classified as a CFC or any Subsidiary
thereof, (c) any Domestic Subsidiary that is a FSHCO, and (d) each Unrestricted
Subsidiary.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee by
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 9.14 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the guarantee of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in an Advance or Commitment pursuant to a
law in effect on the date on which (i) such Bank acquires such interest in the
Advance or Commitment (other than pursuant to an assignment request by the
Borrower under Section 9.13) or (ii) such Bank changes its lending office,
except in each case to the extent that, pursuant to Section 2.13(a), amounts
with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank acquired such interest in such Advance or
Commitment or to such Bank immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.13(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of April 26, 2011 among the Borrower, the lenders party
thereto, and Bank of America, as administrative agent, as amended through the
Effective Date.

“Existing Letters of Credit” means the letters of credit outstanding on the date
of this Agreement, issued by the Issuing Bank for the account of the Borrower or
its Restricted Subsidiaries, which are described on Schedule 2.6(h).

 

13



--------------------------------------------------------------------------------

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset.

“Farm-In Agreement” means an agreement whereby a Person agrees to pay all or a
share of the drilling, completion or other expenses of one or more exploratory
or development wells (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interests therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well or
wells as all or a part of the consideration provided in exchange for an
ownership interest in an Oil and Gas Property.

“Farm-Out Agreement” means a Farm-In Agreement viewed from the standpoint of the
party that transfers an ownership interest to another.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Financial Performance Covenants” means the covenants of the Borrower set forth
in Section 6.13.

 

14



--------------------------------------------------------------------------------

“Financial Statements” means (a) the consolidated financial statements of the
Borrower and its Restricted Subsidiaries for the fiscal year ended 2013,
including balance sheets, income and cash flow statements, audited by
independent public accountants and prepared in conformity with GAAP and not
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (b) the unaudited
consolidated financial statements of the Borrower and its Restricted
Subsidiaries for the fiscal quarter ended March 31, 2014, including balance
sheets, income and cash flow statements.

“Foreign Bank” means any Bank that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Bank, such
Defaulting Bank’s Pro Rata Share of the outstanding Letter of Credit Exposure
other than Letter of Credit Exposure as to which such Defaulting Bank’s
participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any Domestic Subsidiary substantially all of whose assets
(held directly or through its Subsidiaries) consist of Equity Interests of one
or more Foreign Subsidiaries that are CFCs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.3.

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any Bank,
the Borrower, or the Restricted Subsidiaries or any of their respective
Properties.

“Guaranties” means the Second Amended and Restated Guaranty, dated as of the
Effective Date, by Stone Offshore and each other Guaranty in favor of the Agent
for the ratable benefit of the Banks in the form of the attached Exhibit C
executed on the date hereof or as required by Section 5.9, as the same may be
amended, supplemented, or otherwise modified from time to time.

“Guarantors” means each Restricted Subsidiary of the Borrower which has executed
a Guaranty on the date hereof or as required by Section 5.9.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated as pollutants or contaminants under any other Environmental
Law, including without limitation petroleum or petroleum products, materials
exhibiting radioactivity in excess of background concentrations, and medical and
infectious waste.

 

15



--------------------------------------------------------------------------------

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

“Hedge Bank” means a Bank or Affiliate of a Bank (or former Bank or Affiliate of
a Bank) party to a Specified Swap Contract.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasolines,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith, and all
products, by-products and all other substances derived therefrom or the
processing thereof, and all other minerals and substances, including sulphur,
lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon dioxide,
helium, and any and all other minerals, ores, or substances of value, and the
products and proceeds therefrom, including all gas resulting from the in-situ
combustion of coal or lignite.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary,
provided that (a) all Immaterial Subsidiaries in the aggregate may not hold
Total Assets (when combined with the assets of such Subsidiary’s Restricted
Subsidiaries, after eliminating intercompany obligations), at the last day of
the most recent fiscal quarter of the Borrower for which financial statements
were required to be delivered pursuant to Section 5.6, constituting more than 5%
of the Borrower’s Consolidated Total Assets on such date (the “Immaterial
Subsidiary Requirement”) and (b) if the Immaterial Subsidiary Requirement would
not be met at any time, certain Restricted Subsidiaries that would otherwise be
Immaterial Subsidiaries shall be deemed not to be Immaterial Subsidiaries for
purposes of this Agreement to the extent necessary to meet the Immaterial
Subsidiary Requirement.

“Immaterial Title Deficiencies” means, with respect to Borrowing Base Assets,
defects or clouds on title, discrepancies in reported net revenue and working
interest ownership percentage and other Liens, defects, discrepancies and
similar matters which do not, individually or in the aggregate, affect Borrowing
Base Assets with a present value of the future net income (as set forth in the
most recently delivered Oil and Gas Reserve Report) greater than 4.0% of the
present value of the future net income with respect to all Borrowing Base
Assets.

“Indemnified Liabilities” has the meaning set forth in Section 9.7.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 9.7.

“Information” has the meaning set forth in Section 9.18.

“Insurance Certificate” shall mean a “Certificate of Insurance” issued by an
insurance broker on the form ACORD-25 (in the case of property or physical
damage policies) or ACORD-27 (in the case of liability policies) or its
substantial equivalent, and, in the case of each liability policy, shall include
an ISO Form CG 2018 confirming that the Agent has been added as an additional
insured for such liability policy, in each case in form reasonably satisfactory
to Agent.

 

16



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or converted to
or continued as a Eurodollar Rate Advance and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Notice of Borrowing, or such other period that is twelve
months or less requested by the Borrower and consented to by all the Banks;
provided that:

(a) the Borrower may not select any Interest Period for any Advance which ends
after the Maturity Date;

(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).

“Issuing Bank” means Bank of America and any successor issuing bank pursuant to
Section 8.6.

“Legal Requirement” means any law, statute, ordinance, treaty, decree,
requirement, order, judgment, rule, regulation (or official interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations U and X.

“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such in such Bank’s Administrative Questionnaire, or such other
office or offices as a Bank may from time to time notify the Borrower and the
Agent, which office may include any Affiliate of such Bank or any domestic or
foreign branch of such Bank or such Affiliate. Unless the context otherwise
requires, each reference to a Bank shall include its applicable Lending Office.

“Letter of Credit” means, individually, any standby letter of credit issued by
the Issuing Bank which is subject to this Agreement, including the Existing
Letters of Credit, and “Letters of Credit” means all such letters of credit
collectively.

“Letter of Credit Application” means the Issuing Bank’s standard form letter of
credit application for either a commercial or standby letter of credit, as the
case may be, which has

 

17



--------------------------------------------------------------------------------

been executed by the Borrower and accepted by the Issuing Bank in connection
with the issuance of a Letter of Credit, which form or forms as of the date of
this Agreement are in the form of the attached Exhibit G, as the same may be
amended, supplemented, and otherwise modified from time to time.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into by or at
the request of a Credit Party in connection with or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time, plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Fees” has the meaning given such term in Section 2.7(d)(i).

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure, or provide for the payment of, any
obligation of any Person, whether arising by contract, operation of law, or
otherwise (including, without limitation, the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease, or other title retention
agreement).

“Liquid Investments” means:

(a) debt securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof, with
maturities of no more than two years from the date of acquisition;

(b) commercial paper of a domestic issuer rated at the date of acquisition not
less than P1 by Moody’s Investor Service, Inc., or A1 by S&P;

(c) certificates of deposit, demand deposits, Eurodollar time deposits,
overnight bank deposits, and bankers’ acceptances, with maturities of no more
than two years from the date of acquisition, issued by any Bank or any bank or
trust company organized under the laws of the United States or any state thereof
whose deposits are insured by the Federal Deposit Insurance Corporation, and
having capital and surplus aggregating at least $1,000,000,000;

(d) corporate bonds, and municipal bonds of a domestic issuer rated at the date
of acquisition Aaa by Moody’s Investor Service, Inc., or AAA by S&P, with
maturities of no more than two years from the date of acquisition;

(e) repurchase agreements secured by debt securities of the type described in
part (a) above, the market value of which, including accrued interest, is not
less than 100% of the amount of the repurchase agreement, with maturities of no
more than two years from the date of acquisition, issued by or acquired from or
through any Bank or any bank or trust company organized under the laws of the
United States or any state thereof and having capital and surplus aggregating at
least $1,000,000,000; and

(f) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;

 

18



--------------------------------------------------------------------------------

provided that (i) investments in any one issuer, excluding the United States
government or any agency or instrumentality thereof, shall not exceed 20% of
total fixed-income Liquid Investments based on market value at the time of
acquisition, (ii) fixed-income holdings shall not exceed 5% of all Liquid
Investments at any time, and (iii) certificates of deposit, commercial paper,
corporate bonds, mortgaged-backed securities, or municipal bonds issued by any
one issuer shall not exceed 5% of all Liquid Investments at any time; provided,
however, that for the avoidance of doubt, the foregoing restrictions shall not
apply to money market funds managed by JPMorgan Chase Bank, N.A. or its
affiliates.

“Liquidity” means, as of any date of determination, the sum of (a) the undrawn
portion of the Borrowing Base on such date, plus (b) the aggregate amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries at such date,
minus (c) the amount of any Borrowing Base Deficiency on such date.

“Liquidity Test” means, at any time of determination, with respect to any event
or proposed event in connection with which such determination is being made, the
Borrower and its Restricted Subsidiaries have Liquidity not less than 20% of the
then effective Borrowing Base after giving effect to such event.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Banks” means, at any time and except as provided in the last sentence
of this definition, Banks holding more than 50% of the then aggregate unpaid
principal amount of the Notes held by the Banks and the Letter of Credit
Exposure of the Banks at such time; provided that if no such principal amount or
Letter of Credit Exposure is then outstanding, “Majority Banks” shall mean Banks
having more than 50% of the aggregate amount of the Commitments at such time;
and provided further that the Commitment of, and the portion of the aggregate
unpaid principal amount of the Notes and Letter of Credit Exposure held or
deemed held by, any Defaulting Bank shall be excluded for purposes of making a
determination of Majority Banks.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

“Material Adverse Change” means (a) a material adverse change in the business,
financial condition, or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) a material adverse effect on (i) the
Borrower’s ability individually or the Credit Parties’ ability collectively to
perform their obligations under any Credit Document, (ii) the rights and
remedies of the Agent or any Bank under any Credit Document, or (iii) the
legality, validity, or binding effect, or enforceability against the Borrower or
any Guarantor of, any Credit Document to which it is party.

 

19



--------------------------------------------------------------------------------

“Material Obligations” means, at any time of determination, Debt (other than
Advances or Letters of Credit) and obligations under Swap Contracts of any one
or more of the Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding the greater of $25,000,000 and 5% of the Borrowing
Base then in effect. For purposes of determining Material Obligations, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Contract at any time shall be the Swap
Termination Value.

“Material Subsidiary” means, as of any date of its determination, a Restricted
Subsidiary of the Borrower (a) with Total Assets (when combined with the assets
of such Restricted Subsidiary’s Restricted Subsidiaries, after eliminating
intercompany obligations) at the last day of the most recent fiscal quarter of
the Borrower for which financial statements were required to be delivered
pursuant to Section 5.6 constituting 5% or more of the Borrower’s Consolidated
Total Assets on such date, (b) that contributed 5% or more of the Borrower’s
consolidated EBITDA for the four-quarter period most recently ended, (c) that
owns any Borrowing Base Assets or (d) that the Borrower has designated to be
Material Subsidiary.

“Maturity Date” means the earlier of (a) July 1, 2019 and (b) the termination in
whole of the Commitments pursuant to Section 2.1(b) or Article VII.

“Maximum Rate” has the meaning set forth in Section 2.8(d).

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, (A) if such Cash
Collateral is required in connection with Fronting Exposure related to a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the
Issuing Bank with respect to Letters of Credit issued and outstanding at such
time and (B) otherwise an amount equal to the sum of the aggregate undrawn face
amount of the relevant Letters of Credit issued and outstanding at such time,
and all scheduled fees in respect of such Letter of Credit through expiration,
and (ii) with respect to any other Cash Collateral, an amount determined by the
Agent and the Issuing Bank in their sole discretion.

“Minority Investment” means any Person (other than a Subsidiary) in which the
Borrower or any Restricted Subsidiary owns Equity Interests.

“Mortgaged Contracts” means the contracts of the Borrower and the Guarantors
related to the Mortgaged Properties.

“Mortgaged Properties” means the Oil and Gas Properties of the Borrower and the
Guarantors that are subject to the Mortgages.

“Mortgaged Property Value” means, as of any date of its determination, the
aggregate present value of the future net income with respect to the Mortgaged
Properties as set forth in the applicable engineering report, discounted at the
stated per annum rate utilized in such report; provided, however, that the
Mortgaged Property Value shall not include any Oil and Gas Properties acquired
by any Credit Party after the recordation of the Mortgages in the real

 

20



--------------------------------------------------------------------------------

property records of the jurisdiction where such Oil and Gas Properties are
located unless an amendment or supplement to such Mortgages sufficiently
describing such after-acquired Oil and Gas Properties has been recorded in such
real property records. For the avoidance of doubt, the methodology utilized to
calculate the Mortgaged Property Value shall be the same methodology utilized to
calculate the Oil and Gas Property Value for all purposes of this Agreement.

“Mortgages” means (i) the Amended and Restated Act of Mortgage, Assignment of
Production, Security Agreement, Fixture Filing, and Financing Statement dated as
of the date hereof, made by Stone Offshore in favor of the Agent for the benefit
of the Secured Parties, and governed by Louisiana law, (ii) the West Virginia
Credit Line Deed of Trust, Assignment of Production, Security Agreement, Fixture
Filing and Financing Statement dated as of the date hereof made by the Borrower
to Brian D. Gallagher, Esq, trustee for the benefit of the Agent for the benefit
of the Secured Parties, and governed by West Virginia law, and (iii) any other
mortgage or deed of trust executed by the Borrower or any Guarantor in favor of
the Agent for the benefit of the Secured Parties, in each case, as the same may
be amended, supplemented, or otherwise modified from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by any Credit Party from or in respect of
such transaction or event (including cash proceeds of any non-cash proceeds of
such transaction), less (a) any out-of-pocket expenses paid to a Person that are
reasonably incurred by such Credit Party in connection therewith and (b) in the
case of an asset Disposition, the amount of any Debt secured by a Lien on the
related asset and discharged from the proceeds of such asset Disposition and any
taxes paid or reasonably estimated by the applicable Credit Party to be payable
by such Person in respect of such asset Disposition (provided that, if the
actual amount of taxes paid is less than the estimated amount, the difference
shall immediately constitute Net Cash Proceeds).

“Net Interest Expense” means, for the Borrower and its Restricted Subsidiaries
on a consolidated basis for any Test Period (a) interest expense (including
Letter of Credit Fees) for such Test Period minus (b) interest income for such
Test Period, in each case determined in accordance with GAAP consistently
applied.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver,
amendment or Borrowing Base increase that (i) requires the approval of all Banks
and (ii) has been approved by the Majority Banks.

“Non-Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.

 

21



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower payable to any Bank or its
registered assigns, in substantially the form of the attached Exhibit D,
evidencing indebtedness of the Borrower to such Bank resulting from Advances
owing to such Bank.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit E or such other form as may be approved by the Agent (including any form
on an electronic transmission system as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.

“Obligations” means all (a) principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any Guarantor to
the Agent, the Issuing Bank, or the Banks under the Credit Documents and (b) all
debts, liabilities, obligations of the Borrower or any Guarantor under any
Specified Swap Contract (other than Excluded Swap Obligations) or Specified Cash
Management Agreement, in each case, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor of any proceeding
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that any release of Collateral or Guarantors pursuant to this Agreement shall
not require the consent of the holders of Obligations under Specified Swap
Contracts or Specified Cash Management Agreements.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas, and other liquid or gaseous hydrocarbon leases with
respect to Properties situated in the United States or offshore from any state
of the United States, including overriding royalty and royalty interests,
leasehold estate interests, net profits interests, production payment interests
and mineral fee interests, together with contracts executed in connection
therewith and incidental rights belonging thereto.

“Oil and Gas Property Value” means, with respect to Oil and Gas Properties of
the Borrower and the Guarantors as of any date of its determination, the
aggregate present value of the future net income with respect to such Oil and
Gas Properties as set forth in the applicable Oil and Gas Reserve Report,
discounted at the stated per annum rate utilized in such report.

“Oil and Gas Reserve Report” means each engineering report covering the
Borrower’s and Guarantors’ consolidated Oil and Gas Properties provided to the
Agent pursuant to Section 5.6(c)(i) or (ii).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,

 

22



--------------------------------------------------------------------------------

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Advance or Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17 or Section 9.13).

“Participant” has the meaning given to such term in Section 9.6(d).

“Participant Register” has the meaning given to such term in Section 9.6(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means the acquisition, by merger or otherwise, by the
Borrower or any of the Restricted Subsidiaries of assets (including any assets
constituting a business unit, line of business or division) or Equity Interests,
so long as (a) such acquisition and all transactions related thereto shall be
consummated in all material respects in accordance with Legal Requirements;
(b) if such acquisition involves the acquisition of Equity Interests of a Person
that upon such acquisition would become a Subsidiary, such acquisition shall
result in the issuer of such Equity Interests becoming a Restricted Subsidiary
and, to the extent required by Section 5.9, a Guarantor; (c) such acquisition
shall result in the Agent, for the benefit of the Secured Parties, being granted
a security interest in any Equity Interests or any assets so acquired to the
extent required by Section 5.9; (d) after giving effect to such acquisition, no
Event of Default shall have occurred and be continuing; (e) after giving effect
to such acquisition, the Borrower and its Restricted Subsidiaries shall be in
compliance with Section 6.12; and (f) the Borrower shall be in Pro Forma
Compliance after giving effect to such acquisition.

“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.1.

 

23



--------------------------------------------------------------------------------

“Permitted Notes” means (a) any unsecured Debt issued pursuant to the 2012
Indenture Documents and (b) any other unsecured senior, senior subordinated or
subordinated notes issued after the Effective Date by the Borrower or any
Guarantor under Section 6.2(j).

“Permitted Notes Documents” means (a) the 2012 Indenture Documents and (b) any
other indenture or other agreement among the Borrower or any Guarantor, as
issuer, the guarantors party thereto and others either as agent, trustee or
holders, governing any Permitted Notes and the indentures, supplemental
indentures or other agreements under or pursuant to which any other Permitted
Notes are issued, in each case, as amended, restated, modified, renewed,
refunded, replaced (whether upon or after termination or otherwise) or
refinanced in whole or in part from time to time, subject in each case to
Section 6.2(j) and 6.5(b)(ii).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 5.7.

“Post-Closing Deadline” has the meaning set forth in Section 5.16.

“Pro Forma Compliance” means, as of any date of determination, that the Borrower
and the Restricted Subsidiaries would be in compliance with the Financial
Performance Covenants as at the last day of the most recently ended fiscal
quarter of the Borrower and the Restricted Subsidiaries for which the financial
statements were required to have been delivered pursuant to Section 5.6, when
such Financial Performance Covenants are recomputed on a pro forma basis on such
date of determination; provided that for purposes of any test requiring the
Borrower and its Restricted Subsidiaries to be in “Pro Forma Compliance” prior
to the date on which financials are available for the fiscal quarter ending
June 30, 2014, “Pro Forma Compliance” shall be calculated using the Financial
Statements.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Property Proceeds” means (i) the aggregate insurance proceeds received under
any property or physical damage insurance policy in connection with one or more
related events or (ii) any award or other compensation with respect to any
eminent domain, condemnation of property or similar proceedings (or any transfer
or disposition of property in lieu of condemnation).

“Pro Rata Share” means, with respect to any Bank, either (a) the ratio
(expressed as a percentage) of such Bank’s Commitments at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances and Letter of Credit Exposure at such time to the aggregate
outstanding Advances and Letter of Credit Exposure of all the Banks at such
time.

 

24



--------------------------------------------------------------------------------

“Proved Mineral Interests” means, collectively, proved developed producing
reserves, proved developed non-producing reserves, and proved undeveloped
reserves.

“Public Bank” has the meaning set forth in Section 5.7.

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Agent, (b) any Bank and (c) any Issuing Bank, as
applicable.

“Redemption” means, with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value of such Debt. “Redeem” has the correlative meaning thereto.

“Register” has the meaning set forth in paragraph (c) of Section 9.6.

“Regulations U and X” mean Regulations U and X of the Federal Reserve Board, as
the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.6(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Banks” means, at any time and except as provided in the last sentence
of this definition, Banks holding at least 66-2/3% of the then aggregate unpaid
principal amount of the Notes held by the Banks and the Letter of Credit
Exposure of the Banks at such time, but in no event less than two Banks at any
time when there are three or more Banks; provided that if no such principal
amount or Letter of Credit Exposure is then outstanding, “Required Banks” shall
mean Banks having at least 66-2/3% of the aggregate amount of the Commitments at
such time, but in no event less than two Banks at any time when there are three
or more Banks; and provided further that the Commitment of, and the portion of
the aggregate unpaid principal amount of the Notes and Letter of Credit Exposure
held or deemed held by, any Defaulting Bank

 

25



--------------------------------------------------------------------------------

shall be excluded for purposes of making a determination of Required Banks. For
any redetermination of the Borrowing Base under Section 2.2 which would increase
the Borrowing Base, “66-2/3%” in the foregoing sentence shall be “100%”.

“Response” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.

“Responsible Officer” means, with respect to any Person, such Person’s Chief
Executive Officer, President, Chief Financial Officer, Chief Accounting Officer,
and Vice Presidents, and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Credit Party so
designated by any of the foregoing officers in a notice to the Agent.

“Restricted Payment” means, with respect to any Person, any dividends or other
distributions (in cash, property, or otherwise) on, or any payment, including
any sinking fund or deposit, for the purchase, redemption, or other acquisition
of, any shares of any Capital Stock of such Person, other than dividends payable
in such Person’s Capital Stock.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the Agent, the Issuing Bank, the Banks, and the holders
of Obligations under Specified Swap Contracts and Specified Cash Management
Agreements.

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the Effective Date and each other Security Agreement in favor of the
Agent for the ratable benefit of the Secured Parties in the form of the attached
Exhibit H, and any supplement or joinder thereto, executed on the date hereof or
as required by Section 5.9, as the same may be amended, supplemented, or
otherwise modified from time to time.

“Security Documents” means the Mortgages, the Security Agreements, the Consents,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and each of the other agreements,
instruments, or documents that creates or purports to create, or to consent to
the creation of, a Lien in favor of the Agent for the benefit of the Secured
Parties.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of

 

26



--------------------------------------------------------------------------------

such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Cash Management Agreement” means any agreement to provide cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer, and other cash management arrangements) between
any Credit Party and any Bank or an Affiliate of any Bank. The status of any
such agreement as a Specified Cash Management Agreement shall not create in
favor of such Bank or Affiliate any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under any
Security Document.

“Specified Covenant Test” means, at any time of determination, with respect to
any event or proposed event in connection with which such determination is being
made, the satisfaction of each of the following conditions: (a) no Default or
Event of Default has occurred and is continuing or would immediately result from
such event, (b) the Borrower would be in Pro Forma Compliance with the Financial
Performance Covenants after giving effect to such event, (c) at such time,
immediately after giving effect to such event, the Liquidity Test shall be
satisfied, and (d) at such time, after giving effect to such event, no Borrowing
Base Deficiency shall exist.

“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.14).

“Specified Swap Contract” means any Swap Contract entered into between any
Credit Party and any Person which is a Bank or an Affiliate of any Bank, or was
a Bank or an Affiliate of any Bank at the time such Swap Contract was executed.
The status of any Swap Contract as a Specified Swap Contract shall not create in
favor of such Bank or Affiliate any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under any
Security Document.

“Stone Offshore” means Stone Energy Offshore, L.L.C., a Delaware limited
liability company.

“Subsidiary” of a Person means any corporation or other entity of which more
than 50% of the outstanding capital stock or other ownership interests having
ordinary voting power to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time capital stock or other ownership interests of any other class or
classes of such corporation or other entity shall or might have voting power
upon the

 

27



--------------------------------------------------------------------------------

occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Redesignation” has the meaning set forth in Section 5.14.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case,
expressly including any such transactions in which a Person hedges the price to
be received by it for future production from the Oil and Gas Properties.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, for any date of determination under this Agreement, the
most recent four consecutive fiscal quarters of the Borrower ending with the
most recently ended fiscal quarter for which financial statements were required
to have been delivered pursuant to Section 5.6.

 

28



--------------------------------------------------------------------------------

“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Type” has the meaning set forth in Section 1.4.

“Unrestricted Cash” means cash and Liquid Investments of the Borrower or any of
its Restricted Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Restricted Subsidiaries
and not subject to any Lien other than (a) a Lien in favor of the Secured
Parties, (b) Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of, or attaching to, any
bank accounts, commodity trading accounts or other brokerage accounts of the
Borrower and the Restricted Subsidiaries held at such banks or financial
institutions holding such cash or Liquid Investment, or (c) inchoate statutory
liens arising under law in the ordinary course of business and attaching to all
assets of the Borrower or such Restricted Subsidiary.

“Unrestricted Subsidiary” means (a) any Restricted Subsidiary of the Borrower
that becomes an Unrestricted Subsidiary in accordance with Section 5.14
subsequent to the Effective Date and (b) any Subsidiary of an Unrestricted
Subsidiary, in each case, until any such Unrestricted Subsidiary is (and its
Subsidiaries are) re-designated as a Restricted Subsidiary in accordance with
Section 5.14.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.13(e).

“Voting Securities” means with respect to any corporation, capital stock of the
corporation having general voting power under ordinary circumstances to elect
directors of such corporation (irrespective of whether at the time stock of any
other class or classes shall have or might have special voting power or rights
by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Credit Party and the Agent.

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

29



--------------------------------------------------------------------------------

Section 1.3. Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement and all
calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the consolidated accounts of the Borrower and
its Subsidiaries in accordance with GAAP (or in compliance with the regulations
promulgated by the United States Securities and Exchange Commission regarding
financial reporting) and consistent with the principles applied in preparing the
Financial Statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Majority Banks shall so request, the
Agent, the Banks and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Banks); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Banks financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the foregoing,
if any change in GAAP would recharacterize an operating lease as a Capital
Lease, or treat a new lease that except for such change would have been
characterized as an operating lease, as a Capital Lease, such change shall be
disregarded.

Section 1.4. Types of Advances. Advances are distinguished by “Type.” The “Type”
of an Advance refers to the determination whether such Advance is a Eurodollar
Rate Advance or Base Rate Advance.

Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.

ARTICLE II

CREDIT FACILITIES

Section 2.1. Commitment for Advances.

(a) Advances. Each Bank severally agrees, on the terms and conditions set forth
in this Agreement, to make Advances to the Borrower from time to time on any
Business Day during the period from the date of this Agreement until the
Maturity Date in an aggregate outstanding amount up to but not to exceed an
amount equal to (i) the lesser of such Bank’s Commitment or such Bank’s Pro Rata
Share of the Borrowing Base less (ii) such Bank’s Pro Rata Share of the Letter
of Credit Exposure; provided that the sum of the outstanding amount of all
Advances made by such Bank and such Bank’s Pro Rata Share of the Letter of
Credit Exposure shall not exceed such Bank’s Commitment. Each Borrowing shall,
in the case of Borrowings consisting of Base Rate Advances, be in an aggregate
amount not less than $500,000

 

30



--------------------------------------------------------------------------------

(or, if less, the remaining undrawn Commitments of all Banks) and in integral
multiples of $100,000 in excess thereof, and in the case of Borrowings
consisting of Eurodollar Rate Advances, be in an aggregate amount not less than
$2,000,000 (or, if less, the remaining undrawn Commitments of all Banks) or in
integral multiples of $1,000,000 in excess thereof, and in each case shall
consist of Advances of the same Type made on the same day by the Banks ratably
according to their respective Commitments. Within the limits of each Bank’s
Commitment, and subject to the terms of this Agreement, the Borrower may from
time to time borrow, prepay, and reborrow Advances.

(b) Optional Reduction of Commitment. The Borrower shall have the right, upon at
least three Business Days’ irrevocable notice to the Agent, to terminate in
whole or reduce ratably in part the unused portion of the Commitments; provided
that each partial reduction of the Commitments shall be in the aggregate amount
of $5,000,000 or in integral multiples of $1,000,000 in excess thereof. Any
reduction or termination of the Commitments pursuant to this Section 2.1(b)
shall be permanent, with no obligation of the Banks to reinstate such
Commitments, and the commitment fees provided for in Section 2.7(a) shall
thereafter be computed on the basis of the Commitments, as so reduced.

(c) Notes. The indebtedness of any Borrower to each Bank resulting from the
Advances owing to such Bank shall, if such Bank requests, be evidenced by a Note
of the Borrower in the maximum principal amount of such Bank’s Commitment.

Section 2.2. Borrowing Base.

(a) The Borrowing Base has been set by the Banks and acknowledged by the
Borrower as $500,000,000 as of the Effective Date. On the date of any issuance
of Debt in the form of Permitted Notes after the Effective Date, the Borrowing
Base shall be reduced automatically by an amount equal to 25% of the principal
amount of such Debt; provided, however, that, notwithstanding the foregoing, the
Borrowing Base shall not be reduced to the extent that the proceeds from the
issuance of such Permitted Notes are used to substantially concurrently
refinance or Redeem (or if such refinancing or Redemption is subject to
mandatory notice periods or other required time periods, set aside to be used to
refinance or Redeem and actually used to refinance or Redeem, no later than the
expiration of such period) Debt constituting Permitted Notes existing at such
time. The automatic reduction described in this Section 2.2(a) shall not be
deemed to take the place of regularly scheduled or other redeterminations of the
Borrowing Base in accordance with this Section 2.2.

(b) From the date hereof through the Maturity Date and subject to the further
provisions of this Section 2.2, the Borrowing Base shall be redetermined by the
Required Banks each May 1 and November 1 in accordance with Section 2.2(d) on
the basis of information, including the Oil and Gas Reserve Reports required to
be delivered before each such date supplied by Borrower in compliance with the
provisions of this Agreement, such additional data concerning pricing,
quantities of production, purchasers of production, and other information and
engineering and geological data with respect thereto as the Agent or any Bank
may reasonably request, together with all other information then available to
the Agent and the Banks; provided that the first such scheduled redetermination
shall occur on November 1, 2014. Notwithstanding the foregoing, the Required
Banks may, in the exercise of their good faith discretion, require

 

31



--------------------------------------------------------------------------------

additional redeterminations of the Borrowing Base in accordance with
Section 2.2(d) by providing written notice to the Borrower, but only two such
requests may be made during any calendar year.

(c) The Borrower may request that the Required Banks redetermine the Borrowing
Base (i) by providing a written request to the Agent, but only two such requests
may be made during any calendar year or (ii) in connection with the Borrower’s
or any Guarantor’s acquisition of Oil and Gas Properties with a purchase price
of $20,000,000 or more (it being understood that for purposes of the foregoing
clause (ii), the designation of an Unrestricted Subsidiary owning Oil and Gas
Properties as a Restricted Subsidiary shall be deemed to constitute an
acquisition by the Borrower of Oil and Gas Properties). In connection with any
such request, the Borrower shall provide the Agent and the Banks with an interim
reserve report prepared by the Borrower together with such other information,
including additional data concerning pricing, quantities of production,
purchasers of production, and other information and engineering and geological
data, as the Agent or any Bank may reasonably request. Within 30 days following
the receipt of such interim reserve report and other information, the Required
Banks shall make a redetermination of the Borrowing Base in
accordance with Section 2.2(d).

(d) In connection with a redetermination of the Borrowing Base, the Agent shall
propose a Borrowing Base to the Banks, and the Banks shall vote to approve or
disapprove such proposed Borrowing Base. If the Required Banks do not approve
the proposed Borrowing Base, the Agent shall propose, and the Banks shall vote
to approve or disapprove, another Borrowing Base, until the Required Banks
approve a Borrowing Base proposed by the Agent. Once the Required Banks approve
the proposed Borrowing Base, the Agent shall notify the Borrower of such
redetermination. Until the Borrower receives such notification from the Agent,
the Borrowing Base most recently established shall remain in effect, and
thereafter the new Borrowing Base as set forth in such notification shall be in
effect.

(e) Upon any sale, lease, transfer, unwinding, termination, novation or other
Disposition (including pursuant to a Farm-Out Agreement, participation or other
agreement that would reduce the Borrower’s or such Restricted Subsidiary’s
interest in any Property) (it being understood that for purposes of this
paragraph (e)), the designation of a Restricted Subsidiary owning Oil and Gas
Properties as an Unrestricted Subsidiary shall be deemed to constitute a
Disposition by the Borrower of Oil and Gas Properties), whether directly or
indirectly, and whether or not in the ordinary course of business, by the
Borrower or any of its Restricted Subsidiaries of Borrowing Base Assets or
equity interests in a Restricted Subsidiary owning Borrowing Base Assets that
(individually or on a cumulative basis with all such Dispositions consummated
since the determination of the most recently determined Borrowing Base) (x) have
Oil and Gas Property Value allocated to such Borrowing Base Assets in the most
recent Oil and Gas Reserve Report (the “Allocated Value”) in excess of 5% of the
amount of such Borrowing Base, or (y) in the case of Swap Contracts, have Net
Cash Proceeds in excess of 5% of the amount of such Borrowing Base, the
Borrowing Base shall automatically be reduced by an amount equal to (1) with
respect to Swap Contracts, 75% of the Net Cash Proceeds received by a Credit
Party as a result of unwinding, terminating, or novating such Swap Contracts
(after giving effect to any new Swap Contracts that are given value in the
Borrowing Base and that were entered into prior to or in connection with such
unwind, termination or novation) and (2) with respect to all Borrowing Base
Assets other than Swap Contracts, the Allocated Value of such Borrowing Base
Assets.

 

32



--------------------------------------------------------------------------------

(f) The Borrowing Base shall represent the determination by the Required Banks
of the loan value of the Borrower’s and the Guarantors’ Oil and Gas Properties
which are either (i) subject to an Acceptable Security Interest or
(ii) unencumbered (except for Permitted Liens), but the Agent and the Required
Banks shall make their determination and vote their approval, respectively, in
accordance with the applicable definitions and provisions herein contained, each
such Bank’s standard policies regarding energy lending, industry lending
practices, consultation with the Agent and the other Banks (but without
requiring the approval of any such Bank), and consideration for the nature of
the facilities established hereunder. The Borrower acknowledges that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of loan value), which is acknowledged by the Borrower to be essential for
the adequate protection of the Agent and the Banks.

(g) The Borrower shall also have the right to reduce the Borrowing Base once
during the period from October 1 to March 31 and once during the period from
April 1 to September 30 during each year by providing the Agent 30 days advance
written notice of such reduction. The Agent shall promptly send to each Bank a
copy of such notice and such reduction shall be effective on the later of (i) 30
days following the date of the Agent’s receipt of such notice, and (ii) the date
specified in such notice, in each case unless otherwise agreed by the Agent.

(h) As of the Effective Date, the Agent has provided the Borrower with the
Agent’s standard policies regarding energy lending. The Agent, but not any other
Bank, agrees to provide the Borrower with written notice of any changes to such
policies.

Section 2.3. Method of Borrowing.

(a) Notice. Each Borrowing shall be made upon the Borrower’s irrevocable notice
to the Agent, which may be given by (x) telephone, or (y) a Notice of Borrowing;
provided that any telephone notice must be confirmed immediately by delivery to
the Agent of a Notice of Borrowing. Each such Notice of Borrowing must be given
not later than 10:00 a.m. (Dallas, Texas time) (i) on the third Business Day
before the date of the proposed Borrowing, in the case of a Eurodollar Rate
Borrowing or (ii) on the Business Day of the proposed Borrowing, in the case of
a Base Rate Borrowing, by the Borrower to the Agent, which shall in turn give to
each Bank prompt notice of such proposed Borrowing by telecopier or telex. Each
Notice of a Borrowing shall be given by telecopier or telex, confirmed
immediately in writing specifying the information required therein. In the case
of a proposed Borrowing comprised of Eurodollar Rate Advances, the Agent shall
promptly notify each Bank of the applicable interest rate under Section 2.8(b).
Each Bank shall (A) in the case of a Eurodollar Rate Borrowing, before
10:00 a.m. (Dallas, Texas time) on the date of such Borrowing and (B) in the
case of a Base Rate Borrowing, before 1:00 p.m. (Dallas, Texas time) on the date
of such Borrowing, make available for the account of its Lending Office to the
Agent at its address referred to in Section 9.2, or such other location as the
Agent may specify by notice to the Banks, in same day funds, such Bank’s Pro
Rata Share of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
shall make such funds available to the Borrower at its account with the Agent.

 

33



--------------------------------------------------------------------------------

(b) Conversions and Continuations. Each continuation or Conversion of any
Borrowing under this Section 2.3 shall be made upon the Borrower’s irrevocable
notice to the Agent, which may be given by (x) telephone, or (y) a Notice of
Conversion or Continuation; provided that any telephone notice must be confirmed
immediately by delivery to the Agent of a Notice of Conversion or Continuation.
Each such Notice of Conversion or Continuation must be given to the Agent at the
Agent’s office no later than 10:00 a.m. (Dallas, Texas time) (i) on the date
which is at least three Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to or a continuation of a
Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business Day of
the proposed conversion date in the case of a Conversion to a Borrowing
comprised of Base Rate Advances. Each such Notice of Conversion or Continuation
shall be in writing or by telex or telecopier confirmed immediately in writing
specifying the information required therein. Promptly after receipt of a Notice
of Conversion or Continuation under this Section, the Agent shall provide each
Bank with a copy thereof and, in the case of a Conversion to or a Continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Bank of the
applicable interest rate under Section 2.8(b).

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) at no time shall there be more than twelve Interest Periods applicable to
outstanding Eurodollar Rate Advances;

(ii) if any Bank shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Bank or its Lending Office to
perform its obligations under this Agreement to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances, the right of the Borrower to
select Eurodollar Rate Advances from such Bank shall be suspended until such
Bank shall notify the Agent that the circumstances causing such suspension no
longer exist, and the Advance made by such Bank in respect of such Borrowing,
Conversion, or continuation shall be a Base Rate Advance;

(iii) if the Agent is unable to determine the Eurodollar Rate for Eurodollar
Rate Advances comprising any requested Borrowing, the right of the Borrower to
select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance;

(iv) if the Majority Banks shall, at least one Business Day before the date of
any requested Borrowing, notify the Agent that the Eurodollar Rate for
Eurodollar Rate Advances comprising such Borrowing will not adequately reflect
the cost to such Banks of making or funding their respective Eurodollar Rate
Advances, as the case may be, for such Borrowing, the right of the Borrower to
select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance; and

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
paragraph (b) above, the Agent shall forthwith so notify the Borrower and the
Banks and such Advances shall be made available to the Borrower on the date of
such Borrowing as Base Rate Advances or, if an existing Advance, Convert into
Base Rate Advances.

 

34



--------------------------------------------------------------------------------

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Bank against any
loss, out-of-pocket cost, or expense incurred by such Bank as a result of any
failure by the Borrower to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III including, without limitation, any loss, cost, or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund the Advance to be made by such Bank as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(e) Agent Reliance. Unless the Agent shall have received notice from a Bank
before the date of any Borrowing that such Bank shall not make available to the
Agent such Bank’s Pro Rata Share of such Borrowing, the Agent may assume that
such Bank has made its Pro Rata Share of such Borrowing available to the Agent
on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.3 and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Bank shall not have so made its Pro Rata Share of such Borrowing available
to the Agent, such Bank and the Borrower severally agree to immediately repay to
the Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Bank, the Federal Funds Rate for such
day. If such Bank shall repay to the Agent such corresponding amount and
interest as provided above, such corresponding amount so repaid shall constitute
such Bank’s Advance as part of such Borrowing for purposes of this Agreement
even though not made on the same day as the other Advances comprising such
Borrowing.

(f) Bank Obligations Several. The failure of any Bank to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.

 

35



--------------------------------------------------------------------------------

Section 2.4. Prepayment of Advances.

(a) Optional. The Borrower may prepay Advances, after giving by 10:00 a.m.
(Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at least two
Business Days’ or (ii) in case of Base Rate Advances, same Business Day’s,
irrevocable prior written notice to the Agent, in a form reasonably acceptable
to the Agent, stating the proposed date and aggregate principal amount of such
prepayment; provided, however, that, in the case of a prepayment resulting from
a refinancing of all Advances, the Borrower and Agent may agree to the terms of
such payment in a payoff letter acceptable to Agent. If any such notice is
given, the Borrower shall prepay Advances comprising part of the same Borrowing
in whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice; provided, however, that each partial prepayment with
respect to: (A) any Borrowing comprised of Base Rate Advances shall be made in
$100,000 multiples and in an aggregate principal amount such that after giving
effect thereto such Borrowing shall have a principal amount outstanding of at
least $500,000 and (B) any Borrowing comprised of Eurodollar Rate Advances shall
be made in $1,000,000 multiples and in an aggregate principal amount such that
after giving effect thereto such Borrowing shall have a principal amount
outstanding of at least $2,000,000. Full prepayments of any Borrowing are
permitted without restriction of amounts.

(b) Mandatory.

(i) Borrowing Base Deficiency. Except as provided in Section 2.4(b)(ii), (iii),
(iv) and (v) below, if the aggregate outstanding amount of Advances plus the
Letter of Credit Exposure ever exceeds the Borrowing Base (such excess being
referred to herein as the “Borrowing Base Deficiency”), the Borrower shall,
within 30 days after receipt of written notice of such condition from the Agent
elect by written notice to the Agent to take one or more of the following
actions to remedy such Borrowing Base Deficiency:

(A) prepay Advances and, if the Advances have been repaid in full, Cash
Collateralize the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within ten days after the Borrower’s written election;

(B) add additional Oil and Gas Properties to the Borrowing Base (and take such
actions as are requested by the Agent to cause such additional Oil and Gas
Properties to become subject to Mortgages, to the extent necessary to cause the
Mortgaged Property Value to equal or exceed 80% of the Aggregate Oil and Gas
Property Value) such that the Borrowing Base Deficiency is cured within 30 days
after the Borrower’s written election; or

(C) pay the deficiency in six equal monthly installments in amounts equal to
one-sixth of the amount of the deficiency or such lesser amounts satisfactory to
the Required Banks for the prepayment of Advances and, if the Advances have been
repaid in full, Cash Collateralize the Letter of Credit Exposure such that the
Borrowing Base Deficiency is eliminated within six months of the occurrence of
such Borrowing Base Deficiency.

(ii) Reduction of Commitments. On the date of each reduction of the aggregate
Commitments pursuant to Section 2.1(b), the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances and then Cash

 

36



--------------------------------------------------------------------------------

Collateralize the Letter of Credit Exposure to the extent, if any, that the
aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure exceeds the Commitments, as so reduced. Any amount paid under the
preceding sentence in respect of Letter of Credit Exposure shall be held as Cash
Collateral under Section 2.15.

(iii) Asset Sales. If, after giving effect to the sale, lease, transfer,
unwinding, termination, novation or other Disposition of any of the Borrower’s
or any of its Subsidiaries’ Borrowing Base Assets (it being understood that the
designation of a Restricted Subsidiary owning Borrowing Base Assets as an
Unrestricted Subsidiary shall be deemed to constitute a Disposition by the
Borrower of Borrowing Base Assets), a Borrowing Base Deficiency then exists, the
Borrower shall repay the Advances, and then Cash Collateralize the Letter of
Credit Exposure, by an amount equal to the lesser of (A) such Borrowing Base
Deficiency and (B) 100% of the Net Cash Proceeds of such sale, lease, transfer,
unwinding, termination, novation or other Disposition, within three days after
receipt of such proceeds.

(iv) Property, Physical Damage and Other Insurance Proceeds. If any Credit Party
(or Agent as loss payee or assignee) receives any Property Proceeds arising from
a single event or related series of events, whether as one payment or a series
of payments, (A) during the existence of a Default or Event of Default, then the
Borrower shall repay the Advances, and then Cash Collateralize the Letter of
Credit Exposure, by an amount equal to 100% of such Property Proceeds, upon
receipt of such proceeds, and (B) during the existence of a Borrowing Base
Deficiency, then the Borrower shall repay the Advances, and then Cash
Collateralize the Letter of Credit Exposure, by an amount equal to the lesser of
(1) such Borrowing Base Deficiency and (2) 100% of such Property Proceeds,
within three days after receipt of such proceeds.

(v) Illegality. If any Bank shall notify the Agent and the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful for such Bank or its Lending Office to
perform its obligations under this Agreement to maintain or make any Advances
whose interest is determined by reference to the Eurodollar Rate hereunder or
any Governmental Authority has imposed material restrictions on the authority of
such Bank to purchase or sell, or to take deposits of, Dollars in the London
interbank market, (i) the Borrower shall, no later than 10:00 a.m. (Dallas,
Texas time) (A) if not prohibited by law, on the last day of the Interest Period
for each outstanding Eurodollar Rate Advance made by such Bank or (B) if
required by such notice, on the second Business Day following its receipt of
such notice prepay all of the Eurodollar Rate Advances made by such Bank then
outstanding, (ii) such Bank shall simultaneously make a Base Rate Advance (the
interest rate on such Base Rate Advance of such Bank shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the
Eurodollar Rate component of the Base Rate) to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Bank, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Bank for any subsequent Borrowing shall be suspended
until such Bank giving notice referred to above shall notify the Agent that the
circumstances causing such suspension no longer exist.

 

37



--------------------------------------------------------------------------------

(c) No Additional Right; Ratable Prepayment; Interest and Breakage. The Borrower
shall have no right to prepay any principal amount of any Advance except as
provided in this Section 2.4, and all notices given pursuant to this Section 2.4
shall be irrevocable and binding upon the Borrower. Each payment of any Advance
pursuant to this Section 2.4 shall be made in a manner such that all Advances
comprising part of the same Borrowing are paid in whole or ratably in part. Each
prepayment pursuant to this Section 2.4 shall be accompanied by accrued interest
on the amount prepaid to the date of such prepayment and amounts, if any,
required to be paid pursuant to Section 2.11 as a result of such prepayment
being made on such date.

Section 2.5. Repayment of Advances. The Borrower shall repay to the Agent for
the ratable benefit of the Banks the outstanding principal amount of each
Advance on the Maturity Date.

Section 2.6. Letters of Credit.

(a) Commitment. From time to time from the date of this Agreement until the
Maturity Date, at the request of the Borrower, the Issuing Bank shall, on the
terms and conditions hereinafter set forth, issue, increase, or extend the
expiration date of Letters of Credit for the account of the Borrower on any
Business Day;

(i) provided that no Letter of Credit shall be issued, increased, or extended:

(A) unless such issuance, increase, extension or conversion would not cause the
Letter of Credit Exposure to exceed the lesser of (1) $300,000,000 or (2) the
lesser of (x) the aggregate Commitments less the aggregate outstanding principal
amount of all Advances or (y) the Borrowing Base less the aggregate outstanding
principal amount of all Advances;

(B) unless such Letter of Credit has an Expiration Date not later than the
earlier of (1) 12 months after the date of issuance thereof (or, if extendable
beyond such period, unless such Letter of Credit is cancelable upon at least 30
days’ notice given by the Issuing Bank to the beneficiary of such Letter of
Credit) or (2) five days prior to the Maturity Date;

(C) unless such Letter of Credit Documents are in form and substance acceptable
to the Issuing Bank in its sole discretion;

(D) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person; and

(E) unless the Borrower has delivered to the Issuing Bank a completed and
executed Letter of Credit Application; and

 

38



--------------------------------------------------------------------------------

(ii) provided further that the Issuing Bank shall not be under any obligation to
issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Legal Requirement applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost, or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank; or

(C) any Bank is at that time a Defaulting Bank, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Bank to eliminate the Issuing Bank’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Bank
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Exposure as to which the Issuing
Bank has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

As of the Effective Date, the Existing Letters of Credit shall be deemed
“Letters of Credit” hereunder and shall be subject to the terms and provisions
set forth herein.

(b) Participations. Upon the date of the issuance or increase of a Letter of
Credit or the conversion of an Existing Letter of Credit to a Letter of Credit,
the Issuing Bank shall be deemed to have sold to each other Bank and each other
Bank shall have been deemed to have purchased from the Issuing Bank a
participation in the related Letter of Credit Obligations equal to such Bank’s
Pro Rata Share at such date and such sale and purchase shall otherwise be in
accordance with the terms of this Agreement. The Issuing Bank shall promptly
notify each such participant Bank by telex, telephone, or telecopy of each
Letter of Credit issued, increased, or extended or converted and the actual
dollar amount of such Bank’s participation in such Letter of Credit.

(c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
10:00 a.m. (Dallas, Texas time) on the fifth Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the Agent
shall give to each Bank prompt notice thereof by telex, telephone, or telecopy.
Each Letter of Credit Application shall be given by telecopier or telex,
confirmed immediately in

 

39



--------------------------------------------------------------------------------

writing, specifying the information required therein. After the Agent’s receipt
of such Letter of Credit Application and upon fulfillment of the applicable
conditions set forth in Article III, the Agent shall issue, increase, or extend
such Letter of Credit for the account of the Borrower. Each Letter of Credit
Application shall be irrevocable and binding on the Borrower.

(d) Reimbursement. The Borrower hereby agrees to pay on demand to the Issuing
Bank an amount equal to any amount paid by the Issuing Bank under any Letter of
Credit. In the event the Issuing Bank makes a payment pursuant to a request for
draw presented under a Letter of Credit and such payment is not promptly
reimbursed by the Borrower upon demand, the Issuing Bank shall give the Agent
notice of the Borrower’s failure to make such reimbursement and the Agent shall
promptly notify each Bank of the amount necessary to reimburse the Issuing Bank.
Upon such notice from the Agent, each Bank shall promptly reimburse the Issuing
Bank for such Bank’s Pro Rata Share of such amount (and the Agent may make
available Cash Collateral provided for this purpose), and such reimbursement
shall be deemed for all purposes of this Agreement to be an Advance to the
Borrower transferred at the Borrower’s request to the Issuing Bank. If such
reimbursement is not made by any Bank to the Issuing Bank on the same day on
which the Agent notifies such Bank to make reimbursement to the Issuing Bank
hereunder, such Bank shall pay interest on its Pro Rata Share thereof to the
Issuing Bank at a rate per annum equal to the Federal Funds Rate. The Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Agent and the Banks to record and otherwise treat such reimbursements to the
Issuing Bank as Base Rate Advances under a Borrowing requested by the Borrower
to reimburse the Issuing Bank which have been transferred to the Issuing Bank at
the Borrower’s request.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of, or any consent to departure from, any Letter of
Credit Documents;

(iii) the existence of any claim, setoff, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Bank would not be liable therefor pursuant to the following
paragraph (f); or

(v) payment by the Issuing Bank under such Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of such Letter of
Credit;

 

40



--------------------------------------------------------------------------------

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.6(f) below.

(f) Liability of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Bank nor any of its
officers or directors shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

(iii) payment by the Issuing Bank against presentation of documents which do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the relevant Letter of Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING BANK’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by (A) the Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (B) the Issuing Bank’s willful
failure to make lawful payment under any Letter of Credit after the presentation
to it of a draft and certificate strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

Section 2.7. Fees.

(a) Commitment Fees.

(i) Subject to Section 2.16(a)(iii), the Borrower agrees to pay to the Agent for
the account of each Bank a commitment fee per annum equal to the Applicable
Margin for commitment fees in effect from time to time on the average daily
amount by which such Bank’s Pro Rata Share of the Borrowing Base exceeds the sum
of such Bank’s outstanding Advances and such Bank’s Pro Rata Share of the Letter
of Credit Exposure, from the Effective Date until the Maturity Date.

(ii) The commitment fees shall be due and payable quarterly in arrears on the
last day of each March, June, September, and December during the term of this
Agreement and on the Maturity Date.

 

41



--------------------------------------------------------------------------------

(b) Agent and Arranger Fees. The Borrower agrees to pay to the Agent and the
Arranger for their own accounts the fees described in the letter dated June 24,
2014 from the Agent and the Arranger to the Borrower.

(c) Bank Fees. The Borrower agrees to pay to the Agent for the benefit of the
Banks on the Effective Date, the fees agreed to between the Borrower and the
Banks in writing.

(d) Letter of Credit Fees.

(i) The Borrower agrees to pay (A) to the Agent for the pro rata benefit of the
Banks a per annum fee for each Letter of Credit issued hereunder equal to the
Applicable Margin for Eurodollar Advances on the face amount of such Letter of
Credit, but with a minimum annual fee of $1,000 on each Letter of Credit
(collectively, the “Letter of Credit Fees”); provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Bank with respect
to any Letter of Credit as to which such Defaulting Bank has not provided Cash
Collateral satisfactory to the Issuing Bank pursuant to this Section 2.7 shall
be payable, to the maximum extent permitted by applicable Legal Requirements, to
the other Banks in accordance with the upward adjustments in their respective
Pro Rata Share allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account and (B) to the Agent for the benefit of the
Issuing Bank a fronting fee for each Letter of Credit equal to 0.125% per annum
of the face amount of such Letter of Credit, but with a minimum annual fee of
$1,000 on each Letter of Credit. Each such fee with respect to a Letter of
Credit shall be payable quarterly in arrears for the period such Letter of
Credit is outstanding, and on the Maturity Date.

(ii) The Borrower agrees to pay to the Issuing Bank for its own account the
customary issuance, presentation, amendment, and other processing fees, and
other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

Section 2.8. Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times to the Adjusted Base Rate in effect from time to time plus
the Applicable Margin in effect from time to time, payable in arrears on the
last day of March, June, September, and December and on the date such Base Rate
Advance shall be paid in full; provided that any amount of principal which is
not paid when due (whether at stated maturity, by acceleration, or

 

42



--------------------------------------------------------------------------------

otherwise) shall bear interest from the date on which such amount is due until
such amount is paid in full, payable on demand, at a rate per annum equal at all
times to the Adjusted Base Rate in effect from time to time plus the Applicable
Margin plus 2.00% per annum.

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of Interest Periods that are longer than three months, every three
months and on the last day of such Interest Period; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration, or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal to (i) until the end of the relevant Interest Period, the
Eurodollar Rate in effect from time to time plus the Applicable Margin plus
2.00% per annum and (ii) thereafter, the Adjusted Base Rate in effect from time
to time plus the Applicable Margin plus 2.00% per annum.

(c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay to
each Bank, so long as any such Bank shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each Eurodollar Rate Advance of such Bank, from the
effective date of such Advance until such principal amount is paid in full, at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Bank for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Bank shall be determined by
such Bank and notified to the Borrower through the Agent (such notice to include
the calculation of such additional interest, which calculation shall be
conclusive in the absence of manifest error).

(d) Usury.

(i) If, with respect to any Bank, the effective rate of interest contracted for
under the Credit Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Credit
Documents which are deemed to be interest, at any time exceeds the maximum
lawful rate that may be contracted for, charged, taken, received or reserved
(the “Maximum Rate”) by such Bank in accordance with applicable Legal
Requirements, then the outstanding principal amount of the loans made by such
Bank hereunder shall bear interest at a rate which would make the effective rate
of interest for such Bank under the Credit Documents equal the Maximum Rate
until the difference between the amounts which would have been due at the stated
rates and the amounts which were due at the Maximum Rate (the “Lost Interest”)
has been recaptured by such Bank.

(ii) If, when the loans made hereunder are repaid in full, the Lost Interest has
not been fully recaptured by such Bank pursuant to the preceding paragraph,
then, to the extent permitted by law, for the loans made hereunder by such Bank
the interest rates

 

43



--------------------------------------------------------------------------------

charged under Section 2.8 hereunder shall be retroactively increased such that
the effective rate of interest under the Credit Documents was at the Maximum
Rate since the effectiveness of this Agreement to the extent necessary to
recapture the Lost Interest not recaptured pursuant to the preceding sentence
and, to the extent allowed by law, the Borrower shall pay to such Bank the
amount of the Lost Interest remaining to be recaptured by such Bank.

(iii) In calculating all sums paid or agreed to be paid to any Bank by the
Borrower for the use, forbearance, or detention of money under the Credit
Documents, such amounts shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread in equal parts throughout the term of
the Credit Documents.

(iv) NOTWITHSTANDING the foregoing or any other term in this Agreement and the
Credit Documents to the contrary, it is the intention of each Bank and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Bank contracts for, charges, or receives any consideration which constitutes
interest in excess of the Maximum Rate, then (A) the provisions of this
Section 2.8 shall control, and (B) any such excess shall be canceled
automatically and, if previously paid, shall at such Bank’s option be applied to
the outstanding amount of the loans made hereunder by such Bank or be refunded
to the Borrower.

Section 2.9. Payments and Computations.

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 10:00 a.m. (Dallas, Texas time) on
the day when due in Dollars to the Agent at 901 Main Street, 14th Floor, Dallas,
Texas 75202 (or such other location as the Agent shall designate in writing to
the Borrower), in same day funds. The Agent shall promptly thereafter cause to
be distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Agent, the Issuing Bank, or a
specific Bank pursuant to Section 2.7, 2.8(c), 2.11, 2.12, 2.13, 8.12, or 9.7,
but after taking into account payments effected pursuant to Section 9.4) to the
Banks for the account of their respective Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank or the Issuing
Bank to such Bank for the account of its Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

(b) Computations. All computations of interest based on the Base Rate shall be
made by the Agent on the basis of a year of 365 or 366 days, as the case may be,
and all computations of interest based on the Eurodollar Rate and the Federal
Funds Rate and of fees shall be made by the Agent, on the basis of a year of 360
days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

44



--------------------------------------------------------------------------------

(d) Agent Reliance. Unless the Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Banks that the
Borrower shall not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Bank on
such date an amount equal to the amount then due such Bank. If and to the extent
the Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Agent forthwith on demand such amount distributed to such
Bank, together with interest, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the Federal Funds Rate for such day.

Section 2.10. Sharing of Payments, Etc. If any Bank shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Bank hereunder and under the other
Credit Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Bank at
such time to (ii) the aggregate amount of the Obligations due and payable to all
Banks hereunder and under the other Credit Documents at such time) of payments
on account of the Obligations due and payable to all Banks hereunder and under
the other Credit Documents at such time obtained by all the Banks at such time
or (b) Obligations owing (but not due and payable) to such Bank hereunder and
under the other Credit Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Bank at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Banks hereunder and under
the other Credit Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Banks hereunder and under the other
Credit Documents at such time obtained by all of the Banks at such time then the
Bank receiving such greater proportion shall (a) notify the Agent of such fact,
and (b) purchase (for cash at face value) participations in the Advances and
subparticipations in Letter of Credit Obligations of the other Banks, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Banks ratably in accordance with the aggregate
amount of Obligations then due and payable to the Banks or owing (but not due
and payable) to the Banks, as the case may be, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Bank), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Obligations to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

45



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of the Borrower in the amount of such
participation.

Section 2.11. Compensation for Losses. Upon demand of any Bank (with a copy to
the Agent) from time to time, the Borrower shall promptly compensate such Bank
for and hold such Bank harmless from any loss, cost or expense incurred by it as
a result of:

(a) any continuation, conversion, payment or prepayment of any Advance other
than a Base Rate Advance on a day other than the last day of the Interest Period
for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Bank to make an Advance) to prepay, borrow, continue or convert any Advance
other than a Base Rate Advance on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurodollar Rate Advance on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 9.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Advance or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Bank in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Banks under
this Section 2.11, each Bank shall be deemed to have funded each Eurodollar Rate
Advance made by it at the Eurodollar Rate for such Advance by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Advance
was in fact so funded.

Section 2.12. Increased Costs.

(a) Advances Determined by Reference to Eurodollar Rate. If any Change in Law
shall (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except the Eurodollar Rate Reserve Percentage) or the Issuing Bank;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Bank or the
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Advances made by such Bank or any
Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Bank or such other Recipient of
making, converting to, continuing or maintaining any Advance or of maintaining
its obligation to make any such Advance, or to increase the cost to such Bank,
the Issuing Bank or such other Recipient of participating in,

 

46



--------------------------------------------------------------------------------

issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Bank, the Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Bank, the Issuing Bank or other Recipient, the Borrower will pay
to such Bank, the Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Bank, the Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered

(b) Capital Adequacy. If any Bank or the Issuing Bank determines in good faith
that any Change in Law affecting such Bank or the Issuing Bank or any lending
office of such Bank or such Bank’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Bank’s or the Issuing Bank’s capital or
on the capital of such Bank’s or the Issuing Bank’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Bank or the Advances
made by, or participations in Letters of Credit held by, such Bank, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Bank or the Issuing Bank or such Bank’s or the Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Bank’s or the Issuing Bank’s policies and the policies of such Bank’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Bank or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Bank or the
Issuing Bank or such Bank’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof after the date hereof by any court or administrative or
Governmental Authority charged with the administration thereof shall either
(i) impose, modify, or deem applicable any reserve, special deposit, or similar
requirement against letters of credit issued by, or assets held by, or deposits
in or for the account of, the Issuing Bank or (ii) impose on the Issuing Bank
any other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations (including increased
reserve or similar requirements), and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Bank
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Bank’s reasonable allocation of the aggregate of such
cost increases resulting from such event), then, upon demand by the Issuing
Bank, the Borrower shall pay to the Issuing Bank, from time to time as specified
by the Issuing Bank, additional amounts which shall be sufficient to compensate
the Issuing Bank for such increased cost. A certificate as to such increased
cost incurred by the Issuing Bank, as a result of any event mentioned in
clause (i) or (ii) above, and detailing the calculation of such increased costs
submitted by the Issuing Bank to the Borrower, shall be conclusive and binding
for all purposes, absent manifest error.

(d) Delay in Requests. Failure or delay on the part of any Bank or the Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Bank’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Bank or the
Issuing Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Bank or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Bank’s or the
Issuing Bank’s intention to

 

47



--------------------------------------------------------------------------------

claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.13. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Credit
Parties under any Credit Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Legal Requirements. If Legal
Requirements (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with such Legal Requirements and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Legal Requirements
or at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the Agent, each
Bank and the Issuing Bank, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) withheld or deducted by the Borrower or the Agent or
paid by the Agent, such Bank or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Bank or the Issuing
Bank for any reason fails to pay to the Agent as required by clause (ii) of this
subsection, net of any amounts the Agent has received as a set off against such
Bank or Issuing Bank pursuant to clause (ii) of this subsection; provided that
such indemnity shall not be available to the extent that such payment is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Agent; and provided further that, if the Borrower is required to directly
indemnify the Agent pursuant to this sentence, the Agent shall take all steps
reasonably requested by the Borrower in order to ensure that the Borrower is
subrogated to the Agent’s right to collect from the applicable Bank or Issuing
Bank. Prior to seeking indemnity from the Borrower under the immediately
preceding sentence, the Agent shall make demand upon the applicable Bank or
Issuing Bank for such amounts owed and shall use commercially reasonable efforts
to exercise any then available set off rights against such Bank or Issuing Bank
to satisfy

 

48



--------------------------------------------------------------------------------

such amounts owed. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Bank or the Issuing Bank (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Bank or the
Issuing Bank, shall be conclusive absent manifest error. Notwithstanding
anything to the contrary herein, the Borrower shall not be required to
compensate the Agent, any Bank or the Issuing Bank pursuant to this Section 2.13
for any Indemnified Taxes unless such Agent, Bank or Issuing Bank requests
compensation from the Borrower no later than 180 days after the earlier of
(i) the date on which the relevant Governmental Authority makes written demand
upon such Agent, Bank or Issuing Bank for payment of such Indemnified Taxes, and
(ii) the date on which such Agent, Bank or Issuing Bank has made payment of such
Indemnified Taxes (except that, if the circumstances giving rise to such
Indemnified Taxes are retroactive in effect, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof).

(ii) Without limiting the provisions of subsection (a) or (b) above, each Bank
and the Issuing Bank shall, and does hereby, indemnify the Borrower and the
Agent, and shall make payment in respect thereof within 30 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Agent) incurred by or
asserted against the Borrower or the Agent by any Governmental Authority as a
result of the failure by such Bank or the Issuing Bank, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Bank or the Issuing Bank, as the
case may be, to the Borrower or the Agent pursuant to subsection (e). A
certificate as to the amount of any such payment or liability delivered to a
Bank or the Issuing Bank by the Borrower or the Agent shall be conclusive absent
manifest error. Each Bank and the Issuing Bank hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Bank or the
Issuing Bank, as the case may be, under this Agreement or any other Credit
Document against any amount due to the Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Agent, any assignment of rights by, or the replacement of, a Bank or the
Issuing Bank, the termination of the Commitments and the repayment, satisfaction
or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 2.13, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Legal
Requirements to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Agent, as the case may be.

(e) Status of Banks; Tax Documentation. (i) Any Bank that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Agent, at the
time or times reasonably requested by the Borrower or the Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Bank, if reasonably requested by
the Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably

 

49



--------------------------------------------------------------------------------

requested by the Borrower or the Agent as will enable the Borrower or the Agent
to determine whether or not such Bank is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.13(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

(ii) Without limiting the generality of the foregoing,

(A) any Bank that is a U.S. Person shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 (or applicable successor
form) or such other documentation or information prescribed by applicable Legal
Requirements or reasonably requested by the Borrower or the Agent as will enable
the Borrower or the Agent, as the case may be, to determine whether or not such
Bank is subject to backup withholding or information reporting requirements;

(B) each Foreign Bank that is entitled under the Code or any applicable treaty
to an exemption from or reduction of U.S. withholding Tax with respect to
payments hereunder or under any other Credit Document shall deliver to the
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Agent, but only if such Foreign Bank is legally entitled to do
so), whichever of the following is applicable:

(I.) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(II.) executed originals of Internal Revenue Service Form W-8ECI (or applicable
successor form),

(III.) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such

 

50



--------------------------------------------------------------------------------

Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form); or

(IV.) to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor forms), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form
W-9 (or applicable successor form), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner;

(C) executed originals of any other form prescribed by applicable Legal
Requirements as a basis for claiming exemption from or a reduction in United
States Federal withholding Tax together with such supplementary documentation as
may be prescribed by applicable Legal Requirements to permit the Borrower or the
Agent to determine the withholding or deduction required to be made.

(D) if a payment made to a Recipient under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower or the Agent (as applicable) at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable Legal
Requirement (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Recipient agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

 

51



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Legal
Requirements, at no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Bank or the Issuing Bank, or have any obligation
to pay to any Bank or the Issuing Bank, any refund of Taxes withheld or deducted
from funds paid for the account of such Bank or the Issuing Bank, as the case
may be. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Survival. Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank or the Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h) Defined Terms. For purposes of this Section 2.13, the term “Bank” includes
any Issuing Bank and the term “Legal Requirements” includes FATCA.

Section 2.14. Inability to Determine Rates. If in connection with any request
for Eurodollar Rate Advances or a conversion to or continuation thereof (a) the
Agent determines that (i) Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Advances, (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to such proposed Eurodollar Rate Advance or in connection with an
existing or proposed Base Rate Advance (in each case with respect to clause
(a) (i) above, “Impacted Advances”), or (b) the Agent or the Majority Banks
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to such proposed Eurodollar Rate Advance does not adequately
and fairly reflect the cost to such Banks of funding such Advance, the Agent
will promptly so notify the Borrower and each Bank. Thereafter, (x) the
obligation of the Banks to make Eurodollar Rate Advances, or effect any
conversion thereto or continuation thereof, shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar

 

52



--------------------------------------------------------------------------------

Rate component in determining the Base Rate shall be suspended, in each case
until the Agent (upon the instruction of the Majority Banks) revokes such
notice. Upon receipt of such notice, the Borrower may revoke, without premium or
penalty, any pending request for an Advance of, conversion to or continuation of
Eurodollar Rate Advances or, failing that, will be deemed to have converted such
request into a request for Advances bearing interest based upon the Base Rate in
the amount specified therein.

Notwithstanding the foregoing, if the Agent has made the determination described
in clause (a) (i) of this section, the Agent, in consultation with the Borrower
and the affected Banks, may establish an alternative interest rate for the
Impacted Advances, in which case, such alternative rate of interest shall apply
with respect to the Impacted Advances until (1) the Agent revokes the notice
delivered with respect to the Impacted Advances under clause (a) of the first
sentence of this section, (2) the Agent or the Majority Banks notify the Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Banks of funding the Impacted Advances, or
(3) any Bank determines that any Legal Requirement has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Bank or
its applicable Lending Office to make, maintain or fund Advances whose interest
is determined by reference to such alternative rate of interest or to determine
or charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Bank to do any of the
foregoing and provides the Agent and the Borrower written notice thereof.

Section 2.15. Cash Collateral.

(a) Certain Credit Support Events. If (i) the Issuing Bank has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in a Reimbursement Obligation or (ii) as of the Letter of Credit
Expiration Date, any Letter of Credit Exposure for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 7.2(b) or 7.3(b), or (iv) there shall exist a Defaulting
Bank, the Borrower shall immediately (in the case of clause (iii) above or
within one Business Day (in all other cases) following any request by the Agent
or Issuing Bank (with a copy to the Agent) provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting
Bank). If at any time the Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the Agent
or that the total amount of such funds is less than the aggregate amount of all
Letter of Credit Obligations, the Borrower will, forthwith upon demand by the
Agent, pay to the Agent, as additional funds to be deposited as Cash Collateral,
an amount equal to the excess of (x) such aggregate amount of Letter of Credit
Obligations over (y) the total amount of funds, if any, then held as Cash
Collateral that the Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Legal Requirements, to reimburse the Issuing Bank.

(b) Grant of Security Interest. If the Borrower is required to deposit funds in
the Cash Collateral Account pursuant to Sections 2.4(b), 2.6, 2.15, 2.16,
7.2(b), or 7.3(b), then the Borrower and the Agent shall establish the Cash
Collateral Account and the Borrower shall

 

53



--------------------------------------------------------------------------------

execute any documents and agreements, including the Agent’s standard form
assignment of deposit accounts, that the Agent requests in connection therewith
to establish the Cash Collateral Account and grant the Agent a first priority
perfected security interest in such account and the funds therein. The Borrower,
and to the extent provided by any Defaulting Bank, such Defaulting Bank, hereby
grants to (and subjects to the control of) the Agent, for the benefit of the
Issuing Bank, and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to clause (c) below. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
and the Issuing Bank as herein provided (other than Permitted Liens), or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrower will, promptly upon demand by the Agent, pay or provide to
the Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in one or more Cash Collateral Accounts.
The Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of Sections 2.4(b), 2.6, 2.15(a),
2.16, 7.2(b), or 7.3(b) in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific Letter of Credit Exposure,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Bank, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Bank status of the applicable Bank (or, as appropriate, its assignee
following compliance with Section 9.6(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 7.7), and (y) the Person providing Cash Collateral
and the Issuing Bank, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

Section 2.16. Defaulting Banks.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as such
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Legal
Requirements:

(i) Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1, and in the definitions of “Majority
Banks” and “Required Banks”.

 

54



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Bank pursuant to
Section 7.4 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Bank to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Bank to the Issuing Bank hereunder; third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Bank in accordance with Section 2.15; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Bank has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Bank’s
potential future funding obligations with respect to Advances under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Bank with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Banks, the Issuing Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Bank or the
Issuing Bank against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Bank or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advances or
Reimbursement Obligations in respect of which such Defaulting Bank has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Letter of Credit Obligations owed to, all
Non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any Advances of, or Letter of Credit Obligations owed to, such Defaulting
Bank until such time as all Advances and funded and unfunded participations in
Letter of Credit Obligations are held by the Banks pro rata in accordance with
the Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Bank, and each Bank irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Bank shall be entitled to receive any commitment fee pursuant
to Section 2.7(a) for any period during which that Bank is a

 

55



--------------------------------------------------------------------------------

Defaulting Bank (and the Borrower shall not be required to pay any such
commitment fee that otherwise would have been required to have been paid to that
Defaulting Bank).

(B) Each Defaulting Bank shall be entitled to receive Letter of Credit Fees for
any period during which that Bank is a Defaulting Bank only to the extent
allocable to its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any fee payable under Section 2.7(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Bank pursuant to clause (B) above,
the Borrower shall (x) pay to each Non-Defaulting Bank that portion of any such
fee otherwise payable to such Defaulting Bank with respect to such Defaulting
Bank’s participation in Letter of Credit Obligations that has been reallocated
to such Non-Defaulting Bank pursuant to clause (iv) below, (y) pay to the
Issuing Bank the amount of any such Letter of Credit Fee otherwise payable to
such Defaulting Bank to the extent allocable to the Issuing Bank’s Fronting
Exposure to such Defaulting Bank, and (z) not be required to pay the remaining
amount of any such Letter of Credit Fee.

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Bank’s participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Banks in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting Bank’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
outstanding Advances and Letter of Credit Exposure held by any Non-Defaulting
Bank to exceed such Non-Defaulting Bank’s Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Bank arising from that Bank having become a Defaulting Bank,
including any claim of a Non-Defaulting Bank as a result of such Non-Defaulting
Bank’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b) Defaulting Bank Cure. If the Borrower, the Agent and the Issuing Bank agree
in writing that a Bank is no longer a Defaulting Bank, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Bank will, to the extent applicable,
purchase at par that portion of outstanding Advances of the other Banks or take
such other actions as the Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit to be held
pro rata by the Banks in

 

56



--------------------------------------------------------------------------------

accordance with their Pro Rata Share (without giving effect to
Section 2.16(a)(iv)), whereupon such Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Bank was a
Defaulting Bank; and provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Bank will constitute a waiver or release of any claim of any party
hereunder arising from that Bank’s having been a Defaulting Bank.

Section 2.17. Mitigation Obligations; Replacement of Banks.

(a) Designation of a Different Lending Office. Each Bank may make any Advance
through any Lending Office, provided that the exercise of this option shall not
affect the obligation of the Borrower to repay the Advance in accordance with
the terms of this Agreement. If any Bank or the Issuing Bank requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Bank, the Issuing Bank or any Governmental
Authority for the account of any Bank or the Issuing Bank pursuant to
Section 2.13 or if any Bank gives a notice pursuant to Section 2.4(b)(v), then
such Bank or the Issuing Bank shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Bank or the Issuing Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.13, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.4(b)(v),
as applicable, and (ii) in each case, would not subject such Bank or the Issuing
Bank, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Bank or the Issuing Bank, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Bank or the Issuing Bank in connection with any such designation or
assignment.

(b) Replacement of Banks. If any Bank requests compensation under Section 2.12,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Bank or any Governmental Authority for the account of any Bank
pursuant to Section 2.13 and, in each case, such Bank has declined or is unable
to designate a different Lending Office in accordance with Section 2.17(a), or
if any Bank is a Defaulting Bank or a Non-Consenting Bank, then the Borrower may
replace such Bank in accordance with Section 9.13. (so long as, in the case of a
replacement of a Non-Consenting Bank, after giving effect to such replacement
and any other replacements effected substantially simultaneously therewith, all
of the Banks have approved the relevant consent, waiver, amendment or Borrowing
Base increase.

ARTICLE III

CONDITIONS OF LENDING

Section 3.1. Initial Conditions Precedent to Borrowings. This Agreement shall
become effective on the date the following conditions precedent are met:

(a) Documentation. On or before the day on which the initial Borrowing is made
or the initial Letters of Credit are issued, the Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Agent and the Banks, and, where applicable, in sufficient
copies for each Bank:

(i) this Agreement, the Notes, the Guaranty by Stone Offshore, the Security
Agreement, the Consents, and the Mortgages to the extent required to comply with
Section 5.12;

 

57



--------------------------------------------------------------------------------

(ii) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Agent may deem necessary
or desirable in order to perfect the Liens created under the Security Documents;

(iii) a favorable opinion of Vinson & Elkins L.L.P., counsel to the Credit
Parties, dated as of the Effective Date, covering such matters as any Bank
through the Agent may reasonably request;

(iv) a favorable opinion of Carver, Darden, Koretzky, Tessier, Finn, Blossman &
Areaux LLC, Louisiana counsel to the Borrower covering the Louisiana-law
Mortgages and such other matters as any Bank through the Agent may reasonably
request;

(v) Reserved;

(vi) a certificate of the Secretary or an Assistant Secretary of the Borrower
and each Guarantor certifying as of the Effective Date (A) certificates of good
standing and existence or qualification to do business for each of the Borrower
and each Guarantor from its jurisdiction of organization and each jurisdiction
(other than the State of West Virginia) where it is required to be qualified to
do business, (B) the certificate of incorporation, formation, or partnership of
each of the Borrower and each Guarantor, (C) the bylaws, limited liability
company agreement, or partnership agreement of each of the Borrower and each
Guarantor, (D) the resolutions of the Board of Directors of the Borrower and
each Guarantor authorizing this Agreement and related transactions, and (E) the
incumbency and signatures of the officers of the Borrower and each Guarantor
authorized to execute this Agreement and related documents;

(vii) a certificate of a Responsible Officer of Borrower stating that, as of the
Effective Date, (A) the representations and warranties contained in this
Agreement and the other Credit Documents are true and correct in all material
respects, (B) no Default or Event of Default exists, and (C) all conditions set
forth in this Section 3.1 and in Section 3.2 have been satisfied (assuming
satisfaction by the Agent and the Banks where such satisfaction is specified in
such conditions);

(viii) Insurance Certificates from the Borrower’s and Guarantors’ insurance
providers setting forth the insurance maintained by Borrower and Guarantors,
showing that insurance meeting the requirements of Section 5.2 is in full force
and effect and that all premiums due with respect thereto have been paid,
showing Agent as loss payee with respect to all such property or physical damage
policies and as additional insured with respect to all such liability policies,
and stating that such insurer will provide Agent with at least 30 days’ advance
notice of cancellation of any such policy for any reason other than for
cancellation due to non-payment of the premium which shall require the insurer
to provide Agent with at least 10 days’ advance notice;

 

58



--------------------------------------------------------------------------------

(ix) such Uniform Commercial Code Lien search reports as Agent shall require,
conducted in such jurisdictions and reflecting such names as Agent shall
request; and

(x) such other documents, governmental certificates, agreements, and Lien
searches as the Agent or any Bank may reasonably request.

(b) Payment of Fees. On the date of this Agreement, the Borrower shall have paid
(i) the fees required by Section 2.7(b) and (c), (ii) all costs and expenses
which have been invoiced and are payable pursuant to Section 9.4, and (iii) all
fees payable to the Arranger and Agent pursuant to any written agreement between
Borrower and the Arranger or the Agent.

(c) Financial Statements. The Agent shall have reviewed and be satisfied with
(i) the Financial Statements and (ii) projections for the fiscal years ending
2014, 2015 and 2016, including balance sheets and income and cash flow
statements.

(d) No Material Litigation. The absence of any action, suit, investigation or
proceeding pending or threatened as of the Effective Date in any court or before
any arbitrator or Governmental Authority that (i) could reasonably be expected
to cause a Material Adverse Change, except as set forth on Schedule 4.7 or
(ii) purports to adversely affect any transaction contemplated hereby or the
ability of the Borrower and the Guarantors to perform their respective
obligations under the Credit Documents.

(e) Engineering Reports. The Agent shall have received Oil and Gas Reserve
Reports for the Oil and Gas Properties included in the Borrowing Base.

(f) Environmental Condition. The Agent shall be reasonably satisfied with the
environmental condition of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties.

(g) Title. The Borrower shall have delivered to the Agent title reports (or
title opinions) regarding that portion of the Borrowing Base Assets representing
not less than 80% of the Aggregate Oil and Gas Property Value of the Borrower
and its Restricted Subsidiaries as set forth in the most recently delivered Oil
and Gas Reserve Report delivered prior to the Effective Date, and such title
reports or opinions shall reflect that the Borrower and its Subsidiaries have
good and marketable title to all such Borrowing Base Assets, free and clear of
all Liens, except for Permitted Liens.

(h) Other Matters. All matters related to this Agreement, the other Credit
Documents, and Borrower or any Guarantor shall be acceptable to Agent and each
Bank in their sole discretion, and Borrower shall have delivered to Agent and
each Bank such evidence as they shall request to substantiate any matters
related to this Agreement, the other Credit Documents, and Borrower or any
Guarantor as Agent or any Bank shall request.

Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Bank

 

59



--------------------------------------------------------------------------------

that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Bank unless the Agent shall have received notice from such Bank prior to the
proposed Effective Date specifying its objection thereto.

Section 3.2. Conditions Precedent to All Borrowings. The obligation of each Bank
to make an Advance on the occasion of each Borrowing (other than a continuation
pursuant to Section 2.3(b), or a Conversion pursuant to Section 2.3(b)) and of
the Issuing Bank to issue, increase, or extend any Letter of Credit shall be
subject to the further conditions precedent that on the date of such Borrowing
or the issuance, increase, or extension of such Letter of Credit:

(a) the Agent shall have timely received a Notice of Borrowing or Letter of
Credit Application, as applicable;

(b) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance,
increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that, on the date of such Borrowing,
or the issuance, increase, or extension of such Letter of Credit, such
statements are true):

(i) the representations and warranties contained in Article IV and the other
Credit Documents are true and correct in all material respects (except to the
extent such representations and warranties are already qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
the issuance, increase, or extension of such Letter of Credit, before and after
giving effect to such Borrowing or to the issuance, increase, or extension of
such Letter of Credit and to the application of the proceeds from such
Borrowing, as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom or from the
issuance, increase, or extension of such Letter of Credit; and

(iii) the funding of such Borrowing or issuance of such Letter of Credit and all
other Borrowings to be made or Letters of Credit to be issued on the same day
under this Agreement, shall not (A) cause the aggregate outstanding amount of
Advances plus the Letter of Credit Exposure to exceed the lesser of (1) the
Borrowing Base and (2) the aggregate Commitments, or (B) cause the Letter of
Credit Exposure to exceed $300,000,000.

Each Notice of Borrowing or Letter of Credit Application submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Section 3.2(b) have been satisfied on and as of the date of the
applicable Advance or issuance of Letter of Credit.

 

60



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.1. Corporate Existence; Subsidiaries. The Borrower is a corporation
duly organized, validly existing, and in good standing under the laws of
Delaware and in good standing and qualified to do business in each jurisdiction
where a failure to be qualified could reasonably be expected to cause a Material
Adverse Change. Each Guarantor is a corporation, limited liability company, or
limited partnership duly organized, validly existing, and in good standing under
the laws of its jurisdiction of formation and in good standing and qualified to
do business in each jurisdiction where a failure to be qualified could
reasonably be expected to cause a Material Adverse Change. Each Subsidiary of
the Borrower (other than Excluded Subsidiaries) has complied with the
requirements of Section 5.9. Schedule 4.1 lists each Subsidiary of the Borrower
as of the Effective Date, its jurisdiction and type of organization, the owners
of the Equity Interests in such Subsidiary, and indicates whether such
Subsidiary is a Restricted Subsidiary, an Unrestricted Subsidiary, or otherwise
an Excluded Subsidiary.

Section 4.2. Corporate Power; Authorization; No Violation.

(a) The execution, delivery, and performance by the Borrower of this Agreement,
the Notes, and the other Credit Documents to which it is a party and by the
Guarantors of the Guaranties and the consummation of the transactions
contemplated hereby and thereby (i) are within the Borrower’s and the
Guarantors’ corporate, limited liability, or limited partnership powers,
(ii) have been duly authorized by all necessary corporate, limited liability, or
limited partnership action, (iii) do not contravene (A) the Borrower’s or any
Guarantor’s certificate or articles of incorporation or formation, by-laws,
limited liability company agreement or other governing documents or (B) any
applicable law or any material Contractual Requirement binding on the Borrower
or any Guarantor, and (iv) will not result in or require the creation or
imposition of any Lien (other than Permitted Liens).

(b) At the time of each Borrowing, such Borrowing and the use of the proceeds of
such Borrowing (i) will be within the Borrower’s corporate powers, (ii) will
have been duly authorized by all necessary corporate action on the part of the
Borrower, (iii) will not contravene (A) the Borrower’s certificate of
incorporation or by-laws or (B) any applicable law or any material Contractual
Requirement binding on the Borrower, and (iv) will not result in or require the
creation or imposition of any Lien (other than Permitted Liens).

Section 4.3. Authorization and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or third
party is required for the due execution, delivery, and performance by the
Borrower of this Agreement, the Notes, or the other Credit Documents to which
the Borrower is a party or by each Guarantor of its Guaranty or the consummation
of the transactions contemplated thereby, except for (a) those that have already
been obtained or made, (b) routine consents, authorizations, filings and notices
required to be made in the ordinary course of business, (c) the filing of UCC-1
or UCC-3 financing statements in the appropriate filing offices and (d) filings
required pursuant to Section 5.9

 

61



--------------------------------------------------------------------------------

in connection with new Subsidiaries or Section 5.12 and Section 5.13 in
connection with the mortgaging of additional Oil and Gas Properties. At the time
of each Borrowing, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or third party (in each
case, which has not been obtained) will be required for such Borrowing or the
use of the proceeds of such Borrowing.

Section 4.4. Enforceable Obligations. This Agreement, the Notes, and the other
Credit Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower, and the Guaranties and the other Credit Documents to
which any Guarantor is a party have been duly executed and delivered by such
Guarantor. Each Credit Document is the legal, valid, and binding obligation of
the Borrower and each Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.

Section 4.5. Financial Statements; Solvency. The Financial Statements, copies of
which have been furnished to each Bank, fairly present in all material respects
the consolidated financial condition of the Borrower and its Restricted
Subsidiaries, as at such date and the consolidated results of the operations of
the Borrower and its Restricted Subsidiaries, for the fiscal year ended on such
date, and such consolidated balance sheets and consolidated statements of
operations, cash flow, and stockholders’ equity were prepared in accordance with
GAAP (or in compliance with the regulations promulgated by the SEC), subject, in
the case of unaudited Financial Statements, to the absence of footnotes and to
normal year-end audit adjustments. Since the date of the Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to cause a Material
Adverse Change. As of the Effective Date, after giving effect to the
consummation of the transactions occurring on the Effective Date (including the
execution and delivery of this Agreement, the making of any Advance on the
Effective Date and the use of proceeds of such Advance), the Borrower on a
consolidated basis with its Restricted Subsidiaries is Solvent.

Section 4.6. True and Complete Disclosure. All factual information (excluding
estimates, projections, pro forma financial information and information of a
general economic or industry nature) heretofore or contemporaneously furnished
by or on behalf of the Borrower or any of its Restricted Subsidiaries in writing
to any Bank or the Agent for purposes of or in connection with this Agreement,
any other Credit Document or any transaction contemplated hereby or thereby (as
modified or supplemented by other information so furnished) is (when taken as a
whole) true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein not misleading, in light of the
circumstances under which they were made. With respect to financial projections
and pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation and when delivered to the Agent or the
Banks; it being understood that such projections may vary from actual results
and that such variances may be material and that, with respect to Oil and Gas
Reserve Reports, projections concerning volumes attributable to the Oil and Gas
Properties and production and cost estimates contained in each Oil and Gas
Reserve Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and the Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to be accurate.

 

62



--------------------------------------------------------------------------------

Section 4.7. Litigation. Set forth on Schedule 4.7 is an accurate description of
all of the Borrower’s and its Restricted Subsidiaries’ pending litigation
existing on the Effective Date which could reasonably be expected to cause a
Material Adverse Change. There is no pending or, to the knowledge of the
Borrower, threatened action, proceeding, or investigation affecting the Borrower
or any of its Restricted Subsidiaries before any court, Governmental Authority
or arbitrator, which (a) could reasonably be expected to cause a Material
Adverse Change, except as set forth on Schedule 4.7, or (b) purports to affect
the legality, validity, binding effect, or enforceability of this Agreement, any
Note, or any other Credit Document.

Section 4.8. Use of Proceeds. All Advances and Letters of Credit shall be used
(a) to pay costs and expenses related to the credit facility evidenced by this
Agreement and (b) for working capital, capital expenditures, and general
corporate purposes of the Borrower and its Subsidiaries (including without
limitation to finance acquisitions of Oil and Gas Properties and other Permitted
Acquisitions). The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). No proceeds of any Advance will be used to purchase or carry any
margin stock in violation of Regulation U or X.

Section 4.9. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.10. Taxes. Proper and accurate (in all material respects) federal,
state, local, and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time of filing) by or
on behalf of the Borrower, its Subsidiaries, or any member of the Controlled
Group (hereafter collectively called the “Tax Group”) have been duly filed on a
timely basis or appropriate extensions have been obtained with appropriate
governmental agencies in all jurisdictions in which such returns, reports, and
statements are required to be filed, except where the failure to so file would
not be reasonably expected to cause a Material Adverse Change; and all taxes
(which are material in amount) and other material impositions due and payable
have been timely paid prior to the date on which any fine, penalty, interest,
late charge, or loss may be added thereto for non-payment thereof, except where
contested in good faith by appropriate proceedings. The reserves for accrued
taxes reflected in the financial statements delivered to the Banks under this
Agreement are adequate in the aggregate for the payment of all unpaid taxes,
whether or not disputed, for the period ended as of the date thereof and for any
period prior thereto, and for which the Tax Group may be liable in its own
right, as withholding agent or as a transferee of the assets of, or successor
to, any Person, except for such taxes or reserves therefor, the failure to pay
or provide for which does not and could not reasonably be expected to cause a
Material Adverse Change. Timely payment of all material sales and use taxes
required by applicable law has been made by the Borrower and all other members
of the Tax Group.

 

63



--------------------------------------------------------------------------------

Section 4.11. ERISA Compliance.

(a) Except where such failure could not reasonably be expected to cause a
Material Adverse Change, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Federal
or state laws. Except where such failure or event could not reasonably be
expected to cause a Material Adverse Change, (i) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination or opinion letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service and (ii) to the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Change. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Change.

(c) In all cases, except where such event or failure, either individually or in
the aggregate, could not reasonably be expected to cause a Material Adverse
Change: (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

Section 4.12. Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each of its
Restricted Subsidiaries are in all material respects in good repair, working
order and condition. Except as could not reasonably be expected to cause a
Material Adverse Change, since the date of the Financial Statements, neither the
business nor the material Properties of the Borrower and each of its Restricted
Subsidiaries, taken as a whole, has been materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits, or concessions by a Governmental Authority,
riot, activities of armed forces, or acts of God or of any public enemy.

 

64



--------------------------------------------------------------------------------

Section 4.13. No Burdensome Restrictions; No Defaults. Neither the Borrower nor
any of its Restricted Subsidiaries is a party to any indenture, loan, or credit
agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation which could reasonably be expected to cause a Material Adverse
Change. The Borrower and the Guarantors are not in default under or with respect
to any contract, agreement, lease, or other instrument to which the Borrower or
any Guarantor is a party and which could reasonably be expected to cause a
Material Adverse Change. No Default has occurred and is continuing.

Section 4.14. Environmental Condition.

(a) Permits, Etc. Except as set forth on Schedule 4.14(a), the Borrower and its
Subsidiaries (i) have obtained all Environmental Permits material to the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in compliance in all material
respects with all terms and conditions of such Environmental Permits and with
all other applicable Environmental Laws; (iii) have not received written notice
of any material unresolved violation or material alleged violation of any
Environmental Law or Environmental Permit; and (iv) are not subject to any
actual or contingent Environmental Claim, which could reasonably be expected to
cause a Material Adverse Change.

(b) Certain Liabilities. Except as set forth on Schedule 4.14(b), none of the
present or, to the Borrower’s actual knowledge, previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogues, or have
been otherwise investigated, designated, listed, or identified as a potential
site for any material removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of its Subsidiaries, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations that has resulted in any condition at the site, or, to the Borrower’s
actual knowledge, at any third-party site, that could reasonably be expected to
result in the imposition of any Response, notice, or investigatory obligations
on the Borrower or any of its Subsidiaries under applicable Environmental Law
that could reasonably be expected to cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing, except for matters that
could not reasonably be expected to result in a Material Adverse Change: (i) all
necessary notices have been properly filed, and no further action is required
under current Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower, or its present or former
Subsidiaries on any of their presently or, to the Borrower’s actual knowledge,
formerly owned or operated Property (ii) there are no current liabilities of the
Borrower and its Restricted Subsidiaries arising under any Environmental Laws,
and (iii) to the Borrower’s actual

 

65



--------------------------------------------------------------------------------

knowledge, there are no facts or circumstances that could reasonably be expected
to result in the imposition of any liabilities, costs or obligations on the
Borrower or its Restricted Subsidiaries in connection with any Environmental
Laws.

Section 4.15. Permits, Licenses, Etc.; Compliance with Legal Requirements.
Except for Environmental Permits, which are addressed in Section 4.14(a), the
Borrower and its Restricted Subsidiaries possess (a) all permits and licenses
which are material to the conduct of its business and (b) except where the
failure to possess the same could not reasonably be expected to result in a
Material Adverse Change, all patents, patent rights or patent licenses,
trademarks, trademark rights, trade names rights and copyrights necessary for
the conduct of its business. The Borrower and its Subsidiaries manage and
operate their business in accordance with all applicable Legal Requirements and
good industry practices, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Change.

Section 4.16. Gas Contracts. Neither the Borrower nor any of its Restricted
Subsidiaries, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower’s consolidated Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery or (b) has produced gas, in any material amount, subject to,
and none of the Borrower’s consolidated Oil and Gas Properties is subject to,
balancing rights of third parties or subject to balancing duties under
governmental requirements, except as to such matters for which the Borrower or
its relevant Restricted Subsidiary has established monetary reserves adequate in
amount in accordance with GAAP to satisfy such obligations.

Section 4.17. Title to Properties, Liens, Leases, Etc.

(a) Except as is being cured pursuant to Section 5.13, the Borrower and/or its
applicable Restricted Subsidiaries (i) have good and marketable title to all
Borrowing Base Assets, free and clear of all Liens, except for Permitted Liens,
and (ii) have good and marketable title to all material assets reflected in the
financial statements most recently delivered pursuant to Section 5.6(a) or
Section 5.6(b), free and clear of all Liens, except for Permitted Liens.

(b) On the Effective Date, (i) with respect to the Mortgages, all governmental
actions and all other filings, recordings, registrations, third party consents
and other actions which are necessary as of such date to create and perfect the
Liens provided for in the Mortgages will have been made, obtained and taken in
all relevant jurisdictions and (ii) with respect to the Security Agreement,
(A) all UCC-1 financing statements which are necessary as of such date to create
and perfect the Liens provided for in the Security Agreement will have been
made, obtained and taken in all relevant jurisdictions and (B) all actions
necessary to grant control over the Pledged Securities (as defined in the
Security Agreement) have been taken.

(c) All leases and agreements for the conduct of business of the Credit Parties
are valid and subsisting, in full force and effect, and there exists no default
or event of default or circumstance which with the giving of notice or lapse of
time or both would give rise to a default under any such leases or agreements,
in each case except which could not reasonably be expected to cause a Material
Adverse Change.

(d) No Credit Party is a party to any agreement or arrangement (other than as
permitted under Section 6.3), or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to
secure the Obligations against their respective assets or Properties.

 

66



--------------------------------------------------------------------------------

Section 4.18. Mineral Interests.

(a) Except for Permitted Liens, all Borrowing Base Assets are valid, subsisting,
and in full force and effect, and all rentals, royalties, and other amounts due
and payable in respect thereof have been duly paid.

(b) Without regard to any consent or non-consent provisions of any joint
operating agreement covering the Borrower’s or any Guarantor’s Proved Mineral
Interests, and except for Permitted Liens, the Borrower’s and each Guarantor’s
share of (i) the costs for each Borrowing Base Asset is not greater than the
decimal fraction set forth in the most recently delivered Oil and Gas Reserve
Report, before and after payout, as the case may be, and described therein by
the respective designations “working interests”, “WI”, “gross working interest”,
“GWI”, or similar terms, and (ii) production from, allocated to, or attributed
to each such Borrowing Base Asset is not less than the decimal fraction set
forth in such Oil and Gas Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms.

(c) Each well drilled in respect of proved producing reserves described in the
most recently delivered Oil and Gas Reserve Report (i) is capable of, and was,
as of the date of such Oil & Gas Reserve Report, producing Hydrocarbons in
commercial quantities, and Borrower and each Guarantor (as applicable) is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders and
(ii) to Borrower’s knowledge, has been drilled, bottomed, completed, and
operated in compliance in all material respects with applicable Legal
Requirements and no such well which is currently producing Hydrocarbons is
subject to any penalty in production by reason of such well having produced in
excess of its allowable production.

Section 4.19. Sanctions. Neither the Borrower, nor any of its Subsidiaries, nor
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.

Section 4.20. Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

 

67



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower agrees to comply with the following covenants.

Section 5.1. Compliance with Laws, Etc. The Borrower shall comply, and cause
each of its Restricted Subsidiaries to comply, with all Legal Requirements
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change. Without limiting the generality and coverage of the
foregoing, the Borrower shall comply, and shall cause each of its Restricted
Subsidiaries to comply with all Environmental Laws and all laws, regulations, or
directives with respect to equal employment opportunity and employee safety in
all jurisdictions in which the Borrower, or any of its Restricted Subsidiaries
do business, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Change; provided, however, that this Section 5.1
shall not prevent the Borrower, or any of its Restricted Subsidiaries from, in
good faith and with reasonable diligence, contesting the validity or application
of any such laws or regulations by appropriate legal proceedings.

Section 5.2. Maintenance of Insurance.

(a) Required Insurance Coverage. The Borrower will maintain, and will cause each
Restricted Subsidiary to maintain, property and physical damage insurance on
selected real and personal property on an all risks basis (including the perils
of flood and quake on a sub-limited basis), covering the repair and replacement
cost of all such selected property. Borrower will also maintain commercial
general liability and excess liability insurance and products/completed
operations liability coverage. Each of the policies described in this clause
(a) shall be of the kinds and in the amounts customarily carried or maintained
by Persons of established reputation engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower or such
Restricted Subsidiary operates; provided that the Borrower may self-insure
against wind damage if deemed appropriate by the Borrower. All such insurance
(other than permitted self-insurance) shall be provided by insurers having a
minimum A.M. Best policyholders rating of A-, VII. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, bring or keep any article
on any business location of the Borrower or any of its Restricted Subsidiaries,
or cause or allow any condition to exist, if the presence of such article or the
occurrence of such condition would reasonably cause the invalidation of any
insurance required by this Section 5.2, or would otherwise be prohibited by the
terms thereof.

(b) Loss Payee; Additional Insured.

(i) On or prior to the Effective Date, and at all times thereafter, the Borrower
will cause the Agent to be named as (A) an additional insured on each liability
policy required to be maintained pursuant to this Section 5.2, and (B) loss
payee (which shall include, as applicable, identification as mortgagee) on each
property and physical damage policy required to be maintained pursuant to this
Section 5.2 for any Property Proceeds in excess of $10,000,000 arising from a
single event or related series of events.

(ii) If (A) the Agent receives Property Proceeds in its capacity as loss payee,
(B) no Default or Event of Default exists at such time, and (C) such Property
Proceeds are not required to be applied as a prepayment under the terms of this
Agreement, the Agent will remit such Property Proceeds to the Borrower within 15
days after receipt thereof.

 

68



--------------------------------------------------------------------------------

(iii) The Agent shall, promptly after the Effective Date, deliver, to the
Borrower’s insurance broker for delivery to each insurer that provides a
property or physical damage policy on which the Agent is listed as loss payee, a
revocable notice that such insurer may pay any Property Proceeds arising from a
single event or related series of events that occurred prior to the date of this
Agreement directly to the Borrower; provided that (A) such notice may be revoked
by the Agent at any time when a Default or Event of Default exists or any such
Property Proceeds would be required to be applied as a prepayment under the
terms of this Agreement, and (B) any Property Proceeds payable under such policy
after receipt by the insurer of written notice of such revocation shall be paid
directly to the Agent. If such Default or Event of Default is cured or waived,
the foregoing arrangement may be restored with respect to future Property
Proceeds.

(iv) All loss payee and additional insured endorsements must be in form and
substance reasonably acceptable to the Agent.

(c) Evidence of Insurance Coverage. The Borrower will deliver to the Agent on
the Effective Date, an Insurance Certificate from the Borrower’s insurance
broker in effect on such date showing the amount of coverage under all such
policies as of such date, showing the endorsements required above, and showing
waivers of all rights of subrogation against all loss payees and additional
insureds. Each such Insurance Certificate will also indicate that each
additional insured and loss payee will be given at least 30 days’ written notice
of the cancellation, termination, reduction in amount or material change in
coverage to any part of any applicable policy; provided that for cancellation of
the policy due to non-payment of the premium, only 10 days’ advance written
notice shall be required. Annually, on or prior to the 60th day after the
renewal or effectiveness thereof, the Borrower shall provide Insurance
Certificates for each of its insurance policies and such additional information
as to the applicable policies as is reasonably requested by any Bank. The
Borrower will deliver to the Agent, (i) within 15 days after receipt of notice
from any insurer, a copy of any notice of cancellation or material change in
coverage from that existing under the applicable policy immediately prior to
such notice, (ii) no later than 30 days after any cancellation or nonrenewal of
any insurance policy by the applicable insurer, notice thereof, unless such
policy has been renewed or replaced with a substantially similar policy, and
(iii) notice of any cancellation or nonrenewal of any insurance policy by the
Borrower no later than 30 days thereafter.

Section 5.3. Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Restricted Subsidiaries to preserve
and maintain, its corporate existence, rights, franchises, and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified, and cause
each such Restricted Subsidiary to qualify and remain qualified, as a foreign
corporation in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, except, in each case, where failure to qualify or preserve and
maintain its rights and franchises could not reasonably be expected to cause a
Material Adverse Change; provided, however, that nothing herein contained shall
prevent any transaction permitted by Section 6.4.

Section 5.4. Payment of Taxes. The Borrower shall, and shall cause each
Restricted Subsidiary to, pay, discharge, or otherwise satisfy all material Tax
liabilities of the Borrower and its Restricted Subsidiaries before the same
shall become delinquent, except where the validity or

 

69



--------------------------------------------------------------------------------

amount thereof is being contested in good faith by appropriate proceedings and
the Borrower or applicable Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP (or in the case
of a Foreign Subsidiary, the comparable accounting principles in the relevant
jurisdiction).

Section 5.5. Visitation Rights. At any reasonable time and from time to time,
upon reasonable notice, the Borrower shall, and shall cause its Restricted
Subsidiaries to, permit the Agent or any of its agents or representatives
thereof, to (a) examine and make copies of and abstracts from the records and
books of account of, and visit and inspect at its reasonable discretion the
properties of, the Borrower and any such Restricted Subsidiary, and (b) discuss
the affairs, finances and accounts of the Borrower and any such Restricted
Subsidiary with any of their respective officers or directors; provided,
however, that the Agent or the Bank for whose benefit such inspection and
visitation is made assumes sole responsibility for the condition of any property
of the Borrower or its Restricted Subsidiaries so visited and inspected, the
access and egress thereto (including, but not limited to wharves, docks, and
helicopter landing areas), and any vice or defect therein or thereon, and
assumes all responsibility for and hereby releases and indemnifies the Borrower,
its Affiliates, and their officers, directors, employees, and agents against any
claim for damage or injury to or by the Agent or such Bank (or the
representatives thereof) or to the Borrower’s or its Subsidiaries’ Property
which may be occasioned by such inspection and visitation of the Borrower’s or
its Subsidiaries’ Property.

Section 5.6. Reporting Requirements. The Borrower shall furnish to the Agent:

(a) Annual Financials. As soon as available and in any event not later than 120
days after the end of each fiscal year of the Borrower, (i) a copy of the annual
audit report for such year for the Borrower and its Subsidiaries, including
therein the consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such fiscal year and consolidated statements of operations, cash
flows, and stockholders’ equity of the Borrower and its Subsidiaries for such
fiscal year, in each case certified by Ernst & Young LLP or other independent
certified public accountants of national standing, and including any management
letters delivered by such accountants to the Borrower in connection with such
audit, (ii) the capital budget for the Borrower and its Subsidiaries established
by the Board of Directors of the Borrower for the next fiscal year, in
reasonable detail by geographical area and type of expenditure, and (iii) a
Compliance Certificate executed by the Chief Financial Officer or Chief
Accounting Officer of the Borrower; provided that if there are any Unrestricted
Subsidiaries at the end of any fiscal year in respect of which the financial
statements referred to in this Section 5.6(a) are delivered, then concurrently
with such delivery, the Borrower shall also furnish to the Agent related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of such Unrestricted Subsidiaries from such consolidated
financial statements;

(b) Quarterly Financials. As soon as available and in any event not later than
90 days after the end of each of the first three quarters of each fiscal year of
the Borrower (or, if earlier, 5 days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)), (i) the
unaudited consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such quarter and the consolidated statements of operations and cash flows
of the Borrower and its Subsidiaries for the period commencing at the end of the
previous year and ending with the end of such quarter, all in reasonable detail
and duly certified with

 

70



--------------------------------------------------------------------------------

respect to such consolidated statements (subject to year-end audit adjustments)
by the Chief Financial Officer or Chief Accounting Officer of the Borrower as
having been prepared in accordance with GAAP (or in compliance with the
regulations promulgated by the SEC), and (ii) a Compliance Certificate executed
by the Chief Financial Officer or Chief Accounting Officer of the Borrower;
provided that if there are any Unrestricted Subsidiaries at the end of any
fiscal quarter in respect of which the financial statements referred to in this
Section 5.6(b) are delivered, then concurrently with such delivery, the Borrower
shall also furnish to the Agent related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of such
Unrestricted Subsidiaries from such consolidated financial statements;

(c) Oil and Gas Reserve Reports.

(i) As soon as available but in any event on or before March 31 of each year, an
engineering report in form and substance meeting the requirements of the SEC for
financial reporting purposes, certified by Netherland, Sewell & Associates Inc.
or such other firm or firms of independent consulting petroleum engineers
reasonably acceptable to the Agent as fairly setting forth (A) the proved and
producing, shut in, behind pipe, and undeveloped oil and gas reserves
(separately classified as such) attributable to the Borrower’s and its
Restricted Subsidiaries’ consolidated Oil and Gas Properties as of December 31
of the previous year, (B) the aggregate present value, determined on the basis
of stated pricing assumptions, of the future net income with respect to such Oil
and Gas Properties, discounted at a stated per annum discount rate, and
(C) projections of the annual rate of production, gross income, and net income
with respect to such Oil and Gas Properties.

(ii) As soon as available but in any event on or before September 30 of each
year, an internal engineering report in form and substance reasonably
satisfactory to the Agent, certified by a Responsible Officer of the Borrower,
to such Responsible Officer’s actual knowledge without investigation and not in
such Responsible Officer’s individual capacity, as fairly setting forth (A) the
proved and producing, shut in, behind pipe, and undeveloped oil and gas reserves
(separately classified as such) attributable to the Borrower’s and its
Restricted Subsidiaries’ consolidated Oil and Gas Properties as of June 30 of
such year, (B) the aggregate present value, determined on the basis of stated
pricing assumptions, of the future net income with respect to such Oil and Gas
Properties, discounted at a stated per annum discount rate, and (C) projections
of the annual rate of production, gross income, and net income with respect to
such Oil and Gas Properties.

(iii) Each engineering report delivered pursuant to Section 5.6(c)(i), (ii) or
(iv) shall be accompanied by a certificate, executed by a Responsible Officer of
the Borrower in the form of Exhibit I attached hereto, which (A) sets forth the
Mortgaged Property Value, as set forth in such Oil and Gas Reserve Report,
(B) either (y) demonstrates and certifies that such Mortgaged Property Value
equals or exceeds 80% of the Aggregate Oil and Gas Property Value as set forth
in such Oil and Gas Reserve Report or (z) demonstrates and certifies the amount
by which such Mortgaged Property Value is less than 80% of such Aggregate Oil
and Gas Property Value and agrees that the Borrower shall take all actions
required under Section 5.12 hereof within the period required by such
Section 5.12, and (C) certifies a true, correct and complete schedule of

 

71



--------------------------------------------------------------------------------

all Swap Contracts of the Credit Parties, specifying the type of Swap Contract,
pricing arrangements, volume, expiration, counterparty, and such other
information as may be reasonably requested by the Agent.

(iv) (A) At least 10 days prior to the consummation of any Disposition, whether
or not in the ordinary course of business, by the Borrower or any Guarantor of
any Mortgaged Property for which the value of the future net income attributed
thereto in the most recently delivered Oil and Gas Reserve Report (individually
or on a cumulative basis with all sales of Mortgaged Properties consummated
since the date of such Oil and Gas Reserve Report) comprised in excess of five
percent (5%) of the Mortgaged Property Value as set forth in such report, (B) at
least 10 days prior to the consummation of any acquisition by the Borrower or
any Guarantor of any Oil and Gas Property for which the value of the future net
income attributed thereto in the engineering reports obtained in connection with
such acquisition (individually or on a cumulative basis with all acquisitions of
Oil and Gas Properties consummated since the date of such report) comprises in
excess of 5% of the Oil and Gas Property Value as set forth in the Oil and Gas
Reserve Report most recently delivered under this Agreement, and (C) no later
than 10 days following the written request of the Agent (provided that, so long
as no Event of Default exists, the Agent shall not make more than two such
requests in any calendar year, the Borrower shall provide (y) an updated
internal Oil and Gas Reserve Report, current as of the end of the month then
most recently ended for which production data is available and in form and
substance reasonably satisfactory to the Agent, setting forth the information
required by Section 5.6(c)(ii) for internal Oil and Gas Reserve Reports and
(z) a certificate as required by Section 5.6(c)(iii) which, in the case of any
Disposition of any Mortgaged Property or acquisition of any Oil and Gas Property
shall make the required calculation giving pro forma effect to such transaction
(including, in the case of any Disposition of any Mortgaged Property, the
inclusion of any additional Oil and Gas Properties mortgaged by the Borrower or
the Guarantors prior to or concurrently with such Disposition).

(v) The Agent and the Banks acknowledge that the Oil and Gas Reserve Reports
contain certain proprietary information including geological and geophysical
data, maps, models, and interpretations necessary for determining the Borrowing
Base and the creditworthiness of the Borrower and the Guarantors. The Agent and
the Banks agree to maintain the confidentiality of such information except
(A) as required by applicable law and (B) that the Agent and the Banks may share
such information with Eligible Assignees who are potential transferees of their
interests under this Agreement pursuant to Section 9.6 if such Eligible
Assignees agree to maintain the confidentiality of such information pursuant to
Section 9.18.

(d) Defaults. As soon as possible and in any event within five days after the
occurrence of each Default known to a Responsible Officer of the Borrower or any
of its Restricted Subsidiaries which is continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
the details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto;

 

72



--------------------------------------------------------------------------------

(e) Securities Law Filings. Except as provided in paragraphs (a) and (b) above,
promptly and in any event within 15 days after the sending or filing thereof,
copies of all proxy material, reports and other information which the Borrower
or any of its Restricted Subsidiaries sends to or files with the SEC or sends to
any shareholder of the Borrower;

(f) ERISA Events. As soon as possible and in any event within ten Business Days
after the occurrence of each ERISA Event known to a Responsible Officer of the
Borrower or any of its Restricted Subsidiaries which is continuing on the date
of such statement, a statement of a Responsible Officer of the Borrower setting
forth the details of such ERISA Event and the actions which the Borrower has
taken and proposes to take with respect thereto;

(g) Other ERISA Notices. Promptly and in any event within ten Business Days
after receipt thereof by the Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any ERISA Affiliate concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA;

(h) Environmental Notices. Promptly upon the receipt thereof by the Borrower or
any of its Restricted Subsidiaries, a copy of any form of notice, investigation,
summons or citation received from the EPA, or any other Governmental Authority,
concerning (i) violations or alleged violations of Environmental Laws, which
seeks to impose liability on the Borrower or any of its Restricted Subsidiaries
or in relation to their respective Oil and Gas Properties in excess of
$2,500,000, (ii) any action or omission on the part of the Borrower or any of
its present or former Restricted Subsidiaries in connection with Hazardous Waste
or a Release of Hazardous Substances which could reasonably result in the
imposition of liability on the Borrower or any of its Restricted Subsidiaries or
in relation to their respective Oil and Gas Properties in excess of $10,000,000,
including without limitation any notice of potential responsibility under CERCLA
or (iii) concerning the filing of a Lien upon, against or in connection with the
Borrower, its present or former Subsidiaries, or any of their leased or owned
Property, wherever located, pursuant to Environmental Laws;

(i) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any Restricted Subsidiary, a copy
of (i) any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit, or
agreement with any Governmental Authority (including material Environmental
Permits) and (ii) any other material notice from any Governmental Authority;

(j) Material Changes. Prompt written notice of any condition or event of which
the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change;

(k) Disputes, Etc. Prompt written notice of any claims, proceedings, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Restricted Subsidiaries which could reasonably be
expected to cause a Material Adverse Change, or any material labor controversy
of which the Borrower or any of its Subsidiaries has knowledge resulting in or
reasonably considered to be likely to result in a strike against the Borrower or
any of its Restricted Subsidiaries; and

(l) Other Information. Promptly, such other information respecting the business
or Properties, or the condition or operations, financial or otherwise, of the
Borrower, or any of its Restricted Subsidiaries, as any Bank through the Agent
may from time to time reasonably requests;

 

73



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.6 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted by, or on behalf of,
the Borrower (y) on the Borrower’s internet website or another internet or
intranet website to which each Bank and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent) or (z) on the
website of the SEC; provided that the Borrower shall deliver paper copies of
such documents to the Agent or any Bank upon its written request, until a
written request to cease delivering paper copies is given by the Agent or such
Bank. The Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Bank for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 5.7. Designation of Public Information. The Borrower hereby acknowledges
that (a) Agent and/or the Arranger will make available to the Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Banks shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger, the Issuing Bank and the Banks to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”
unless and until the Agent (1) has been notified in writing by any Bank that it
is a Public Bank or has received notice through the Platform that any Bank is a
Public Bank and (2) has given notice to the Borrower that any Bank is a Public
Bank.

Section 5.8. Maintenance of Property. Borrower shall, and shall cause each of
its Subsidiaries to, (a) maintain their material Properties used or to be used
in the continuing operations of the Borrower and its Subsidiaries in all
material respects in good repair, working order, and condition and (b) abstain
from committing and from knowingly or willfully permitting the commission of,
waste or other injury, destruction, or loss of natural resources, or the

 

74



--------------------------------------------------------------------------------

occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated property involving the Environment that could reasonably
be expected to result in Response activities the costs of which could be
reasonably expected to result in a Material Adverse Change.

Section 5.9. New Subsidiaries. Prior to the creation or acquisition of any
Subsidiary (other than an Excluded Subsidiary) after the date of this Agreement
or if an existing Excluded Subsidiary ceases to be an Excluded Subsidiary after
the date of this Agreement, the Borrower shall give written notice of such new
Subsidiary to the Agent. Within 15 days after such creation or acquisition or
such Subsidiary’s no longer being an Excluded Subsidiary, the Borrower shall
cause (a) such Subsidiary to execute and deliver to the Agent a Guaranty (or
joinder to an existing Guaranty) with such changes as the Agent may reasonably
request, (b) such Subsidiary to execute and deliver to the Agent a Security
Agreement (or joinder to an existing Security Agreement) with such changes as
the Agent may reasonably request, (c) if such Subsidiary holds Oil and Gas
Properties, and if the Mortgaged Property Value as set forth in the certificate
of such value delivered in connection with the most recently delivered Oil and
Gas Reserve Report is less than 80% of the Aggregate Oil and Gas Property Value
(after giving effect to such new Subsidiary’s Oil and Gas Properties), such
Subsidiary to execute and deliver to the Agent a Mortgage or Mortgages granting
an Acceptable Security Interest in such Oil and Gas Properties, (d) each equity
holder of such Subsidiary to execute and deliver a supplement or joinder to its
Security Agreement evidencing its pledge of the equity of such Subsidiary
(unless the Equity Interests of such Subsidiary are Excluded Equity Interests),
(e) such Subsidiary and such equity holders to deliver to the Agent evidence of
corporate authority to enter into such documentation as the Agent may reasonably
request, including, without limitation, if requested by Agent, a legal opinion
regarding the enforceability of such documentation and (f) such Subsidiary and
such equity holders deliver to the Agent such other documentation, or authorize
Agent to take such other action, as is reasonably requested by Agent.

Section 5.10. Maintenance of Books and Records. The Borrower shall, and shall
cause its Restricted Subsidiaries to, (a) maintain proper books of record and
account, in which full, true, and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be, and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or such Restricted
Subsidiary, as the case may be.

Section 5.11. Use of Proceeds. The Borrower shall, and shall cause its
Subsidiaries to, use all Advances and Letters of Credit (a) to pay costs and
expenses related to the credit facility evidenced by this Agreement and (b) for
working capital, capital expenditures, and general corporate purposes of the
Borrower and its Subsidiaries (including without limitation to finance
acquisitions of Oil and Gas Properties and other Permitted Acquisitions).

Section 5.12. Agreement to Mortgage; Further Assurances.

(a) If any certificate delivered pursuant to Section 5.6(c)(iii) or
(iv) demonstrates that the Mortgaged Property Value as set forth in the related
Oil and Gas Reserve Report is less than (x) 70% (prior to the expiration of the
Post-Closing Deadline) or (y) 80% (after the expiration of

 

75



--------------------------------------------------------------------------------

the Post-Closing Deadline) of the Aggregate Oil and Gas Property Value as set
forth in such report, the Borrower shall, or shall cause the Guarantors to
(i) promptly, but in any event within 60 days of the delivery of such
certificate, grant to the Agent an Acceptable Security Interest in
(A) additional Oil and Gas Properties of the Borrower or the Guarantors as
necessary to cause the Mortgaged Property Value to equal or exceed (x) 70%
(prior to the expiration of the Post-Closing Deadline) or (y) 80% (after the
expiration of the Post-Closing Deadline) of the Aggregate Oil and Gas Property
Value, together with all related equipment and (B) the Borrower’s and the
Guarantors’ contracts related to such additional Mortgaged Properties (unless
the granting of a security interest in any such contract requires the consent of
the applicable counterparty, in which case the Borrower or applicable Guarantor
shall grant such security interest upon receipt of such consent), and
(ii) promptly, but in any event within 90 days of the delivery of such
certificate (A) perform such title review, title reports (provided that no title
opinions shall be required), and title clean-up as are reasonably requested by
the Agent with respect to such additional Mortgaged Properties, (B) use
commercially reasonable efforts to obtain consents from contract counterparties
with respect to each such additional Mortgaged Contract that is material to
(y) the Credit Parties’ business or financial condition or (z) the operation and
ownership of the additional Mortgaged Property to which it relates (including
without limitation production, transportation, and marketing of oil and gas
produced therefrom), in each case, to the extent such material Mortgaged
Contract prohibits or restricts assignment of the applicable Credit Party’s
rights thereunder to the Agent, unless otherwise agreed by Agent and the
Majority Banks, and (C) take such other actions, approve such other filings,
provide such opinions of counsel, and execute and deliver such other documents
as are reasonably requested by the Agent in connection with the foregoing.

(b) The Credit Parties shall from time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Credit Documents, or of more fully perfecting or renewing the rights
of the Agent and the Banks with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Credit Party which may be
part of the Collateral) pursuant hereto or thereto, including without limitation
using commercially reasonable efforts to obtain consents from contract
counterparties with respect to any future Mortgaged Contract that is material to
(i) the Credit Parties’ business or financial condition or (ii) the operation
and ownership of the Mortgaged Property to which it relates (including without
limitation production, transportation, and marketing of oil and gas produced
therefrom), in each case, to the extent such material Mortgaged Contract
prohibits or restricts assignment of the applicable Credit Party’s rights
thereunder to the Agent, unless otherwise agreed by Agent and the Majority
Banks. Upon the exercise by the Agent or any Bank of any power, right, privilege
or remedy pursuant to this Agreement or the other Credit Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, each Credit Party will execute and deliver, or will
cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Agent or such Bank may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

76



--------------------------------------------------------------------------------

Section 5.13. Title Information and Cure.

(a) Within 60 days after the delivery to the Agent and the Banks of each Oil and
Gas Reserve Report required by Section 5.6, the Borrower shall deliver title
information (provided that no title opinions shall be required) in form and
substance reasonably acceptable to the Agent covering enough of the Oil and Gas
Properties evaluated by such Oil and Gas Reserve Report that were not included
in the immediately preceding Oil and Gas Reserve Report, so that the Agent shall
have received, together with title information previously delivered to the
Agent, reasonably satisfactory title information on at least 80% of the
Aggregate Oil and Gas Property Value; provided that, to the extent it is not
possible or is impractical for the Borrower to satisfy such 80% requirement
without delivering title information covering Oil and Gas Properties located in
the Marcellus Shale, the 60-day deadline set forth above shall be extended by an
additional 60 days, but only with respect to the Oil and Gas Properties located
in the Marcellus Shale.

(b) Within 60 days after notice from the Agent that title defects or exceptions
(including defects or exceptions as to priority, but excluding Permitted Liens)
exist with respect to any Oil and Gas Properties such that the Agent no longer
has reasonably satisfactory title information on at least 80% of the Aggregate
Oil and Gas Property Value, then the Borrower shall do one or a combination of
the following so that the Agent shall have received, together with title
information previously delivered to the Agent, satisfactory title information on
at least 80% of the Aggregate Oil and Gas Property Value: (i) cure any such
title defects or exceptions, (ii) substitute acceptable Oil and Gas Properties
having an equivalent or greater value with no title defects or exceptions other
than Permitted Liens or (iii) deliver title information (provided that no title
opinions shall be required) in form and substance acceptable to the Agent.

(c) If the Borrower is unable to cure any title defect requested by Agent to be
cured within the 60-day period referred to in subsection (b) above or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the Aggregate Oil and Gas Property Value in
accordance with subsection (b) above, such failure shall not be an Event of
Default, but instead the Agent shall have the right to exercise the following
remedy in its sole discretion from time to time while such condition persists,
and any failure to so exercise this remedy at any such time shall not be a
waiver as to future exercise of the remedy by Agent or the Banks. To the extent
that the Agent is not satisfied with title to any Mortgaged Property after the
60-day period has elapsed, such unacceptable Mortgaged Property shall not count
towards the 80% requirement, and the Agent may send a notice to the Borrower and
the Banks that the then outstanding Borrowing Base shall be reduced by 50% of
the value given to such unacceptable Mortgaged Property in the most recently
delivered Oil and Gas Reserve Report.

Section 5.14. Unrestricted Subsidiaries; Designation and Redesignation.

(a) The Borrower may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Restricted Subsidiary (a
“Subsidiary Redesignation”) upon delivery to the Agent of written notice from
the Borrower; provided that (i) immediately before and after such designation,
the Specified Covenants Test is satisfied with respect to such designation and
(ii) such Subsidiary does not, nor does any of its Subsidiaries (A) own any
Capital Stock of the Borrower or any Restricted Subsidiary, (B) hold any Debt of
the Borrower or any Restricted Subsidiary, or (C) hold any Lien on property of
the Borrower or any Restricted Subsidiary.

 

77



--------------------------------------------------------------------------------

(b) The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
shall constitute (i) an Investment under Section 6.6 by the Borrower therein at
the date of designation in an amount equal to the Fair Market Value of the
Borrower’s investment therein and (ii) a Disposition, with respect to the
Borrowing Base Assets and other assets of such Restricted Subsidiary, for
purposes of the provisions of Section 2.2(e) and any other provision of this
Agreement.

(c) The Borrower may designate any Unrestricted Subsidiary as a Restricted
Subsidiary upon delivery of written notice to the Agent; provided that such
designation shall constitute (i) the incurrence at the time of designation of
any Debt and Liens of such newly designated Restricted Subsidiary existing at
such time, (ii) a reduction in any Investment under Section 6.6 to the extent
that such Investment was attributable to such Restricted Subsidiary being an
Unrestricted Subsidiary at the date of designation in an amount equal to the
Fair Market Value of the Borrower’s investment therein and (iii) an acquisition
of Oil and Gas Properties for purposes of Section 2.2(c) and any other provision
of this Agreement.

(d) Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary will be evidenced to the Agent by filing with the Agent a certificate
signed by a Responsible Officer of the Borrower certifying that such designation
complied with the preceding conditions in Section 5.14(a) and (b).

Section 5.15. Anti-Corruption Laws. The Borrower shall, and shall cause each of
its Subsidiaries to, conduct its business in compliance with applicable
Anti-Corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

Section 5.16. Post-Closing Requirement. On or before July 24, 2014 (or such
later date as the Agent may agree in its sole discretion) (the “Post-Closing
Deadline”), the Borrower shall provide:

(a) one or more Mortgages executed by the Borrower in form suitable for filing
in West Virginia and encumbering the Borrower’s Oil and Gas Properties located
in West Virginia sufficient for the Borrower to comply with Section 5.12 after
the expiration of the Post-Closing Deadline; and

(b) a favorable opinion of Steptoe & Johnson PLLC, West Virginia counsel to the
Borrower covering the West Virginia-law Mortgages and such other matters as any
Bank through the Agent may reasonably request.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower agrees to comply with the following covenants.

Section 6.1. Liens. The Borrower shall not create, assume, incur, or suffer to
exist, or permit any of its Restricted Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, except that the Borrower and its Subsidiaries may
create, incur, assume, or suffer to exist:

(a) Liens securing the Obligations;

 

78



--------------------------------------------------------------------------------

(b) Liens specified in the attached Schedule 6.1 on the Property owned by the
Borrower and its Restricted Subsidiaries which is specified therein securing
only the obligations disclosed to be secured by such Liens therein;

(c) Liens securing Debt permitted under Section 6.2(c) and Section 6.2(h);
provided that (i) in respect of Debt permitted under Section 6.2(c) each such
Lien encumbers only the Property acquired, leased, repaired, replaced,
constructed, expanded or improved in connection with the creation of any such
Debt, (ii) in respect of Debt permitted under Section 6.2(h) each such Lien
encumbers only the insurance policy being financed and the proceeds thereof, and
(iii) no such Lien encumbers Borrowing Base Assets;

(d) Liens for taxes, assessments, or other governmental charges or levies that
(i) are not yet due or (ii) provided foreclosure, distraint, sale, or other
similar proceedings shall not have been initiated, are being contested in good
faith by appropriate proceedings, and for which such reserve as may be required
by GAAP shall have been made;

(e) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that (i) are not
overdue for a period of more than 30 days or (ii) are being contested in good
faith by appropriate proceedings and for which such reserves as may be required
by GAAP shall have been made;

(f) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;

(g) (i) Easements, rights-of-way, restrictive covenants on real property, and
other similar encumbrances, none of which interfere with the ordinary conduct of
the business of Borrower or the relevant Subsidiary or materially detract from
the value or use of the Property to which they apply, and (ii) Immaterial Title
Deficiencies;

(h) Liens (including the right of set-off and similar rights and remedies)
created in the ordinary course of business in favor of banks and other financial
institutions over credit balances of, or attaching to, any bank accounts,
commodity trading accounts or other brokerage accounts of the Borrower and the
Restricted Subsidiaries held at such banks or financial institutions, as the
case may be;

(i) Liens of record under terms and provisions of the leases, unit agreements,
assignments, and other transfer of title documents in the chain of title under
which the Borrower or the relevant Subsidiary acquired the Property, which have
been disclosed to the Agent;

(j) Liens to secure plugging and abandonment obligations;

(k) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

 

79



--------------------------------------------------------------------------------

(l) Liens on cash or securities pledged to secure performance to the seller of
any Property to be acquired in an Investment pursuant to Section 6.6 to be
applied against the purchase price for such Investment or representing a cash
earnest money deposit or advance for any such potential Investment;

(m) Liens to secure the performance of bids, trade contracts and leases (other
than Debt), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(n) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(o) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(p) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.1(f); and

(q) Liens securing obligations not to exceed $5,000,000 in the aggregate at any
time.

Section 6.2. Debt. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, create, assume, suffer to exist, or in any manner
become or be liable in respect of, any Debt except:

(a) the Obligations;

(b) Debt of the Borrower and its Restricted Subsidiaries disclosed in the
attached Schedule 6.2 and any extensions, contemporaneous rearrangements,
modifications, renewal, and refinancings thereof which do not increase the
then-outstanding principal amount thereof or the interest rate charged thereon
above a market rate of interest or shorten the maturity thereof;

(c) Debt (including Capital Leases and purchase money obligations) incurred to
finance (concurrently with or within 90 days after) the acquisition,
construction or improvement of any fixed or capital assets and any Acquired Debt
assumed in connection with Permitted Acquisitions in an aggregate amount under
this clause (c) not to exceed $50,000,000 at any time;

(d) Debt for borrowed money owed by: (i) any Restricted Subsidiary of the
Borrower to the Borrower or to any other Credit Party; (ii) the Borrower to any
other Credit Party; or (iii) any Restricted Subsidiary of the Borrower that is
not a Guarantor to any other Restricted Subsidiary; provided that, in each case,
any such Debt over $5,000,000 owed to a Credit Party is evidenced by a
promissory note that is pledged and delivered to the Agent;

 

80



--------------------------------------------------------------------------------

(e) Debt in the form of obligations for the deferred purchase price of property
or services incurred in the ordinary course of business which are not yet due
and payable or are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been established;

(f) any guarantee of any other Debt permitted to be incurred hereunder;

(g) Debt in respect of letters of credit, bank or completion guarantees, surety,
performance, warranty, bid, appeal or other bonds or guarantees and similar
instruments, in each case to the extent (x) required by applicable Legal
Requirements or any third Person and (y) provided in the ordinary course of
business in connection with the operation of the Oil and Gas Properties;

(h) Debt incurred to finance insurance premiums;

(i) endorsements of negotiable instruments for collection in the ordinary course
of business and cash management obligations (including unsecured credit card
programs) incurred in the ordinary course of business;

(j) Permitted Notes issued or incurred by the Borrower or any Guarantor and any
guarantees of such Debt by any Guarantor; provided that (i) no Default or Event
of Default exists at the time of the issuance of such Permitted Notes, (ii) such
Debt does not provide for any scheduled repayment or mandatory Redemption or
required deposit in a sinking fund prior to 91 days after the Maturity Date
(other than customary mandatory offers to purchase upon a change of control, and
customary acceleration rights after an event of default) and (iii) the terms and
conditions of such Debt are, taken as a whole, not materially less favorable to
the Borrower and its Restricted Subsidiaries than the terms of the 2012
Indenture Documents;

(k) other Debt in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding.

Section 6.3. Agreements Restricting Liens and Distributions. The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
agreement (other than a Credit Document, Permitted Notes Documents and Swap
Contracts), which (a) except with respect to specific Property encumbered to
secure payment of Debt related to such Property, imposes restrictions upon the
creation or assumption of any Lien upon its Properties, revenues or assets,
whether now owned or hereafter acquired, in favor of the Agent and the Banks or
(b) limits Restricted Payments by, or any advance by, any of the Borrower’s
Restricted Subsidiaries to the Borrower; provided that (i) no Permitted Notes
Document or Swap Contract shall limit the creation or existence of any Lien
securing the Obligations, or contain limitations on Restricted Payments made by
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
that are more restrictive than the limitations in Section 6.5 of this Agreement
and (ii) no Swap Contract shall limit the creation or assumption of a Lien in
favor of the Agent and the Banks except to the extent that such Lien would apply
to cash margin posted to secure such Swap Contract.

 

81



--------------------------------------------------------------------------------

Section 6.4. Merger or Consolidation; Dispositions. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to:

(a) merge or consolidate with or into any other Person, except that:

(i) any Subsidiary may merge or consolidate with (A) the Borrower; provided that
the Borrower shall be the continuing or surviving Person or (B) any one or more
other Subsidiaries; provided that (x) when any Restricted Subsidiary is merging
with any other Subsidiary, the continuing or surviving Person (unless such
surviving Person could otherwise be, and is, designated an Unrestricted
Subsidiary hereunder) shall be a Restricted Subsidiary and (y) when any
Guarantor is merging with any other Subsidiary, (1) the continuing or surviving
Person shall be, or substantially concurrently therewith become, a Guarantor or
(2) the transaction must be permitted as an Investment under Section 6.6; and

(ii) the Borrower and any Restricted Subsidiary may merge or consolidate with
any other Person that is not a Subsidiary in a transaction in which the Borrower
or the Restricted Subsidiary, as applicable, is the surviving or continuing
Person in connection with an Investment permitted under Section 6.6.

(b) sell, lease, transfer, or otherwise dispose of any of its Property, or an
equity interest in a Restricted Subsidiary, (including pursuant to a Farm-Out
Agreement, participation, or other agreement that would reduce the Borrower’s or
such Restricted Subsidiary’s interest in any Property but excluding, for the
avoidance of doubt, issuances of Equity Interests by (1) the Borrower, (2) any
Subsidiary of a Credit Party to a Credit Party or (3) any Restricted Subsidiary
that is not a Guarantor to any other Restricted Subsidiary) (each of the
foregoing, a “Disposition”), except:

(i) any Subsidiary may Dispose of all or substantially all of its Property (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that (A) if the transferor in such a transaction is a Restricted
Subsidiary, then the transferee must either be the Borrower or another
Restricted Subsidiary (unless such Disposition would otherwise be permitted as
an Investment in an Unrestricted Subsidiary or is otherwise permitted under
Section 6.6) and (B) if the transferor is a Credit Party, then (1) the
transferee must either be the Borrower or be a Guarantor or substantially
concurrently with such Disposition become a Guarantor or (2) the Disposition
must be permitted as Investment under Section 6.6;

(ii) Dispositions of Hydrocarbons and other inventory in the ordinary course of
business;

(iii) (A) Dispositions of (1) Oil and Gas Properties to which no proved reserves
are attributable and (2) Oil and Gas Properties that are not Borrowing Base
Assets and other assets not included in the Borrowing Base and (B) Farm-Out
Agreements with respect to undeveloped acreage to which no proved reserves are
attributable and assignments in connection with such Farm-Out Agreements;
provided that each such Disposition must be made for not less than Fair Market
Value;

(iv) Dispositions of (i) equipment, vehicles and immaterial assets (other than
accounts receivable or Borrowing Base Assets) that are no longer necessary for
the

 

82



--------------------------------------------------------------------------------

business of the Borrower or such Subsidiary or is replaced within a reasonable
time period by equipment, vehicles and other assets of at least comparable value
and use and (ii) Liquid Investments;

(v) the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to another Subsidiary; provided that (A) if the
transferor in such a transaction is a Restricted Subsidiary, then the transferee
must either be the Borrower or another Restricted Subsidiary (unless such
Disposition would otherwise be, and is, permitted as an Investment in an
Unrestricted Subsidiary or is otherwise permitted under Section 6.4(b) or
Section 6.6) and (B) if the transferor is a Credit Party, then (1) the
transferee must either be the Borrower or be a Guarantor or substantially
concurrently with such Disposition become a Guarantor or (2) the Disposition
must be otherwise permitted as a Disposition under Section 6.4(b) or an
Investment under Section 6.6;

(vi) Dispositions (directly or indirectly), whether or not in the ordinary
course of business, of Borrowing Base Assets or any interest therein or the
Equity Interests of any Person owning Borrowing Base Assets (and including the
unwinding of any Swap Contract and Dispositions in connection with net profits
interests, operating agreements, Farm-In Agreements, joint exploration and
development agreements customary in the oil and gas industry for the purpose of
developing such Borrowing Base Assets), including Mortgaged Properties, of which
the Borrower has provided the Agent ten days’ advance notice; provided that
(y) such proposed Dispositions will not cause a Borrowing Base Deficiency, after
giving effect to any reduction of the Borrowing Base that would be required
under Section 2.2(e) in connection with such Disposition and (z) in the case of
any Disposition (directly or indirectly) of a Mortgaged Property, at the time of
such Disposition the Mortgaged Property Value is not less than (x) 70% (prior to
the expiration of the Post-Closing Deadline) or (y) 80% (after the expiration of
the Post-Closing Deadline) of the Aggregate Oil and Gas Property Value, as set
forth in the Oil and Gas Reserve Report most recently delivered pursuant to
Section 5.6(c), after giving effect to (1) any reduction of such present value
(which shall be the present value given to such assets in such most recent Oil
and Gas Reserve Report, including the applicable stated discount utilized
therein, in connection with such Disposition) on a cumulative basis with all
direct or indirect sales of Mortgaged Properties since the date of such report
and (2) the aggregate present value, as set forth in such Oil and Gas Reserve
Report and discounted at the applicable rate stated in such Oil and Gas Reserve
Report, of any additional Oil and Gas Properties mortgaged by the Borrower or
the Guarantors in accordance with the requirements of Section 5.12 prior to or
concurrently with such Disposition (on a cumulative basis with all mortgages of
additional Oil and Gas Properties since the date of such report).

Section 6.5. Dividends, Distributions, Redemptions and Amendments.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make or pay any Restricted Payment other than the following:

(i) Restricted Payments from a Subsidiary of the Borrower (A) ratably with
respect to the holders of their Equity Interests or (B) in any manner to a
Credit Party;

 

83



--------------------------------------------------------------------------------

(ii) The Borrower and each of its Restricted Subsidiaries may purchase, redeem
or otherwise acquire Equity Interests issued by it with the proceeds received
from the substantially concurrent issue of new shares of its Common Stock or
other Equity Interests; and

(iii) in addition to the foregoing Restricted Payments, the Borrower may declare
and pay Restricted Payments, so long as the Specified Covenant Test is satisfied
with respect to each such Restricted Payment, in an aggregate amount not to
exceed the sum of $100,000,000 plus 20% of Consolidated Net Income for the
period beginning on January 1, 2014 and ending on the last day of the most
recently ended fiscal quarter for which financial statements have been provided
pursuant to Section 5.6(a) or (b), measured at the time any such Restricted
Payment is made.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to:

(i) prior to the date that is ninety-one (91) days after the Maturity Date,
call, make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) the Permitted
Notes; provided that the Borrower may optionally prepay such Debt (A) with the
Net Cash Proceeds of any Permitted Notes to the extent that the incurrence
thereof is permitted under Section 6.2, (B) for avoidance of doubt, by
converting or exchanging such Permitted Notes into Equity Interests of the
Borrower or (C) if the Specified Covenant Test will be satisfied with respect to
such Redemption;

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Permitted Note Document, unless the Borrower could incur Permitted Notes with
the revised terms at such time pursuant to Section 6.2(j).

Section 6.6. Investments. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, make or permit to exist any loans, advances, or
capital contributions to, guarantees, credit support, or other support of or
Liability for the financial or performance obligations of, or make any
investment in, or purchase or commit to purchase any stock or other securities
or evidences of Debt of or Equity Interests in any Person (each, an
“Investment”), except:

(a) Liquid Investments;

(b) Investments outstanding on the date hereof and listed on Schedule 6.6;

(c) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(d) Investments (i) by the Borrower or any Restricted Subsidiary in any Credit
Party and (ii) by any Restricted Subsidiary that is not a Guarantor in any other
Restricted Subsidiary;

 

84



--------------------------------------------------------------------------------

(e) Investments by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary that is not a Guarantor so long as (i) the amount of any such
Investment at the time such Investment is made, when combined with each other
such Investment made pursuant to this Section 6.6(e) (each such Investment
valued at its Fair Market Value at the time such Investment is made), shall not
exceed the greater of $50,000,000 and 1.5% of Consolidated Net Tangible Assets
and (ii) the Specified Covenant Test is satisfied with respect to each such
Investment;

(f) Investments by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary that (x) is not a Guarantor and (y) is either (A) organized under the
laws of Canada or (B) a Restricted Subsidiary, substantially all of whose assets
(held directly or through its Subsidiaries) consist of Equity Interests in a
Restricted Subsidiary organized under the laws of Canada, so long as (i) the
amount of any such Investment at the time such Investment is made, when combined
with each other such Investment made pursuant to this Section 6.6(f) (each such
Investment valued at its Fair Market Value at the time such Investment is made),
shall not exceed the greater of $100,000,000 and 3.0% of Consolidated Net
Tangible Assets and (ii) the Specified Covenant Test is satisfied with respect
to each such Investment;

(g) Farm-Out Agreements, Farm-In Agreements, development venture agreements,
joint operating agreements, area of mutual interest agreements, limited
partnerships, investments in gathering systems or pipelines, and similar
transactions, in each case related to oil and gas exploration and production
businesses and in the ordinary course of business;

(h) other Investments, valued at their Fair Market Value at the time each such
Investment is made, in an aggregate amount not to exceed the greater of
$50,000,000 and 1.5% of Consolidated Net Tangible Assets outstanding at the time
any such Investment is made pursuant to this Section 6.6(h), so long as the
Specified Covenant Test is satisfied with respect to each such Investment;

(i) loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Subsidiaries, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $1,000,000 in the aggregate at any time;

(j) Investments in stock, obligations or securities received in settlement of
debts arising from investments permitted under this Section 6.6 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; and

(k) Investments made with proceeds of the substantially concurrent issuance of
common Capital Stock of the Borrower so long as the Specified Covenant Test is
satisfied with respect to such Investment.

Section 6.7. Prohibition on Speculative Hedging. The Borrower shall not, and
shall not permit any of its Subsidiaries to, purchase, assume, or hold a
speculative position in any commodities market or futures market. Borrower may
continue its current production hedging program policy, including swaps, puts,
and collars, to reduce price risk on quantities less than its total production.

 

85



--------------------------------------------------------------------------------

Section 6.8. Affiliate Transactions. Except as expressly permitted elsewhere in
this Agreement or otherwise approved in writing by the Agent, and except as
described in Schedule 6.8, the Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, make, directly or indirectly: (a) any Investment
in any Affiliate (other than a Restricted Subsidiary or a Person who will become
a Restricted Subsidiary as a result of such Investment); (b) any Disposition of
any Property to any such Affiliate or any purchase or acquisition of assets from
any such Affiliate (other than a Restricted Subsidiary); or (c) any arrangement
or other transaction directly or indirectly with or for the benefit of any such
Affiliate (other than a Restricted Subsidiary or a Person who will become a
Restricted Subsidiary as a result of such transaction) (including without
limitation guaranties and assumptions of obligations of an Affiliate), unless in
any such case such transactions are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate; provided that the foregoing shall not apply to:

(a) any amendments to the transactions set forth on Schedule 6.8 or arrangement
similar thereto to the extent such an amendment or arrangement is not adverse,
taken as a whole, to the Banks in any material respect (as determined by the
Borrower in good faith); and

(b) pledges of the Equity Interests of any Unrestricted Subsidiary for the
benefit of the lenders to such Unrestricted Subsidiary.

Section 6.9. Compliance with ERISA. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, (a) terminate, or permit any ERISA
Affiliate to terminate, any Pension Plan so as to result in any material (in the
opinion of the Majority Banks) liability of the Borrower or any ERISA Affiliate
to the PBGC or (b) permit to exist any occurrence of any Reportable Event, or
any other event or condition, which presents a material (in the opinion of the
Majority Banks) risk of such a termination by the PBGC of any Plan.

Section 6.10. Maintenance of Ownership of Subsidiaries. Except as permitted by
Section 6.4, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, Dispose of any shares of Capital Stock of any of the Borrower’s
Restricted Subsidiaries or permit any Restricted Subsidiary to issue, sell, or
otherwise dispose of any shares of its Capital Stock or the Capital Stock of any
of the Borrower’s Restricted Subsidiaries.

Section 6.11. Sale-and-Leaseback. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, sell or transfer to a Person (other than
the Borrower or a Subsidiary of the Borrower) any property, whether now owned or
hereafter acquired, if at the time or thereafter the Borrower or a Subsidiary of
the Borrower shall lease as lessee such property or any part thereof or other
property which the Borrower or a Subsidiary of the Borrower intends to use for
substantially the same purpose as the property sold or transferred except such
transactions (a) incident to transactions permitted by Section 6.4(b), and
(b) from which arise lease obligations and other rental obligations not
exceeding $3,000,000 during any fiscal year of the Borrower.

 

86



--------------------------------------------------------------------------------

Section 6.12. Change of Business. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, materially change the character of their
business as an independent oil and gas exploration and production company and
business substantially related thereto.

Section 6.13. Financial Performance Tests.

(a) Consolidated Funded Leverage Ratio. The Borrower will not permit the
Consolidated Funded Leverage Ratio as of the last day of a Test Period
(commencing with the Test Period ending June 30, 2014) to exceed 3.75 to 1.00.

(b) Interest Coverage Ratio. The Borrower shall not permit the ratio, as of the
last day of any fiscal quarter of the Borrower (commencing with the fiscal
quarter ended June 30, 2014), of (a) EBITDA for the most recent Test Period to
(b) Net Interest Expense for the most recent Test Period, to be less than 2.50
to 1.00.

Section 6.14. Subordinated Debt. The Borrower (a) shall not violate the
subordination terms governing any Debt which is by its terms subordinated to the
Obligations and (b) shall not amend the subordination terms governing any such
Debt in any manner adverse to the Banks without prior written consent of the
Majority Banks.

Section 6.15. Sanctions. The Borrower shall not directly or indirectly, use the
proceeds of any Advance or issuance of a Letter of Credit, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Bank, Arranger, Agent,
Issuing Bank, or otherwise) of Sanctions.

Section 6.16. Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Advance or Letter of Credit for any purpose which would breach the
Anti-Corruption Laws.

ARTICLE VII

REMEDIES

Section 7.1. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

(a) Payment. The Borrower shall fail to pay (i) any principal of any Advance or
any reimbursement obligation in respect of any Letter of Credit Obligation when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise, or (ii) any interest on any
Advance or any fee or any other amount (other than an amount referred to in
clause (i) above) payable under any Credit Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days.

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the

 

87



--------------------------------------------------------------------------------

Borrower (or any of its officers) in connection with this Agreement or any other
Credit Document, or (iii) by any Subsidiary of the Borrower in any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed to be made;

(c) Covenant Breaches.

(i) The Borrower shall fail to perform or observe any covenant contained in
Section 5.2, 5.3, 5.5, 5.6 (except for clauses (h), (i) and (l) thereof), 5.9,
5.11, 5.12, 5.13, 5.14, 5.15, 5.16 or Article VI of this Agreement,

(ii) any Guarantor shall fail to perform or observe any covenant contained in
its Guaranty, or

(iii) any Credit Party shall fail to perform or observe any other term or
covenant set forth in this Agreement or in any other Credit Document which is
not covered by clause (i) or (ii) above, or any other provision of this
Section 7.1, if such failure shall remain unremedied for 30 days after the
earlier of written notice of such default shall have been given to such Person
by the Agent or any Bank or such Person’s actual knowledge of such default;

(d) Cross-Defaults. (i) The Borrower or any of its Restricted Subsidiaries shall
fail to pay any principal of or premium or interest on its Material Obligations
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Obligations; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Material Obligations, and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Obligations; or (iii) any Material Obligations shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; provided
that this clause (d) shall not apply to (y) secured Debt that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Debt, if such sale or transfer is permitted hereunder and under the documents
providing for such Debt and (z) termination events or similar events occurring
under any Swap Contract that constitutes Material Obligations (it being
understood that this clause (d) will apply to any failure to make any payment
required as a result of any such termination or similar event);

(e) Insolvency. The Borrower or any of its Restricted Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Restricted Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the

 

88



--------------------------------------------------------------------------------

Borrower or any such Restricted Subsidiary, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower or any of its Restricted Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this paragraph (e);

(f) Judgments. Any judgment or order for the payment of money in excess of
$25,000,000 (not fully covered by insurance) shall be rendered against the
Borrower or any of its Restricted Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(g) ERISA Events. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000;

(h) Plan Withdrawals. The Borrower or any ERISA Affiliate as employer under a
Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability in an annual amount exceeding $25,000,000;

(i) Borrowing Base. Any failure to cure any Borrowing Base Deficiency in
accordance with Section 2.4, including any failure to make payments to cure the
Borrowing Base Deficiency within the time period specified by and in accordance
with Section 2.4(b);

(j) Credit Documents; Security Interests. Any provision of any Credit Document
shall for any reason cease to be valid and binding on the applicable Credit
Parties or any such Credit Party or any Credit Party shall so state in writing.
Any Security Document shall for any reason (other than as permitted pursuant to
the terms thereof or hereof) cease to create a valid and perfected lien on and
security interest in any material portion of the Collateral or any Credit Party
shall so state in writing; or

(k) Change of Control. (i) As a result of one or more transactions after the
date of this Agreement, any “person” or “group” of persons shall have
“beneficial ownership” of more than 35% of the outstanding common stock of the
Borrower (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, and the applicable rules and regulations
thereunder); provided that the relationships among the officers and directors of
the Borrower and among the respective shareholders of the Borrower on the date
of this Agreement shall not be deemed to constitute all or any combination of
them as a “group” or (ii) during any period of 12 consecutive months, beginning
with and after the date of this Agreement, individuals who at the beginning of
such 12-month period were directors of the Borrower or who were nominated for
election by a majority of the persons who were directors of the Borrower at the
beginning of such period cease for any reason to constitute a majority of the
board of directors of the Borrower at any time during such period.

 

89



--------------------------------------------------------------------------------

Section 7.2. Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.1) shall have
occurred and be continuing, then, and in any such event,

(a) the Agent (i) shall at the request, or may with the consent, of the Majority
Banks, by notice to the Borrower, declare the obligation of each Bank and the
Issuing Bank to make extensions of credit hereunder, including making Advances
and issuing Letters of Credit, to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Banks, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Credit Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

(b) the Borrower shall, on demand of the Agent at the request or with the
consent of the Majority Banks, deposit with the Agent into the Cash Collateral
Account an amount of cash equal to the Letter of Credit Exposure as security for
the Obligations; and

(c) the Agent shall at the request of, or may with the consent of, the Majority
Banks proceed to enforce its rights and remedies under the Guaranties and any
other Credit Document for the ratable benefit of the Banks by appropriate
proceedings.

Section 7.3. Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.1 shall occur,

(a) (i) the obligation of each Bank and the Issuing Bank to make extensions of
credit hereunder, including making Advances and issuing Letters of Credit, shall
terminate, and (ii) all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Credit Documents shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower;

(b) the Borrower shall deposit with the Agent into the Cash Collateral Account
an amount of cash equal to the outstanding Letter of Credit Exposure as security
for the Obligations; and

(c) the Agent shall at the request of, or may with the consent of, the Majority
Banks proceed to enforce its rights and remedies under the Guaranties and any
other Credit Document for the ratable benefit of the Banks by appropriate
proceedings.

 

90



--------------------------------------------------------------------------------

Section 7.4. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Bank, the Issuing Bank, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Bank, the Issuing Bank or any such Affiliate, to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Credit Document to such Bank or the Issuing Bank or
their respective Affiliates, irrespective of whether or not such Bank, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower or such Credit
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Bank or the Issuing Bank different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Bank shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Agent, the Issuing Bank,
and the Banks, and (y) the Defaulting Bank shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Bank as to which it exercised such right of setoff. The rights of
each Bank, the Issuing Bank and their respective Affiliates under this
Section 7.4 are in addition to other rights and remedies (including other rights
of setoff) that such Bank, the Issuing Bank or their respective Affiliates may
have. Each Bank and the Issuing Bank agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

The Agent, the Issuing Bank and each Bank agrees to promptly notify the Borrower
and the Agent promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Agent, the Issuing Bank and each Bank under this
Section 7.4 are in addition to any other rights and remedies (including, without
limitation, other rights of setoff) which the Agent, the Issuing Bank or such
Bank may have.

Section 7.5. Actions Under Credit Documents. Following an Event of Default, the
Agent shall at the request, or may with the consent, of the Majority Banks, take
any and all actions permitted under the other Credit Documents, including
enforcing it rights under the Guaranties for the ratable benefit of the Banks.

Section 7.6. Non-exclusivity of Remedies. No remedy conferred upon the Agent is
intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.

Section 7.7. Application of Funds. After the exercise of remedies provided for
above (or after the Advances have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in Section 7.3), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent) payable to the Agent in its capacity as
such;

 

91



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees, and Obligations with respect to Specified Swap Contracts and Specified
Cash Management Agreements) payable to the Banks and the Issuing Bank (including
fees, charges and disbursements of counsel to the respective Banks and the
Issuing Bank and amounts payable under Sections 2.11, 2.12, and 2.13), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Advances and other Obligations
(other than Obligations with respect to Specified Swap Contracts and Specified
Cash Management Agreements), ratably among the Banks and the Issuing Bank in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, and Obligations with respect to Specified Swap
Contracts and Specified Cash Management Agreements, ratably among the Banks, the
Issuing Bank, and the holders of Obligations under Specified Swap Contracts and
Specified Cash Management Agreements, in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Section 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

Subject to Section 2.6(d) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Swap Contracts shall be excluded from the
application described above if the Agent has not received written notice
thereof, together with such supporting documentation as the Agent may request,
from the applicable Bank or Affiliate of the Bank party

 

92



--------------------------------------------------------------------------------

to such Specified Cash Management Agreement or Specified Swap Contract, as the
case may be. Each such Affiliate not a party to the Credit Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the Agent
pursuant to the terms of Article VIII hereof for itself and its Affiliates as if
a “Bank” party hereto.

ARTICLE VIII

THE AGENT AND THE ISSUING BANK

Section 8.1. Appointment and Authorization of Agent.

(a) Each of the Banks and the Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Agent hereunder and under the other Credit
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Banks and the Issuing Bank, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions except for the Borrower’s
consultation rights explicitly set forth in Section 8.6. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Legal Requirements. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VIII and in the definition of “Agent-Related Person”
included the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.

Section 8.2. Rights as a Bank. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Bank as any other Bank and
may exercise the same as though it were not the Agent and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Banks.

 

93



--------------------------------------------------------------------------------

Section 8.3. Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Majority Banks or the Required Banks,
as applicable (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Credit Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Bank in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Banks or the Required Banks, as
applicable (or such other number or percentage of the Banks as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Article VII and Section 9.1) or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. The Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent by the Borrower, a Bank or the
Issuing Bank.

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

 

94



--------------------------------------------------------------------------------

Section 8.4. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Bank or the Issuing Bank,
the Agent may presume that such condition is satisfactory to such Bank or the
Issuing Bank unless the Agent shall have received notice to the contrary from
such Bank or the Issuing Bank prior to the making of such Advance or the
issuance of such Letter of Credit. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.5. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 8.6. Resignation of Agent.

(a) The Agent may at any time give notice of its resignation to the Banks, the
Issuing Bank and the Borrower. Upon receipt of any such notice of resignation,
the Majority Banks shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Banks and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Majority
Banks) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to) on behalf of the Banks and the Issuing Bank, appoint
a successor Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Bank pursuant to clause
(d) of the definition thereof, the Majority Banks may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Majority
Banks and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Majority Banks) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

95



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Banks or the Issuing Bank under any of the Credit Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) except for any indemnity payments or other
amounts then owed to the retiring or removed Agent, all payments, communications
and determinations provided to be made by, to or through the Agent shall instead
be made by or to each Bank and the Issuing Bank directly, until such time, if
any, as the Majority Banks appoint a successor Agent as provided for above. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Agent (other than as provided in
Section 2.13(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article, Section 9.4 and Section 9.7 shall continue in effect
for the benefit of such retiring or removed Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Agent was acting as Agent

(d) Any resignation or removal by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. If Bank of
America resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all Letter of Credit Obligations with respect thereto, including the
right to require the Banks to make Base Rate Advances or fund risk
participations in Reimbursement Obligations pursuant to Section 2.6(d). Upon the
appointment by the Borrower of a successor Issuing Bank hereunder (which
successor shall in all cases be a Bank other than a Defaulting Bank), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (b) the retiring Issuing
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

Section 8.7. Non-Reliance on Agent and Other Banks. Each Bank and the Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Bank or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.

 

96



--------------------------------------------------------------------------------

Each Bank and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Agent or any other Bank or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.

Section 8.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agents, Co-Documentation Agents,
Managing Agents, Bookrunners, or Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the Agent,
a Bank, or the Issuing Bank hereunder.

Section 8.9. Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Agent (irrespective of whether the principal of any
Advance or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letter of Credit Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Banks, the
Issuing Bank and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Banks, the Issuing Bank and the
Agent and their respective agents and counsel and all other amounts due the
Banks, the Issuing Bank and the Agent under Sections 2.7 and 9.4) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Banks and the Issuing Bank, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.7
and 9.4.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank or the Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or the Issuing Bank to authorize the Agent
to vote in respect of the claim of any Bank or the Issuing Bank in any such
proceeding.

The Secured Parties hereby irrevocably authorize the Agent, at the direction of
the Majority Banks, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Obligations pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more

 

97



--------------------------------------------------------------------------------

acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Legal Requirements in any other jurisdictions to
which a Credit Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Agent (whether by judicial action or otherwise) in
accordance with any applicable Legal Requirement. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Majority Banks,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Banks contained in clauses
(a) through (h) of Section 9.1 of this Agreement, (iii) the Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Banks, as a result of which each of the Banks shall be deemed to
have received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Banks pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 8.10. Collateral and Guaranty Matters. Without limiting the provision of
Section 8.9, the Banks and the Issuing Bank irrevocably authorize the Agent, at
its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Credit Document (i) upon termination of the Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of as
part of or in connection with any Disposition permitted hereunder or under any
other Credit Document, or (iii) subject to Section 9.1, if approved, authorized
or ratified in writing by the Majority Banks;

(b) to release any Lien on any Mortgaged Property granted to or held by the
Agent under the Mortgages, so long as (i) after giving effect to such release,
the Mortgaged Property Value shall not be less than (x) 70% (prior to the
expiration of the

 

98



--------------------------------------------------------------------------------

Post-Closing Deadline) or (y) 80% (after the expiration of the Post-Closing
Deadline) of the Aggregate Oil and Gas Property Value as set forth in the most
recent Oil and Gas Reserve Report, (ii) the Borrower shall deliver to the Agent
a certificate in the form of Exhibit I hereto, which sets forth the calculation
of Mortgaged Property Value and demonstrates and certifies that such Mortgaged
Property Value equals or exceeds 80% of the Aggregate Oil and Gas Property
Value, after giving effect to such release of Mortgaged Property, and (iii) the
Borrower identifies in writing on such certificate the Mortgaged Properties to
be released and sets forth the value attributed thereto in the most recent Oil
and Gas Reserve Report;

(c) to subordinate any Lien on any property granted to or held by the Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 6.1(c) securing Debt permitted by Section 6.2(c); and

(d) to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Subsidiary or becomes an Excluded Subsidiary as a result
of a transaction permitted hereunder.

Upon request by the Agent at any time, the Majority Banks will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under any Guaranty pursuant to this Section 8.10.

In each case as specified in this Section 8.10, the Agent will, at the
Borrower’s expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Credit Documents and this Section 8.10.

The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Agent be responsible or liable to the Banks
for any failure to monitor or maintain any portion of the Collateral.

Section 8.11. Specified Cash Management Agreements and Specified Swap Contracts.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Bank and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Specified
Cash Management Agreements and Specified Swap Contracts unless the Agent has
received written notice of such Obligations, together with such supporting
documentation as the Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.

 

99



--------------------------------------------------------------------------------

Section 8.12. Indemnification of Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANKS SHALL INDEMNIFY UPON DEMAND EACH
AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF BORROWER
AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO SO), PRO RATA (AS
DETERMINED AT THE TIME INDEMNIFICATION IS SOUGHT HEREUNDER), AND HOLD HARMLESS
EACH AGENT-RELATED PERSON FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES
INCURRED BY IT; PROVIDED, HOWEVER, THAT NO BANK SHALL BE LIABLE FOR THE PAYMENT
TO ANY AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES TO
THE EXTENT DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH AGENT-RELATED PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN
ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY BANKS OR REQUIRED BANKS, AS
APPLICABLE, SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
FOR PURPOSES OF THIS SECTION. WITHOUT LIMITATION OF THE FOREGOING, EACH BANK
SHALL REIMBURSE THE AGENT UPON DEMAND FOR ITS RATABLE SHARE (AS DETERMINED AT
THE TIME INDEMNIFICATION IS SOUGHT HEREUNDER) OF ANY COSTS OR OUT-OF-POCKET
EXPENSES (INCLUDING ALL FEES, EXPENSES, AND DISBURSEMENTS OF ANY LAW FIRM OR
OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED COST OF INTERNAL
LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL) INCURRED
BY THE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR
ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE AGENT
IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER. THE
UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE COMMITMENTS, THE
PAYMENT OF ALL OTHER OBLIGATIONS, AND THE RESIGNATION OF THE AGENT.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document, nor consent to any departure
by the Borrower or any Guarantor therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Majority Banks and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall: (a) extend or increase the

 

100



--------------------------------------------------------------------------------

Commitment of any Bank without the written consent of such Bank; (b) reduce the
principal of, or interest on or rate of interest under, the Notes or any fees or
other amounts payable hereunder or under any other Credit Document, without the
written consent of each Bank directly and adversely affected thereby;
(c) postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder or extend the Maturity Date
without the written consent of each Bank directly and adversely affected
thereby; (d) change the percentage of Banks which shall be required for the
Banks or any of them to take any action hereunder or under any other Credit
Document without the written consent of each Bank; (e) amend Section 2.10 or
this Section 9.1(a) without the written consent of each Bank; (f) amend the
definitions of “Majority Banks” or “Required Banks” without the written consent
of each Bank; (g) release all or substantially all of the Collateral (other than
as provided in Section 8.10(a)(i) or (ii)) or any Guarantor from its Guaranty
(other than as provided in Section 8.10(d)) in any transaction or series of
related transactions without the consent of each Bank; or (h) except with
respect to a Defaulting Bank, change any provision which provides for payment to
be distributed to the Banks in accordance with their Pro Rata Shares without the
consent of each Bank; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Agent or the Issuing Bank in
addition to the Banks required above to take such action, affect the rights or
duties of the Agent or the Issuing Bank, as the case may be, under this
Agreement or any other Credit Document. Notwithstanding anything to the contrary
herein, no Defaulting Bank shall have any right to approve or disapprove any
amendment, waiver, or consent hereunder, (and any amendment, waiver or consent
which by its terms requires the consent of all Banks or each affected Bank may
be effected with the consent of the applicable Banks other than Defaulting
Banks), except that (x) the Commitment of any Defaulting Bank may not be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank. If any Bank
refuses to consent to any amendment, waiver or other modification of any Credit
Document requested by the Borrower that requires the consent of a greater
percentage of Banks than the Majority Banks and such amendment, waiver or other
modification is consented to by the Majority Banks, then the Borrower may
replace such Bank in accordance with the provisions of Section 9.13.

Section 9.2. Notices, Etc.

(A) Except as provided in clause (b) below, all notices and other communications
shall be in writing (including, without limitation, telecopy or telex) and
mailed by certified mail, return receipt requested, telecopied, telexed, hand
delivered, or delivered by a nationally recognized overnight courier, at the
address for the appropriate party specified in Annex 1 or at such other address
as shall be designated by such party in a written notice to the other parties.
All such notices and communications shall, when so mailed, telecopied, telexed,
or hand delivered or delivered by a nationally recognized overnight courier, be
effective when received if mailed, when telecopy transmission is completed, when
confirmed by telex answer-back, or when delivered by such messenger or courier,
respectively, except that (i) notices and communications to the Agent pursuant
to Article II or VIII shall not be effective until received by the Agent, and
(ii) notices delivered through electronic communications pursuant to clause
(b) below shall be effective as provided in such clause (b).

 

101



--------------------------------------------------------------------------------

(B) Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Bank pursuant to Article II if such Bank, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(C) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
AGENT-RELATED PERSONS IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to the Borrower,
any Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic messaging service, or through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
Agent; provided, however, that in no event shall any Agent-Related Person have
any liability to the Borrower, any Bank, the Issuing Bank, or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(D) Change of Address, Etc. Each of the Borrower, the Agent, and the Issuing
Bank may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Bank may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Agent. In
addition, each Bank agrees to notify the Agent from time to time to

 

102



--------------------------------------------------------------------------------

ensure that the Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Bank. Furthermore, each Public Bank agrees to cause at least one individual
at or on behalf of such Public Bank to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Bank or its delegate, in accordance
with such Public Bank’s compliance procedures and applicable Legal Requirements,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(E) Reliance by Agent, Issuing Bank, and Banks. The Agent, Issuing Bank and the
Banks shall be entitled to rely and act upon any notices (including telephonic
Notices of Borrowing) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Agent, the Issuing Bank,
each Bank and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording.

Section 9.3. No Waiver; Cumulative Remedies; Enforcement. No failure on the part
of any Bank, the Agent, or the Issuing Bank to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Sections 7.2, 7.3, 7.5 and 7.6 for the benefit of all the Banks
and the Issuing Bank; provided, however, that the foregoing shall not prohibit
(a) the Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Agent) hereunder and under the
other Credit Documents, (b) the Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank)
hereunder and under the other Credit Documents, (c) any Bank from exercising
setoff rights in accordance with Section 7.4 (subject to the terms of
Section 2.10), or (d) any Bank from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Agent hereunder and under the other
Credit Documents, then (i) the Majority Banks shall have the rights otherwise
ascribed to the Agent pursuant to Sections 7.2, 7.3, 7.5 and 7.6 and (ii) in
addition to the matters set forth

 

103



--------------------------------------------------------------------------------

in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.10, any Bank may, with the consent of the Majority Banks, enforce any
rights and remedies available to it and as authorized by the Majority Banks.

Section 9.4. Costs and Expenses. The Borrower agrees to pay on demand (a) all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery, administration, modification, and amendment of this
Agreement, the Notes, the Guaranties, the Security Documents, and the other
Credit Documents including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent with respect to advising the
Agent as to its rights and responsibilities under this Agreement, and (b) all
out-of-pocket costs and expenses, if any, of the Agent, the Issuing Bank, and
each Bank (including, without limitation, reasonable counsel fees and expenses
of the Agent, the Issuing Bank, and in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement, the
Notes, the Guaranties, the Security Documents and the other Credit Documents.
The agreements in this Section 9.4 shall survive the resignation of the Agent,
the replacement of any Bank, the termination of the Commitments, and the
repayment, satisfaction or discharge of all the other Obligations.

Section 9.5. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Agent, and when the Agent shall have,
as to each Bank, either received a counterpart hereof executed by such Bank or
been notified by such Bank that such Bank has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Agent, the Issuing
Bank, and each Bank and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or delegate its duties
under this Agreement or any interest in this Agreement without the prior written
consent of each Bank.

Section 9.6. Bank Assignments and Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the Issuing Bank and the Banks) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a

 

104



--------------------------------------------------------------------------------

portion of its Commitment and the Advances (including for purposes of this
subsection (b), participations in Letter of Credit Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the Advances at the time owing to it or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Bank subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five (5) Business Days after having
received notice thereof

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a Bank,
an Affiliate of such Bank or an Approved Fund with respect to such Bank; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

105



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Bank, shall deliver
to the Agent an Administrative Questionnaire.

(v) No Assignment to Borrower, Defaulting Bank, Natural Person. No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Bank or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Agent or any Bank hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable Legal Requirements without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.

(vii) Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 2.13, 9.4, and 9.7 with respect to facts and

 

106



--------------------------------------------------------------------------------

circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Bank will constitute a waiver or release
of any claim of any party hereunder arising from that Bank’s having been a
Defaulting Bank. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Bank. Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Agent’s Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Banks, and
the Commitments of, and principal amounts (and stated interest) of the Advances
and Letter of Credit Obligations owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person, a Defaulting Bank or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances (including such Bank’s
participations in Letter of Credit Obligations) owing to it); provided that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agent, the Banks
and the Issuing Bank shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 9.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12, and 2.13 to the same extent as if it were a
Bank and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.4 as though it were a Bank, provided such
Participant agrees to be subject to Section 2.10 as though it were a Bank. Each
Bank that sells a Participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower (and such agency being solely for tax purposes),
maintain a register (the “Participant Register”) on which it enters the name and

 

107



--------------------------------------------------------------------------------

address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Commitments. The entries in the Participant
Register shall be conclusive absent manifest error, and such Bank shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.13 than the applicable Bank
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Bank if it were a Bank shall not be entitled to the benefits of
Section 2.13 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.13(e) as though it were a Bank (it being understood the
documentation required under Section 2.13(e) shall be delivered to the selling
Lender).

(f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Bank, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in or related to any documents to be
signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions amendments or
other Notices of Borrowing or Notices of Conversion or Continuation waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.

(h) Resignation as Issuing Bank after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Advances pursuant to subsection (b) above, Bank of America may,
upon 30 days’ notice to the Borrower and the Banks, resign as Issuing Bank. In
the event of any such resignation as Issuing Bank, the Borrower shall be
entitled to appoint from among the Banks a successor Issuing Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Issuing Bank. If Bank of
America resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its

 

108



--------------------------------------------------------------------------------

resignation as Issuing Bank and all Letter of Credit Obligations with respect
thereto (including the right to require the Banks to make Advances or fund risk
participations in unreimbursed amounts pursuant to Section 2.6(d)). Upon the
appointment of a successor Issuing Bank, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

Section 9.7. Indemnification. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH
AGENT-RELATED PERSON, EACH BANK AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES,
AND DISBURSEMENTS (INCLUDING ALL FEES, EXPENSES, AND DISBURSEMENTS OF ANY LAW
FIRM OR OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED COST OF
INTERNAL LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL
AND INCLUDING SETTLEMENT COSTS) OF ANY KIND OR NATURE WHATSOEVER, (EXCLUDING,
HOWEVER, THE COSTS AND EXPENSES INCURRED BY THE BANKS, OTHER THAN THE AGENT, IN
CONNECTION WITH THE PREPARATION, EXECUTION OR DELIVERY OF THIS AGREEMENT) WHICH
MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
(A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY
CREDIT DOCUMENT OR ANY OTHER AGREEMENT, LETTER, OR INSTRUMENT DELIVERED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY COMMITMENT, ADVANCE, OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), OR (C) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES ON OR FROM ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY LIABILITY UNDER ENVIRONMENTAL LAW RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY THE
BORROWER, ANY OTHER CREDIT PARTY OR ANY THIRD PARTY (INCLUDING ANY INVESTIGATION
OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM,
INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE

 

109



--------------------------------------------------------------------------------

IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER CREDIT PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE
BORROWER OR SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. NO
INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY INDEMNITEE HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
EFFECTIVE DATE). ALL AMOUNTS DUE UNDER THIS SECTION 9.7 SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE AGENT, THE REPLACEMENT OF ANY BANK, THE
TERMINATION OF THE COMMITMENTS, AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS. FOR THE AVOIDANCE OF DOUBT, ANY INDEMNIFICATION
RELATING TO TAXES, OTHER THAN TAXES RESULTING FROM ANY NON-TAX CLAIM, SHALL BE
COVERED BY SECTIONS 2.12 AND 2.13 AND SHALL NOT BE COVERED BY THIS SECTION 9.7.

Section 9.8. USA Patriot Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Bank, provide all
documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the Act.

Section 9.9. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and

 

110



--------------------------------------------------------------------------------

agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Agent and the Arranger, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Agent nor the Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Credit Documents;
and (iii) the Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Agent nor the Arranger
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.11. Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Banks, none of which investigations
shall diminish any Bank’s right to rely on such representations and warranties.
All obligations of the Borrower provided for in Sections 2.11, 2.12, 2.13(c),
9.4, and 9.7 and all of the obligations of the Banks in Section 8.7 shall
survive any termination of this Agreement and repayment in full of the
Obligations.

Section 9.12. Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Banks shall be limited by
Debtor Relief Laws, as determined in good faith by the Agent or Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

111



--------------------------------------------------------------------------------

Section 9.13. Replacement of Banks. If any Bank requests compensation under
Section 2.12, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.13 and, in each case, such Bank has declined or
is unable to designate a different Lending Office in accordance with
Section 2.17(a), or if any Bank is a Defaulting Bank or a Non-Consenting Bank,
then the Borrower may, at its sole expense and effort, upon notice to such Bank
and the Agent, require such Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 or Section 2.13) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Bank, if a
Bank accepts such assignment); provided that:

(a) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.6;

(b) such Bank shall have received payment of an amount equal to the outstanding
principal of its Advances and participations in Reimbursement Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.11) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Legal Requirements; and

(e) in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Section 9.14. Keepwell. At the time the Guaranty or the grant of the security
interest under the Credit Documents, in each case, by any Specified Credit
Party, becomes effective with respect to any Swap Obligation, the Borrower
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Credit Party
with respect to such Swap Obligation as may be needed by such Specified Credit
Party from time to time to honor all of its obligations under its Guaranty and
the other Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering the Borrower’s obligations and undertakings under
this Article IX voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations

 

112



--------------------------------------------------------------------------------

and undertakings of the Borrower under this Section shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. The Borrower intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Credit Party for
all purposes of the Commodity Exchange Act.

Section 9.15. Amendment and Restatement. This Agreement represents an amendment
and restatement of the Existing Credit Agreement. Any indebtedness under the
Existing Credit Agreement continues under this Agreement, and the execution of
this Agreement does not indicate a payment, satisfaction, novation, or discharge
thereof.

Section 9.16. Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit.

Section 9.17. Submission to Jurisdiction; Waiver of Punitive Damages; Jury
Trial; Etc.

(a) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY BANK OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY ANY LEGAL REQUIREMENT, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

113



--------------------------------------------------------------------------------

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY ANY LEGAL REQUIREMENT.

(d) WAIVER OF PUNITIVE DAMAGES, ETC. EACH PARTY HERETO HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE CREDIT DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, ANY “SPECIAL DAMAGES,”
AS DEFINED BELOW, PROVIDED, HOWEVER, THAT, THIS WAIVER OF SPECIAL DAMAGES SHALL
NOT INCLUDE ANY SPECIAL DAMAGES FOR WHICH ANY OF THE INDEMNITEES MAY BE LIABLE
PURSUANT TO SECTION 9.7; (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS
SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR
PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR
FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY
OTHER PARTY HERETO.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

114



--------------------------------------------------------------------------------

Section 9.18. Treatment of Certain Information; Confidentiality.

(a) Each of the Agent, the Banks and the Issuing Bank agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (a) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Bank, the Issuing Bank,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

(b) For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Agent, any Bank, or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(c) Each of the Agent, the Banks, and the Issuing Bank acknowledges that (i) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Legal
Requirements, including United States federal and state securities laws.

Section 9.19. INTEGRATION. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

115



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: STONE ENERGY CORPORATION By:  

/s/ David H. Welch

Name:   David H. Welch Title:   President and Chief Executive Officer By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and   Chief Financial
Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, N.A. By:  

/s/ Henry C. Pennell

Name:   Henry C. Pennell Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK AND ISSUING BANK: BANK OF AMERICA, N.A. By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANKS: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Patrick J. Fults

Name:  

Patrick J. Fults

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

NATIXIS By:  

/s/ Louis P. Laville, III

Name:  

Louis P. Laville, III

Title:  

Managing Director

By:  

/s/ Stuart Murray

Name:  

Stuart Murray

Title:  

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Alan Dawson

Name:  

Alan Dawson

Title:  

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Christopher Kuna

Name:  

Christopher Kuna

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Marie Fernandes

Name:  

Marie Fernandes

Title:  

Authorized signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Vanessa A. Kurbatskiy

Name:  

Vanessa A. Kurbatskiy

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ William A. Philipp

Name:  

William A. Philipp

Title:  

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Justin M. Alexander

Name:  

Justin M. Alexander

Title:  

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IBERIABANK By:  

/s/ W. Bryan Chapman

Name:  

W. Bryan Chapman

Title:  

Executive Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WHITNEY BANK By:  

/s/ William Jochetz

Name:  

William Jochetz

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ James D. Weinstein

Name:  

James D. Weinstein

Title:  

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Annex 1

COMMITMENTS;

BORROWER, AND AGENT NOTICE INFORMATION

 

I. Commitments

 

Bank of America, N.A.

   $ 86,400,000   

Wells Fargo Bank, National Association

   $ 82,800,000   

Natixis

   $ 82,800,000   

The Bank of Nova Scotia

   $ 82,800,000   

Capital One, N.A.

   $ 82,800,000   

Toronto Dominion (New York) LLC

   $ 82,800,000   

Barclays Bank PLC

   $ 82,800,000   

Regions Bank

   $ 82,800,000   

U.S. Bank National Association

   $ 82,800,000   

IBERIABANK

   $ 54,000,000   

Whitney Bank

   $ 54,000,000   

Sumitomo Mitsui Banking Corporation

   $ 43,200,000   

Total Commitments

   $ 900,000,000   

 

II. Borrower Notice Information

 

Stone Energy Corporation 625 E. Kaliste Saloom Road Lafayette, Louisiana 70508
Attn: Mr. Kenneth H. Beer Telephone:    337-237-0410 Telecopy:    337-521-9880



--------------------------------------------------------------------------------

III. Agent Notice Information

 

Bank of America, N.A. 901 Main Street, 14th Floor Dallas, Texas 75202-3714 Attn:
Mr. Alan Tapley Telephone:    214-209-4125 Telecopy:    214-290-9507 With a copy
to: Bank of America, N.A. Energy Finance Department 700 Louisiana St., 8th Floor
Houston, Texas 77002 Attn: Mr. Ronald McKaig Telephone:    713-247-7237
Telecopy:    713-247-7286



--------------------------------------------------------------------------------

SCHEDULE 2.6(h)

EXISTING LETTERS OF CREDIT

The issuer of each Existing Letter of Credit listed below is Bank of America,
N.A.

 

Letter of
Credit
Number

  

Beneficiary

   Amount      Issue Date    Expiration
Date   139717    Chevron U.S.A. Inc.    $ 1,400,000.00       06/22/1994     
04/11/2015    142785    Conoco, Inc.    $ 952,000.00       12/14/1994     
04/11/2015    908720    Chevron U.S.A. Inc.    $ 1,400,000.00       05/10/1996
     04/11/2015    3091162    Chevron U.S.A. Inc.    $ 1,800,000.00      
01/14/2008      04/11/2015    3099240    Anadarko Petroleum Corporation    $
14,607,056.00       04/08/2009      04/11/2015    3128210    Zurich American
Insurance    $ 125,000.00       06/13/2013      04/11/2015    3128209    Berkley
Oil & Gas Specialty    $ 737,000.00       06/27/2013      04/11/2015   



--------------------------------------------------------------------------------

SCHEDULE 4.1

MATERIAL SUBSIDIARIES

 

Subsidiary

  

Jurisdiction and Type of Organization

  

Ownership

Stone Energy Offshore, L.L.C.

   Delaware Limited Liability Company    Stone Energy Corporation (Sole Member)



--------------------------------------------------------------------------------

SCHEDULE 4.7

EXISTING LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.14(a)

EXISTING ENVIRONMENTAL CONCERNS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.14(b)

DESIGNATED ENVIRONMENTAL SITES

None.



--------------------------------------------------------------------------------

SCHEDULE 6.1

PERMITTED EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.2

PERMITTED EXISTING DEBT

None.



--------------------------------------------------------------------------------

SCHEDULE 6.6

INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.8

AFFILIATE TRANSACTIONS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

[date]

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, the Letters of Credit included in such facilities5) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a Bank)][the
respective Assignors (in their respective capacities as Banks)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.



 

[EXHIBIT A TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

1.    Assignor[s]:  

 

       

 

      [Assignor [is] [is not] a Defaulting Bank] 2.    Assignee[s]:  

 

       

 

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Bank]]
3.    Borrower(s):  

 

   4.    Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement: Fourth Amended and
Restated Credit Agreement, dated as of June, 24, 2014, among Stone Energy
Corporation, the financial institutions from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and Issuing Bank. 6.     Assigned
Interest[s]:

 

Assignor[s]6

   Assignee[s]7    Aggregate
Amount of
Commitments
for all Banks8      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment9     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7.    Trade Date:                       ]10     

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

6  List each Assignor, as appropriate.

7  List each Assignee and, if available, its market entity identifier, as
appropriate.

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Banks thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

[EXHIBIT A TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

Title:  

 

[NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

Title:  

 

[NAME OF ASSIGNEE] By:  

 

Title:  

 

 

[Consented to and]13 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent By:  

 

Title:  

 

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

[EXHIBIT A TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

[Consented to:]14 By:  

 

Title:  

 

[CONSENTED TO

this      day of             ,         .]15

STONE ENERGY CORPORATION By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

14 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

15  Consent of Borrower not required if Default or Event of Default exists or if
assignment is to a Bank, an Affiliate of a Bank or an Approved Fund.

 

[EXHIBIT A TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

[                    ]16

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b)(iii), and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Bank, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.

 

16 Describe Credit Agreement at option of Administrative Agent.

 

[EXHIBIT A TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

[EXHIBIT A TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

[date]

Bank of America, N.A., as Agent

700 Louisiana Street, 8th Floor

Houston, Texas 77002

Attention:        Mr. Ron E. McKaig

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of June 24, 2014 (as the same may be modified from time to time, the “Credit
Agreement”), among Stone Energy Corporation (“Borrower”), the banks named
therein (“Banks”), and Bank of America, N.A., as administrative agent for the
Banks (“Agent”), the defined terms of which are used herein unless otherwise
defined herein.

The undersigned hereby certifies that s/he has no knowledge of any Defaults
under the Credit Agreement which exist as of the date of this letter.

The undersigned also certifies that the accompanying consolidated financial
statements present fairly, in all material respects, the consolidated financial
condition of the Borrower and its Restricted Subsidiaries as of
[                    ], and the related results of operations for the period
then ended, in conformity with GAAP.

The following sets forth the information and computations to demonstrate
compliance with the requirements of Sections 6.13(a) and (b) of the Credit
Agreement as of [DATE]1:

 

A.    

  

Section 6.13(a) – Consolidated Funded Leverage Ratio

    

1.      Consolidated Funded Debt as of [DATE]2

  $                   

2.      EBITDA for Test Period ending [DATE]

  $                   

3.      Ratio A.1 ÷ A.2

             to 1.00      

4.      Maximum Consolidated Funded Leverage Ratio

    3.75 to 1.00   

 

1  Insert last day of relevant Test Period.

2  Insert last day of relevant Test Period.

 

[EXHIBIT B TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

B.    

  

Section 6.13(b) – Interest Coverage Ratio

    

1.      EBITDA for Test Period ending [                    ] (copy from line A.2
above)

  $                   

2.      Net Interest Expense for such Test Period

  $                   

3.      ratio B.1 ÷ B.2

             to 1.00      

4.      minimum

    2.50 to 1.00   

This letter is provided in my capacity as an officer of the Borrower and not in
my individual capacity.

 

Very truly yours,3

 

[Chief Financial Officer][Chief Accounting Officer]

 

3  Note: Certificate must be executed by either the Chief Financial Officer or
the Chief Accounting Officer of the Borrower.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

This Second Amended and Restated Guaranty dated as of June 24, 2014 (this
“Agreement”), is made by the undersigned Subsidiaries of Stone Energy
Corporation (collectively the “Guarantors”), in favor of the Agent for the
benefit of the Agent and the Beneficiaries referred to below.

INTRODUCTION

A. The Guarantors have previously executed and delivered that certain Amended
and Restated Guaranty Agreement dated as of April 26, 2011 (the “Existing
Guaranty”) in connection with that certain Third Amended and Restated Credit
Agreement dated as of April 26, 2011 (as heretofore amended, restated or
otherwise modified, the “Existing Credit Agreement”), among Stone Energy
Corporation (“Borrower”), the financial institutions party thereto and the
Agent.

B. The Existing Credit Agreement is being amended and restated in its entirety
pursuant to that certain Fourth Amended and Restated Credit Agreement dated as
of June 24, 2014 (as amended, restated, supplemented and otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the banks named
therein (“Banks” and together with the other holders of Obligations, the
“Beneficiaries”), and the Agent.

C. As a condition precedent to the extension of credit under the Credit
Agreement, the Agent and the Banks require the Guarantors to enter into this
Agreement. Each Guarantor believes that it will obtain substantial direct and
indirect benefit from the credit extended to the Borrower by the Banks under the
Credit Agreement.

In consideration of the foregoing and for other valuable consideration received,
each Guarantor agrees (a) that the Existing Guaranty is amended and restated in
its entirety as follows and (b) further agrees as follows:

ARTICLE I Guaranty.

Section 1.1. Each Guarantor irrevocably guarantees to the Agent, for the benefit
of the Beneficiaries, the full payment (without duplication) of (a) the
Obligations, (b) all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by the Borrower to the
Agent and the Beneficiaries under the Credit Agreement and the other Credit
Documents, and (c) any increases, extensions, and rearrangements of the
foregoing obligations under any amendments, supplements, and other modifications
of the documents and agreements creating the foregoing obligations
(collectively, the “Guaranteed Obligations”), provided, however, that the
Guaranteed Obligations shall not include any Excluded Swap Obligations. This is
a guaranty of payment and not merely a guaranty of collection, and each
Guarantor is liable as a primary obligor. If any of the Guaranteed Obligations
are not punctually paid when due (after giving effect to all applicable grace
periods), whether by maturity, acceleration, or otherwise, the Guarantors shall
immediately pay upon demand to the Agent, for the ratable benefit of the
Beneficiaries, the full amount due. Each Guarantor shall make each payment to

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

the Agent in Dollars in immediately available funds as directed by the Agent.
The Agent and each Beneficiary is hereby authorized at any time following any
demand for payment hereunder to set off and apply any indebtedness owed by the
Agent or the Beneficiary to the Guarantors against any and all of the Guaranteed
Obligations. The Agent and each Beneficiary severally agrees to promptly notify
the Guarantors after any such setoff and application, but the failure to give
such notice shall not affect the validity of such setoff and application.

Section 1.2. This Agreement shall continue to be effective or be reinstated, as
the case may be, if any payment on the Guaranteed Obligations must be refunded
for any reason including any bankruptcy proceeding. In the event that the Agent
or any Beneficiary must refund any payment received against the Guaranteed
Obligations, any prior release from the terms of this Agreement given to the
Guarantors by the Agent shall be without effect, and this Agreement shall be
reinstated in full force and effect. It is the intention of each Guarantor that
the Guarantor’s obligations hereunder shall not be discharged except by final
payment of the Guaranteed Obligations.

ARTICLE II Guaranty Absolute.

Section 2.1. In the event that one or more other parties guarantees all or part
of the Guaranteed Obligations, such other guarantees shall not reduce any
Guarantor’s obligations hereunder and the Guarantor shall remain fully liable
for all of the Guaranteed Obligations.

Section 2.2. There are no conditions precedent to the enforcement of this
Agreement, except as expressly contained herein. It shall not be necessary for
the Agent, in order to enforce payment by any Guarantor under this Agreement, to
show proof of any default by the Borrower, to exhaust the Agent’s remedies
against the Borrower or any other Person liable for the payment of the
Guaranteed Obligations, to enforce any support for the payment of the Guaranteed
Obligations, or to enforce any other means of obtaining payment of the
Guaranteed Obligations. Neither the Agent nor any Beneficiary shall be required
to mitigate damages or take any other action to reduce, collect, or enforce the
Guaranteed Obligations.

Section 2.3. Each Guarantor agrees that such Guarantor’s obligations under this
Agreement shall not be released, diminished, or impaired by, and waives any
rights which such Guarantor might otherwise have which relate to:

(a) Any lack of validity or enforceability of the Guaranteed Obligations, any
Credit Document, or any other agreement or instrument relating thereto;

(b) Any increase, reduction, extension, or rearrangement of the Guaranteed
Obligations, any amendment, supplement, or other modification of the Credit
Documents, or any waiver or consent granted under the Credit Documents,
including waivers of the payment and performance of the Guaranteed Obligations;

(c) Any release, exchange, subordination, waste, or other impairment of any
collateral securing payment of the Guaranteed Obligations;

(d) Any full or partial release of the Borrower, any guarantor, or any other
person liable for the payment of the Guaranteed Obligations;

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(e) Any change in the organization or structure of the Borrower, any guarantor,
or any other Person liable for the payment of the Guaranteed Obligations; or the
insolvency, bankruptcy, liquidation, or dissolution of the Borrower or any other
Person liable for the payment of the Guaranteed Obligations;

(f) The failure to apply or any manner of applying payments or the proceeds of
any Collateral against the Guaranteed Obligations;

(g) The failure to give notice of the occurrence of any of the events or actions
referred to in this Section 2.3, notice of any default or event of default,
however denominated, under the Credit Documents, notice of intent to demand,
notice of demand, notice of presentment for payment, notice of nonpayment,
notice of intent to protest, notice of protest, notice of grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, notice of
bringing of suit, notice of sale or foreclosure of any collateral for the
Guaranteed Obligations, notice of the Agent’s or any Beneficiary’s transfer of
the Guaranteed Obligations, notice of the financial condition of or other
circumstances regarding the Borrower or any other Person liable for the
Guaranteed Obligations, or any other notice of any kind relating to the
Guaranteed Obligations (and the parties intend that no Guarantor shall be
considered a “Debtor” as defined in Section 9-102(28) of the Uniform Commercial
Code in effect in the State of New York from time to time for the purpose of
notices required to be given to a Debtor thereunder, should such section apply);
and

(h) Any other action taken or omitted which affects the Guaranteed Obligations,
whether or not such action or omission prejudices any Guarantor or increases the
likelihood that any Guarantor will be required to pay the Guaranteed Obligations
pursuant to the terms hereof - it is the unambiguous and unequivocal intention
of each Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not particularly described herein (other than the prior payment in
full of the Guaranteed Obligations).

ARTICLE III Contribution, Subrogation and Fraudulent Transfer.

Section 3.1. Contribution and Subrogation. In order to provide for just and
equitable contribution among the Guarantors, the Guarantors agree that in the
event a payment shall be made on any date under this Agreement by any Guarantor
(the “Funding Guarantor”), each other Guarantor (each a “Contributing
Guarantor”) shall indemnify the Funding Guarantor in an amount equal to the
amount of such payment, in each case multiplied by a fraction the numerator of
which shall be the net worth of the Contributing Guarantor as of such date and
the denominator of which shall be the aggregate net worth of all the
Contributing Guarantors together with the net worth of the Funding Guarantor as
of such date. Any Contributing Guarantor making any payment to a Funding
Guarantor pursuant to this Section 3.1 shall be subrogated to the rights of such
Funding Guarantor to the extent of such payment. No Guarantor shall have any
right of subrogation, reimbursement, contribution or indemnity (including any
statutory rights of subrogation under Section 509 of the Bankruptcy Code, 11
U.S.C. § 509) nor any right of recourse to security for the Obligations unless
and until 91 days shall have elapsed after the date on which the Obligations
have been repaid in full in cash, all Commitments have

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

been terminated, and all Letter of Credit Obligations shall have been paid in
full in cash or terminated, in each case without the filing or commencement, by
or against the Borrower, of any provincial, state or federal action, suit,
petition or proceeding seeking any reorganization, liquidation or other relief
or arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, the Borrower or its assets.
This waiver is expressly intended to prevent the existence of any claim in
respect to such subrogation, reimbursement, contribution or indemnity by the
Guarantors against the estate of the Borrower within the meaning of Section 101
of the Bankruptcy Code, in the event of a subsequent case involving the
Borrower. If an amount shall be paid to any Guarantor on account of such rights
at any time prior to termination of this Agreement, such amount shall be held in
trust for the benefit of the Agent and the Beneficiaries and shall forthwith be
paid to the Agent, to be credited and applied to the Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Documents or
otherwise as the Agent may elect. The agreements in this Section 3.1 shall
survive repayment of all of the Obligations and the termination or expiration of
this Agreement in any manner.

Section 3.2. Fraudulent Transfer Laws. Anything contained in this Agreement to
the contrary notwithstanding, the obligations of each Guarantor under this
Agreement on any date shall be limited to a maximum aggregate amount equal to
the largest amount that would not, on such date, render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code of the United States or any applicable
provisions of comparable laws relating to bankruptcy, insolvency, or
reorganization, or relief of debtors (collectively, the “Fraudulent Transfer
Laws”), but only to the extent that any Fraudulent Transfer Law has been found
in a final non-appealable judgment of a court of competent jurisdiction to be
applicable to such obligations as of such date, in each case

(a) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding

(i) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

(ii) any liabilities of such Guarantor under this Agreement; and

(iii) any liabilities of such Guarantor under other guarantees of and joint and
several co-borrowings of Debt, entered into on the date this Agreement becomes
effective, which contain a limitation as to maximum amount substantially similar
to that set forth in this Section 3.2 (each such other guarantee and joint and
several co-borrowing entered into on the date this Agreement becomes effective,
a “Competing Guaranty”) to the extent such Guarantor’s liabilities under such
Competing Guaranty exceed an amount equal to (x) the aggregate principal amount
of such Guarantor’s obligations under such Competing Guaranty (notwithstanding
the operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 3.2), multiplied by (y) a fraction (I) the
numerator of which is the aggregate principal amount of such Guarantor’s
obligations under such Competing Guaranty (notwithstanding the operation of that

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

limitation contained in such Competing Guaranty that is substantially similar to
this Section 3.2), and (II) the denominator of which is the sum of (A) the
aggregate principal amount of the obligations of such Guarantor under all other
Competing Guaranties (notwithstanding the operation of those limitations
contained in such other Competing Guaranties that are substantially similar to
this Section 3.2), (B) the aggregate principal amount of the obligations of such
Guarantor under this Agreement (notwithstanding the operation of this
Section 3.2, and (C) the aggregate principal amount of the obligations of such
Guarantor under such Competing Guaranty (notwithstanding the operation of that
limitation contained in such Competing Guaranty that is substantially similar to
this Section 3.2)); and

(b) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 3.1).

ARTICLE IV Representations, Warranties, and Covenants of Guarantor. Each
Guarantor represents and warrants to (and with each extension of credit under
the Credit Agreement again represents and warrants to) and agrees with the Agent
as follows:

Section 4.1. The representations and warranties set forth in Article IV of the
Credit Agreement are incorporated herein by reference to the extent applicable
to the Guarantors, and each Guarantor represents and warrants to the Agent each
such representation and warranty which applies to such Guarantor as if set forth
herein.

Section 4.2. The covenants set forth in Articles V and VI of the Credit
Agreement are incorporated herein by reference to the extent applicable to the
Guarantors, and each Guarantor agrees with the Agent to comply with each such
covenant which applies to such Guarantor as if set forth herein.

ARTICLE V Miscellaneous.

Section 5.1. Each Guarantor agrees to pay on demand (a) all reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement and the other Credit Documents including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent with respect
to advising the Agent as to its rights and responsibilities under this
Agreement, and (b) all out-of-pocket costs and expenses, if any, of the Agent,
the Issuing Bank, and each Beneficiary (including, without limitation,
reasonable counsel fees and expenses of the Agent, the Issuing Bank, and each
Beneficiary) in connection with the enforcement (whether through negotiations,
legal proceedings, or otherwise) of this Agreement and the other Credit
Documents. The agreements in this Section 5.1 shall survive the resignation of
the Agent, the replacement of any Beneficiary, the termination of the
Commitments, and the repayment, satisfaction or discharge of all the other
Guaranteed Obligations.

Section 5.2. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, EACH GUARANTOR SHALL INDEMNIFY AND HOLD

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HARMLESS EACH AGENT-RELATED PERSON, EACH BENEFICIARY AND THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS AND
ATTORNEYS-IN-FACT (COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, AND DISBURSEMENTS (INCLUDING ALL FEES,
EXPENSES, AND DISBURSEMENTS OF ANY LAW FIRM OR OTHER EXTERNAL COUNSEL AND,
WITHOUT DUPLICATION, THE ALLOCATED COST OF INTERNAL LEGAL SERVICES AND ALL
EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL AND INCLUDING SETTLEMENT COSTS)
OF ANY KIND OR NATURE WHATSOEVER, (EXCLUDING, HOWEVER, THE COSTS AND EXPENSES
INCURRED BY THE BENEFICIARIES, OTHER THAN THE AGENT, IN CONNECTION WITH THE
PREPARATION, EXECUTION OR DELIVERY OF THIS AGREEMENT) WHICH MAY AT ANY TIME BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY WAY
RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (A) THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY CREDIT DOCUMENT OR ANY OTHER
AGREEMENT, LETTER, OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, (B) ANY COMMITMENT, ADVANCE, OR LETTER OF CREDIT OR THE USE OR PROPOSED
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), OR (C) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
WASTE OR HAZARDOUS SUBSTANCES ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY ANY GUARANTOR OR ANY OF ITS SUBSIDIARIES, OR ANY LIABILITY
UNDER ENVIRONMENTAL LAW RELATED IN ANY WAY TO ANY GUARANTOR OR ANY OF THEIR
SUBSIDIARIES, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY THE BORROWER, ANY OTHER CREDIT PARTY OR
ANY THIRD PARTY (INCLUDING ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF
ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING,
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES,
OBLIGATIONS, GUARANTEED OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS,
DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER
CREDIT PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE BORROWER OR
SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR
ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. NO INDEMNITEE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY INDEMNITEE HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
EFFECTIVE DATE). ALL AMOUNTS DUE UNDER THIS SECTION 5.2 SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE AGENT, THE REPLACEMENT OF ANY BENEFICIARY, THE
TERMINATION OF THE COMMITMENTS, AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS AND GUARANTEED OBLIGATIONS. FOR THE AVOIDANCE OF
DOUBT, ANY INDEMNIFICATION RELATING TO TAXES, OTHER THAN TAXES RESULTING FROM
ANY NON-TAX CLAIM, SHALL BE COVERED BY SECTIONS 2.12 AND 2.13 OF THE CREDIT
AGREEMENT AND SHALL NOT BE COVERED BY THIS SECTION 5.2.

Section 5.3. This Agreement shall be governed by the laws of the State of New
York. If any provision in this Agreement is held to be unenforceable, such
provision shall be severed and the remaining provisions shall remain in full
force and effect. All representations, warranties, and covenants of each
Guarantor in this Agreement shall survive the execution of this Agreement and
any other contract or agreement. If a due date for an amount payable is not
specified in this Agreement, the due date shall be the date on which the Agent
demands payment therefor. The Agent’s remedies under this Agreement shall be
cumulative, and no delay in enforcing this Agreement shall act as a waiver of
the Agent’s or the Beneficiaries’ rights hereunder. The provisions of this
Agreement may be waived or amended only in a writing signed by the party against
whom enforcement is sought. This Agreement shall bind each Guarantor and its
successors and assigns and shall inure to the benefit of the Agent and its
successors and assigns. No Guarantor may assign its rights or delegate its
duties under this Agreement. The Agent may assign its rights and delegate its
duties under this Agreement. This Agreement may be executed in multiple
counterparts which together shall constitute one and the same agreement. Unless
otherwise specified, all notices provided for in this Agreement shall be in
writing, delivered to the following addresses or to such other address as shall
be designated by one party in writing to the other parties: if to the Agent:
Bank of America, N.A., Attn: Ron McKaig, Principal, 700 Louisiana St., 8th
Floor, Houston, Texas 77002, telephone: 713-247-7237, telecopy: 713-247-7286; if
to the Guarantor: Stone Energy Offshore, L.L.C., Attn: Kenneth H. Beer, 625 E.
Kaliste Saloom Road, Lafayette, Louisiana 70508, telephone: 337-237-0410,
telecopy: 337-521-9880. Notice sent by telecopy shall be deemed to be given and
received when receipt of such transmission is acknowledged, and delivered notice
shall be deemed to be given and received when receipted for by, or actually
received by, an authorized officer of the receiving party.

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 5.4. Amendment and Restatement. As to the Guarantors party to the
Existing Guaranty, this Guaranty is an amendment and restatement of the Existing
Guaranty and is given in renewal and replacement for such Existing Guaranty.
Such Guarantors hereby consent to the terms of the Credit Agreement.

Section 5.5. Keepwell. Each Guarantor which would constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (a “Qualified ECP
Guarantor”), at the time this Guaranty or the grant of the security interest
under the Credit Documents, in each case, by any Specified Credit Party, becomes
effective with respect to any Swap Obligation, hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Credit Party with respect to such Swap
Obligation as may be needed by such Specified Credit Party from time to time to
honor all of its obligations under this Guaranty and the other Credit Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 5.5
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Guaranteed Obligations have been paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act.

Section 5.6. Waiver of Punitive Damages, Jury Trial, Etc.

(a) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY BENEFICIARY
OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY ANY LEGAL REQUIREMENT, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 5.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY ANY LEGAL REQUIREMENT.

(d) WAIVER OF PUNITIVE DAMAGES, ETC. EACH GUARANTOR HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE CREDIT DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, ANY “SPECIAL DAMAGES,”
AS DEFINED BELOW; (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR FUNDS WHICH ANY
PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures follow.]

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:  

Executive Vice President and

Chief Financial Officer

 

[EXHIBIT C TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

 

$[            ]        [date]

For value received, the undersigned Stone Energy Corporation, a Delaware
corporation (“Borrower”), hereby promises to pay to [            ] (“Bank”) or
registered assigns the principal amount of [    ] and [    ]/100 Dollars
($[            ]) or, if less, the aggregate outstanding principal amount of
each Advance (as defined in the Credit Agreement referred to below) made by the
Bank to the Borrower, together with accrued but unpaid interest on the principal
amount of each such Advance from the date of such Advance until such principal
amount is paid in full, at such interest rates, and at such times, as are
specified in the Credit Agreement.

This Note (“Note”) is one of the Notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Fourth Amended and Restated
Credit Agreement dated as of June 24, 2014 (as the same may be modified from
time to time, the “Credit Agreement”), among the Borrower, the banks named
therein (“Banks”), and Bank of America, N.A., as administrative agent for the
Banks (“Agent”). Capitalized terms used herein but not defined herein shall have
the meanings specified by the Credit Agreement. The Credit Agreement, among
other things, (a) provides for the making of Advances by the Bank to the
Borrower from time to time in an aggregate outstanding amount not to exceed the
amount of this Note, the indebtedness of the Borrower resulting from each such
Advance being evidenced by this Note, and (b) contains provisions for
acceleration of the maturity of this Note upon the happening of certain events
stated in the Credit Agreement and for prepayments of principal prior to the
maturity of this Note upon the terms and conditions specified in the Credit
Agreement.

This Note, together with such other Notes issued on the date hereof, is given in
renewal, extension, and modification, but not in discharge or novation, of those
certain Notes made by the Borrower in connection with the Existing Credit
Agreement (as defined in the Credit Agreement).

Both principal and interest are payable in lawful money of the United States of
America to the Agent as specified in the Credit Agreement. The Bank shall record
all Advances and payments of principal made under this Note, but no failure of
the Bank to make such recordings shall affect the Borrower’s repayment
obligations under this Note.

It is contemplated that because of prepayments there may be times when no
indebtedness is owed under this Note. Notwithstanding such prepayments, this
Note shall remain valid and shall be in force as to Advances made pursuant to
the Credit Agreement after such prepayments.

It is the intention of the Bank and the Borrower to conform strictly to any
applicable usury laws. Accordingly, the terms of the Credit Agreement relating
to the prevention of usury will be strictly followed.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York.

 

[EXHIBIT D TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

STONE ENERGY CORPORATION By:  

 

Name:  

 

Title:  

 

 

[EXHIBIT D TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

NOTICE OF BORROWING

[date]

Bank of America, N.A., as Agent

901 Main Street

Dallas, Texas 75202-3714

 

Attention:    Monica Barnes Telephone:        214-209-2031 Telecopy:   
214-290-9485

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 24, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Stone Energy
Corporation, a Delaware corporation (the “Borrower”), the Banks from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Issuing Bank.

The undersigned hereby requests a Borrowing of Advances:

 

1.    On                                          (a Business Day). 2.    In the
amount of $            . 3.    Comprised of                     .      
                [Type of Advance requested]    4.    For Eurodollar Rate
Advances: with an Interest Period of      months.

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.1(a) of the Agreement.

 

[EXHIBIT E TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Very truly yours, STONE ENERGY CORPORATION By:  

 

Name:  

 

Title:  

 

 

cc:        Bank of America, N.A.    Energy Finance Department    700 Louisiana
St., 8th Floor    Houston, Texas 77002    Attn: Mr. Ron McKaig    Telephone:    
  713-247-7237    Telecopy:   713-247-7286

 

[EXHIBIT E TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

NOTICE OF CONVERSION OR CONTINUATION

[date]

Bank of America, N.A., as Agent

901 Main Street

Dallas, Texas 75202-3714

 

Attention:    Monica Barnes Telephone:    214-209-2031 Telecopy:    214-290-9485

Ladies and Gentlemen:

The undersigned, Stone Energy Corporation, a Delaware corporation (“Borrower”),
refers to the Fourth Amended and Restated Credit Agreement dated as of June 24,
2014 (as the same may be modified from time to time, the “Credit Agreement,” the
defined terms of which are used in this Notice of Conversion or Continuation
unless otherwise defined in this Notice of Conversion or Continuation), among
the Borrower, the banks named therein (“Banks”), and Bank of America, N.A., as
administrative agent for the Banks (“Agent”), and hereby gives you irrevocable
notice pursuant to Section 2.3(b) of the Credit Agreement that the undersigned
hereby requests a [conversion][continuation] of an outstanding Borrowing into a
new Borrowing (the “Proposed Borrowing”) on the terms set forth below:

 

Outstanding Borrowing    Date of Borrowing    : Type of Advance    : Aggregate
Amount    : Interest Period    : Proposed Borrowing   

Date of Conversion

or Continuation1

   : Type of Advance2    : Aggregate Amount3    : Interest Period4    :

 

1  The Date of Conversion or Continuation must be a Business Day. The Borrower
must give three Business Days’ advance notice for conversions into or
continuations of Borrowings comprised of Eurodollar Rate Advances.

2  The Type of Advances comprising a Proposed Borrowing may be Base Rate
Advances or Eurodollar Rate Advances.

3  The aggregate amount of the Proposed Borrowing[s] must be (a) in an amount
equal to the Outstanding Borrowing and (b) in a minimum amount of $2,000,000 and
in multiples of $1,000,000 in excess thereof with respect to a Proposed
Borrowing comprised of Eurodollar Rate Advances.

4  The Interest Period applies only to Eurodollar Rate Advances and may be one,
two, three, or six months, or such longer period approved by Agent and Banks.
Insert “N/A” for Base Rate Advances.



 

[EXHIBIT F TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.1(a) of the Agreement.

 

Very truly yours, STONE ENERGY CORPORATION By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

cc:        Bank of America, N.A.    Energy Finance Department    700 Louisiana
St., 8th Floor    Houston, Texas 77002    Attn: Mr. Ronald McKaig    Telephone:
   713-247-7237    Telecopy:    713-247-7286

 

[EXHIBIT F TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

LETTER OF CREDIT APPLICATION

See attached.

 

[EXHIBIT G TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

SECURITY AGREEMENT

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Dated as of June 24, 2014

among

STONE ENERGY CORPORATION

and the other Debtors parties hereto

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

SECTION 1.

 

DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Interpretation

     2   

1.3

 

Certain Definitions

     2   

SECTION 2.

 

GRANT OF SECURITY INTEREST

     6   

2.1

 

Grant of Security Interest

     6   

2.2

 

Fraudulent Transfer Laws

     7   

2.3

 

Debtors Remain Liable

     7   

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     7   

3.1

 

No Other Liens

     8   

3.2

 

Perfected First-Priority Liens

     8   

3.3

 

Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office

     8   

3.4

 

Certain Collateral

     8   

3.5

 

Investment Property; No Consents or Approvals Required

     9   

SECTION 4.

 

COVENANTS AND AGREEMENTS

     9   

4.1

 

Maintenance of Insurance

     9   

4.2

 

Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney

     9   

4.3

 

Changes in Name, etc

     11   

4.4

 

Pledged Securities

     11   

4.5

 

Commercial Tort Claims

     13   

SECTION 5.

 

LIMITATION ON PERFECTION OF SECURITY INTEREST

     13   

SECTION 6.

 

REMEDIAL PROVISIONS

     13   

6.1

 

General Interim Remedies

     13   

6.2

 

Receivables, Chattel Paper, Instruments and Payment Intangibles

     14   

6.3

 

Contracts

     14   

6.4

 

Pledged Securities

     15   

6.5

 

Foreclosure

     16   

6.6

 

Application of Proceeds

     16   

6.7

 

Waiver of Certain Rights

     16   

6.8

 

Remedies Cumulative

     17   

6.9

 

Reinstatement

     17   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

SECTION 7.

 

MISCELLANEOUS

     17   

7.1

 

Amendments

     17   

7.2

 

Notices

     17   

7.3

 

No Waiver by Course of Conduct; Cumulative Remedies; No Duty

     17   

7.4

 

[Reserved]

     18   

7.5

 

Successors and Assigns

     18   

7.6

 

Set-Off

     18   

7.7

 

Counterparts

     18   

7.8

 

Severability

     18   

7.9

 

Section Headings

     18   

7.10

 

Integration; Direct Conflict

     18   

7.11

 

GOVERNING LAW

     19   

7.12

 

Additional Debtors

     19   

7.13

 

Termination; Releases

     19   

7.14

 

Amendment and Restatement; Confirmation of Liens

     19   

 

SCHEDULES          Schedule 3.3    -   Organization, Location, and Filing
Information Schedule 3.4    -   Certain Collateral Schedule 3.5(a)    -  
Pledged Securities Schedule 7.2    -   Debtors’ Addresses for Notice

ANNEXES      Annex I    -   Security Agreement Supplement

 

-iv-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

This THIRD AMENDED AND RESTATED SECURITY AGREEMENT dated as of June 24, 2014
(this “Agreement”), is among STONE ENERGY CORPORATION, a Delaware corporation
(the “Borrower”), any Subsidiary of Borrower party hereto from time to time (the
“Subsidiaries Debtors”) (the Borrower and the Subsidiaries Debtors collectively
being the “Debtors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Agent”) for the benefit of the
Secured Parties (as defined below).

INTRODUCTION

A. Reference is made to the Third Amended and Restated Credit Agreement dated as
of April 26, 2011 (as heretofore amended or otherwise modified, the “Existing
Credit Agreement”) among the Borrower, certain financial institutions which are
or may become parties thereto, and the Agent.

B. The Existing Credit Agreement is being amended and restated in its entirety
pursuant to that certain Fourth Amended and Restated Credit Agreement dated as
of June 24, 2014 (as amended, restated, supplemented and otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, certain financial
institutions which are or may become parties thereto, and the Agent.

C. In connection with the Existing Credit Agreement, Borrower has previously
executed and delivered the Second Amended and Restated Security Agreement dated
as of April 26, 2011 (the “Existing Security Agreement”) between the Borrower
and the Agent.

D. It is a condition precedent to the effectiveness of the Credit Agreement and
the making of Advances thereunder that the Debtors shall have entered into this
Agreement, which shall amend and restate the Existing Security Agreement, in
order to secure the Borrower’s obligations under the Credit Agreement, the
obligations of the Subsidiaries under any Guaranty, and all other Secured
Obligations (as defined below).

In consideration of the credit and other direct and indirect benefits expected
to be received in connection with the Credit Agreement, including as a result of
the shared identity of interest as members of a combined group of companies, and
for other good, valuable, and reasonably equivalent consideration, each Debtor
jointly and severally agrees with the Agent as follows:

SECTION 1.

DEFINITIONS

1.1 Defined Terms. Terms defined above and elsewhere in this Agreement shall
have their specified meanings. Capitalized terms used herein but not defined
herein shall have the meanings specified by the Credit Agreement. Unless
otherwise defined herein or in the Credit Agreement, all terms used herein and
defined in the UCC shall have the same definitions herein as specified therein.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

1.2 Interpretation. Where the context requires, terms relating to the Collateral
or any part thereof, when used in relation to a Debtor, shall refer to such
Debtor’s Collateral or the relevant part thereof. Each Debtor agrees to the
terms and provisions of Section 1.2 and 1.3 of the Credit Agreement and such
terms and provisions are incorporated herein for all purposes.

1.3 Certain Definitions. The following terms shall have the following meanings:

“Chattel Paper” means all of each Debtor’s present and future chattel paper,
including electronic chattel paper.

“Collateral” has the meaning specified in Section 2.1; provided that, for the
avoidance of doubt, Collateral shall exclude any Excluded Equity Interests and
Excluded Assets.

“Collateral Account” means any deposit account with the Agent which is
designated, maintained, and under the control of the Agent in which the Agent
has a security interest, and which has been established pursuant to the
provisions of this Agreement or another Credit Document for the purposes
described in this Agreement, including collecting, holding, disbursing, or
applying certain funds, all in accordance with this Agreement.

“Commercial Tort Claims” means all commercial tort claims of any Debtor,
including those specified on Schedule 3.4.

“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) to which any Debtor now or
hereafter is bound, or a party, beneficiary or assignee, in any event, including
all such contracts, undertakings, or agreements in or under which any Debtor may
now or hereafter have any right, title or interest, including any agreement
relating to the terms of payment or the terms of performance of any Receivable.

“Copyrights” means all of the following now owned or hereafter acquired by any
Debtor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country and all extensions and
renewals thereof, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office.

“Copyright Licenses” means any written agreement naming any Debtor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Deposit Accounts” means all deposit accounts, commodity accounts or securities
accounts now or hereafter held in the name of any Debtor.

“Document” means any document, including, without limitation, a bill of lading,
dock warrant, dock receipt, warehouse receipt or order for the delivery of
goods, and also any other document which in the regular course of business or
financing is treated as adequately evidencing that the person in possession of
it is entitled to receive, hold and dispose of the document and the goods it
covers.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Equipment” means all of each Debtor’s present or future owned or leased
fixtures and equipment wherever located, including drilling platforms and rigs
and remotely operated vehicles, trenchers, and other equipment used by any
Debtor for the provision of marine construction services, well operations
services, oil and gas production services, or other services, vehicles, motor
vehicles, rolling stock, vessels, aircraft, and any manuals, instructions,
blueprints, computer software (including software that is imbedded in and part
of the equipment) and similar items which relate to the above, together with all
parts thereof and all accessions and additions thereto.

“Equity” means shares of capital stock or a partnership, profits, capital or
member interest, or options, warrants or any other right to substitute for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest of any Debtor.

“Excluded Assets” means any of the following property or assets of any Debtor:
(i) Excluded Equity Interests; (ii) motor vehicles or other assets subject to
certificates of title; (iii) commercial tort claims where the amount of the
damages claimed by the applicable Debtor is less than $5,000,000; (iv) any
lease, license, contract, property right or agreement (or any of its rights or
interests thereunder) if and to the extent that the grant of the security
interest shall, after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) or any other applicable law,
constitute or result in (A) the abandonment, invalidation or unenforceability of
any material right, title or interest of the applicable Debtor therein or (B) a
breach or termination pursuant to the terms of, or a default under, any such
lease license, contract, property rights or agreement; provided, however, that
the security interest shall attach immediately at any such time as the
restriction resulting in abandonment, invalidation or unenforceability or breach
or termination shall be removed or become invalid or any condition thereto
(including any consent) shall be satisfied; (v) once paid, any amounts
constituting the payment of a dividend or the repurchase or redemption of the
shares of the Borrower’s common stock, in each case to the extent such dividend,
repurchase or redemption is permitted under Section 6.5 of the Credit Agreement;
(vi) Realty Collateral (as such term is defined in the Mortgages); and
(vii) assets subject to a Lien securing Capital Leases or purchase money debt
obligations, in each case permitted under Section 6.1(c) and 6.2(c) of the
Credit Agreement, if the contract or other agreement in which such Lien is
granted prohibits the creation of any other Lien on such assets (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
the UCC or any other applicable Legal Requirement), provided that such asset
(x) will be excluded from the Collateral only to the extent and for so long as
the consequences specified in this clause (vii) will result and (y) will cease
to be excluded from the Collateral and will become subject to the Lien granted
hereunder, immediately and automatically, at such time as such consequences will
no longer result.

“Fixtures” means any fixture or fixtures now or hereafter owned or leased by any
of the Debtors, or in which any of the Debtors holds or acquires any other
right, title or interest, constituting “fixtures” under the UCC.

“General Intangibles” means all general intangibles now owned or hereafter
acquired by any Debtor, including all right, title and interest that such Debtor
may now or hereafter have in or under any Contract, all payment intangibles,
customer lists, Licenses, Copyrights, Trademarks, Patents, and all applications
therefor and reissues, extensions or renewals thereof,

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

rights in Intellectual Property, interests in partnerships, joint ventures and
other business associations, permits, trade secrets, software, data bases, data,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights and intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
rights to receive dividends, distributions, cash, Instruments and other property
in respect of or in exchange for pledged stock and Investment Property, rights
or indemnification.

“Instruments” means all of each Debtor’s instruments, including all promissory
notes and other evidences of indebtedness, including intercompany instruments,
other than instruments that constitute, or are a part of a group of writings
that constitute, Chattel Paper.

“Intellectual Property” means all intellectual and similar property of any
Debtor of every kind and nature now owned or hereafter acquired by any Debtor,
including inventions, designs, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Copyrights, Copyright Licenses, domain names and domain name
registrations, trade secrets, confidential or proprietary technical and business
information, know-how or other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, licenses for any of the foregoing and all license rights, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

“Investment Property” means all investment property now owned or hereafter
acquired by any Debtor, wherever located, including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of any Debtor,
including the rights of any Debtor to any securities account and the financial
assets held by a securities intermediary in such securities account and any free
credit balance or other money owing by any securities intermediary with respect
to that account; (iii) all securities accounts of any Debtor; (iv) all commodity
contracts of any Debtor; and (v) all commodity accounts held by any Debtor.

“Inventory” means all of each Debtor’s present and future inventory, wherever
located, including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Debtor for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Debtor’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies, and
embedded software. “Inventory” shall also include inventory in joint production
with another person, inventory in which any Debtor has an interest as consignor,
and inventory that is returned to or stopped in transit by any Debtor, and all
combinations and products thereof.

“Letter-of-Credit Rights” means all letter-of-credit rights now owned or
hereafter acquired by any Debtor, including rights to payment or performance
under a letter of credit, whether or not such Debtor, as beneficiary, has
demanded or is entitled to demand payment or performance.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Licenses” means any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Debtor is a party, including any
franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

“Liquid Assets” means all cash and cash equivalents at any time held by any of
the Debtors, including all amounts from time to time held in any checking,
savings, deposit or other account of any of the Debtors, all monies, proceeds or
sums due or to become due therefrom or thereon and all documents (including, but
not limited to passbooks, certificates and receipts) evidencing all funds and
investments held in such accounts.

“Patents” means all of the following now owned or hereafter acquired by any
Debtor: (a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, or any other
country, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Debtor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Pledged Securities” means, with respect to each Debtor, (a) all Equity held by
such Debtor in any corporations or other entities (including, without
limitation, those corporations or other entities described in Schedule 3.5 that
are directly held by such Debtor), together with all warrants to purchase, all
depositary shares, and all other rights of such Debtor in respect of such
Equity, (b) all certificates, instruments or other documents evidencing such
Equity and registered or held in the name of, or otherwise in the possession of,
such Debtor, and (c) all present and future payments, dividend distributions,
instruments, compensation, property, assets, interests and rights in connection
with or related to the Equity described in clause (a) above, and all monies due
or to become due and payable to such Debtor in connection with or related to
such Equity or otherwise paid, issued or distributed in respect of or in
exchange therefor (including, without limitation, all proceeds of dissolution or
liquidation); provided, however, that, notwithstanding the foregoing, the
Pledged Securities shall not include any Excluded Equity Interests.

“Proceeds” means all of each Debtor’s present and future (a) proceeds of the
Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under authority from a Governmental Authority), (c) claims
against third parties

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

for impairment, loss, damage, or impairment of the value of such Collateral, and
(d) any and all proceeds of, and all claims for, any insurance, indemnity,
warranty or guaranty payable from time to time with respect to any of the
Collateral, including any credit insurance with respect to Receivables, in each
case whether represented as money, deposit accounts, accounts, general
intangibles, securities, instruments, documents, chattel paper, inventory,
equipment, fixtures, or goods.

“Receivables” means all of each Debtor’s present and future accounts, accounts
from governmental agencies, instruments, and general intangibles, including
those arising from the provision of services to the customers of any Debtor, and
rights to payment under all Contracts, income tax refunds, and other rights to
the payment of money, together with all of the right, title and interest of any
of the Debtors in and to (a) all security pledged, assigned, hypothecated or
granted to or held by any of the Debtors to secure the foregoing, (b) all of any
of the Debtors’ right, title and interest in and to any goods or services, the
sale of which gave rise thereto, (c) all guarantees, endorsements and
indemnifications on, or of, any of the foregoing, (d) all powers of attorney
granted to any of the Debtors for the execution of any evidence of indebtedness
or security or other writing in connection therewith, (e) all credit
information, reports and memoranda relating thereto, and (f) all other writings
related in any way to the foregoing.

“Records” means all of each Debtor’s present and future books, accounting
records, files, computer files, computer programs, correspondence, credit files,
records, ledger cards, invoices, and other records primarily related to any
other items of Collateral, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any of the Debtors or any
computer bureau from time to time acting for any of the Debtors.

“Secured Obligations” means (a) the Obligations and (b) any increases,
extensions, renewals, replacements, and rearrangements of the foregoing
obligations under any amendments, supplements, and other modifications of the
agreements creating the foregoing obligations, in each case, whether direct or
indirect, absolute or contingent.

“Secured Parties” means the Banks, the holders of any Secured Obligations
arising under Specified Swap Contracts or Specified Cash Management Agreements,
the Issuing Bank, and the Agent.

“State of Organization” means the jurisdiction of organization of each of the
Debtors as listed on Schedule 3.3, as the same may be changed in accordance with
Section 4.4.

“Supporting Obligations” means all supporting obligations, including letters of
credit and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Property.

“Trademarks” means all of the following now owned or hereafter acquired by any
Debtor: all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all applications filed in connection

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

therewith, including registrations and registration applications in the United
States Patent and Trademark Office, any State of the United States or any
similar offices in any other country or any political subdivision thereof, and
all extensions or renewals thereof.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Debtor of any right to use any Trademark.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute;
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the perfection or priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, the term “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions related to such provisions.

SECTION 2.

GRANT OF SECURITY INTEREST

2.1 Grant of Security Interest. Each Debtor hereby grants to the Agent, for the
benefit of the Secured Parties, a security interest in all of such Debtor’s
right, title, and interest in and to the following property (the “Collateral”)
to secure the payment and performance of the Secured Obligations: (a) all
Chattel Paper, all Collateral Accounts, all Commercial Tort Claims, all
Contracts, all Deposit Accounts, all Documents, all Equipment, all Fixtures, all
General Intangibles, all Instruments, all Intellectual Property, all Inventory,
all Investment Property (including without limitation the Pledged Securities,
but excluding Excluded Equity Interests), all Letter-of-Credit Rights, all
Liquid Assets, all Receivables, all Records, and all Supporting Obligations,
(b) any and all additions, accessions and improvements to, all substitutions and
replacements for and all products of or derived from the foregoing, and (c) all
Proceeds of the foregoing.

To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor’s right, title, and interest in and to
such Collateral to the Agent for the benefit of the Secured Parties to secure
the payment and performance of the Secured Obligations to the full extent that
such a collateral assignment is possible under the relevant law.

Notwithstanding anything to the contrary in the Credit Documents, this Agreement
shall not constitute a grant of a security interest in (and the Collateral shall
not include) and the other provisions of the Credit Documents with respect to
Collateral need not be satisfied with respect to any Excluded Assets. With
respect to the Collateral, no control agreements or control arrangements will be
required with respect to any Deposit Accounts (other than (i) cash collateral
required pursuant to the Credit Documents and (ii) the delivery or control of
Pledged Securities to the Agent to the extent required by this Agreement).

2.2 Fraudulent Transfer Laws. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of each Debtor under this Agreement
shall be limited to the extent set forth in Section 3.1 of the Guaranty to which
such Debtor is a party.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

2.3 Debtors Remain Liable. Anything herein to the contrary notwithstanding:
(a) each Debtor shall remain liable under the Contracts included in the
Collateral to the extent set forth therein to perform such Debtor’s obligations
thereunder to the same extent as if this Agreement had not been executed;
(b) the exercise by the Agent of any rights hereunder shall not release any
Debtor from any obligations under the Contracts included in the Collateral; and
(c) the Agent shall not have any obligation under the Contracts included in the
Collateral by reason of this Agreement, nor shall the Agent be obligated to
perform or fulfill any of the obligations of any Debtor thereunder, including
any obligation to make any inquiry as to the nature or sufficiency of any
payment any Debtor may be entitled to receive thereunder, to present or file any
claim, or to take any action to collect or enforce any claim for payment
thereunder.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Banks to make Advances to the Borrower and to issue Letters of
Credit for the account of the Borrower under the Credit Agreement, each Debtor
hereby represents and warrants to the Agent, for the benefit of the Secured
Parties, that:

3.1 No Other Liens. Each Debtor owns each item of the Collateral free and clear
of any and all Liens or claims of others except for Permitted Liens. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except (i) such as
have been filed in favor of the Agent, for the ratable benefit of the Secured
Parties, pursuant to this Agreement or (ii) such as have been filed with respect
to Permitted Liens.

3.2 Perfected First-Priority Liens. To the extent that the filing of a UCC
financing statement or fixture filing, or the “control” by Agent of a
certificated security or Deposit Account, can be effective to perfect a security
interest in the Collateral under the UCC, the security interests granted
pursuant to this Agreement (a) will, upon completion of the filing of UCC
financing statements describing the Collateral in the offices located in the
jurisdictions listed on Schedule 3.3, the filing of UCC fixture filings
describing the Fixture Collateral (as defined in the Mortgages) in the mortgage
records of any county or parish where such Fixture Collateral is located, the
obtaining of “control” by Agent in respect of Deposit Accounts, and the taking
of all applicable actions in respect of perfection contemplated by Section 4.4
in respect of Collateral, constitute valid perfected security interests in the
Collateral in favor of the Agent, for the benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof and (b) are prior to all other Liens on the Collateral except
for Permitted Liens.

3.3 Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office.
Each Debtor’s exact legal name is set forth on the signature page hereof, and
from and after an amendment or modification thereto, on a written notification
delivered to the Agent pursuant to Section 4.4. Except as set forth in Schedule
3.3, as of the Effective Date such Debtor has not conducted business under any
name other than its current name during the last five years prior to the date of
this Agreement. On the Effective Date, such Debtor’s jurisdiction of
organization, type of organization, identification number from the jurisdiction
of organization (if any), and the location of such Debtor’s chief executive
office or sole place of business or principal residence, as the case may be, are
specified on Schedule 3.3.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

3.4 Certain Collateral. Except as set forth on Schedule 3.4,

(a) none of the Collateral constitutes, or is the Proceeds of, farm products and
none of the Collateral has been purchased for, or will be used by any Debtor
primarily for personal, family or household purposes;

(b) such Debtor holds no Commercial Tort Claims with a value in excess of
$5,000,000;

(c) such Debtor holds no interest in, title to or power to transfer, any
material Patents, material Trademarks, or material Copyrights; and

(d) such Debtor holds no interest in, title to or power to transfer any material
Intellectual Property that is registered or for which an application has been
filed in the United States Patent and Trademark Office or the United States
Copyright Office.

3.5 Investment Property; No Consents or Approvals Required.

(a) Each Debtor is the legal and beneficial owner of the Pledged Securities as
set forth on Schedule 3.5(a). The Pledged Securities have been duly authorized,
validly issued and are fully paid and non-assessable (other than Pledged
Securities consisting of limited liability company interests or partnership
interests, which cannot be fully paid and nonassessable) and are not subject to
any limitations to purchase or similar rights by any person, and none of the
Pledged Securities constitutes margin stock (within the meaning of Regulation U
issued by the Federal Reserve Board). Except as set forth on Schedule 3.5(a),
the Pledged Securities constitute all of the issued and outstanding Equity of
each of the respective issuers thereof and no such issuer has any obligation to
issue any additional Equity or rights or options thereto.

(b) Except (x) as may be required in connection with any disposition of any
portion of the Pledged Securities by laws affecting the offering and sale of
securities generally, and (y) the filing of UCC financing statements and other
actions contemplated by Section 3.2, no consent of any Person and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
in connection with (i) the execution, delivery, performance, validity or
enforceability of this Agreement, (ii) the perfection or maintenance of the
security interest created hereby (including the first-priority nature thereof)
or (iii) the exercise by the Agent of the rights provided for in this Agreement.

(c) Such Debtor is the record and beneficial owner of, and has good title to the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and other Permitted Liens.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SECTION 4.

COVENANTS AND AGREEMENTS

Each Debtor covenants and agrees with the Agent and the Secured Parties that,
from and after the date of this Agreement until this Agreement terminates in
accordance with Section 7.13(a):

4.1 Maintenance of Insurance. Such Debtor will comply with the provisions of the
Credit Agreement governing the maintenance of insurance for any of its assets
constituting Collateral.

4.2 Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney.

(a) Subject to Section 5, such Debtor shall maintain the security interest
created by this Agreement in the Collateral as a perfected first-priority
security interest subject only to Permitted Liens and shall defend such security
interest against the claims and demands of all Persons whomsoever other than
Persons holding such Permitted Liens.

(b) Such Debtor will furnish to the Agent from time to time statements and
schedules further identifying and describing the assets and property of such
Debtor and such other reports in connection with the Collateral as the Agent may
reasonably request, all in reasonable detail.

(c) Subject in each case to Section 5, each Debtor further agrees to take any
other action reasonably requested by the Agent to insure the attachment,
perfection and priority of, and the ability of the Agent to enforce, the
security interest in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that any Debtor’s signature thereon is required therefor; and (ii) complying
with any provision of any statute, law, regulation or treaty of the United
States or any other country, including the UCC of any applicable jurisdictions,
as to any Collateral if compliance with such provision is a condition to the
attachment, perfection or priority of, or the ability of the Agent to enforce,
the security interest in such Collateral.

(d) Each Debtor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any applicable jurisdiction in which the Uniform
Commercial Code has been adopted and is in effect any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of each Debtor or words of similar effect, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
initial financing statement or amendment. Each Debtor agrees to furnish any such
information to the Agent promptly upon request. Each Debtor also ratifies its
authorization for the Agent to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(e) During the existence of an Event of Default,

(i) At the Agent’s request, each Debtor shall take any actions reasonably
requested by the Agent with respect to such Event of Default, including
diligently endeavoring to cure any material defect existing or claimed, and
taking all reasonably necessary and desirable steps for the defense of any legal
proceedings, including the employment of counsel, the prosecution or defense of
litigation, and the release or discharge of all adverse claims;

(ii) The Agent, whether or not named as a party to any legal proceedings, is
authorized to take any additional steps as the Agent deems necessary or
desirable for the defense of any such legal proceedings or the protection of the
validity or priority of this Agreement and the security interests, collateral
assignments, and other Liens created hereunder, including the employment of
independent counsel, the prosecution or defense of litigation, the compromise or
discharge of any adverse claims made with respect to any Collateral and the
payment or removal of prior liens or security interests, and the reasonable
expenses of the Agent in taking such action shall be paid by the Debtors; and

(iii) Each Debtor agrees that, if such Debtor fails to perform under this
Agreement or any other Credit Document to which such Debtor is a party, the
Agent may, but shall not be obligated to, perform such Debtor’s obligations
under this Agreement or such other Credit Document, and any reasonable expenses
incurred by the Agent in performing such Debtor’s obligations shall be paid by
such Debtor. Any such performance by the Agent may be made by the Agent in
reasonable reliance on any statement, invoice, or claim, without inquiry into
the validity or accuracy thereof. The amount and nature of any expense of the
Agent hereunder shall be conclusively established by a certificate of any
officer of the Agent absent manifest error, and such amount shall be included in
the Secured Obligations.

(f) Each Debtor irrevocably appoints the Agent as such Debtor’s attorney in
fact, with full authority to act during the existence of an Event of Default,
for such Debtor and in the name of such Debtor, to take any action and execute
any agreement which the Agent deems necessary or advisable to accomplish the
purposes of this Agreement, including the actions that Agent is expressly
authorized to take pursuant to this Agreement (including pursuant to paragraph
(e) above), and instituting proceedings the Agent deems necessary or desirable
to enforce the rights of the Agent with respect to this Agreement.

4.3 Changes in Name, etc. Such Debtor will not, except upon 30 days’ prior
written notice to the Agent or such lesser period to which the Agent may agree
in writing, (a) change its type of organization, jurisdiction of organization or
other legal structure from that referred to in Section 3.3, (b) change its
organizational number if it has one, or (c) change its name. Promptly following
such notice to the Agent and before taking any action described in clause (a),
(b), or (c) above, such Debtor shall deliver to the Agent all additional
approved or executed financing statements and other executed documents
reasonably requested by the Agent to maintain the validity, perfection, and
priority of the security interests provided for or required herein.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

4.4 Pledged Securities. With respect to Pledged Securities:

(a) If any Debtor shall at any time own or acquire any Pledged Securities which
are certificated securities, whether as a stock split, stock dividend, or other
distribution with respect to Pledged Securities, or otherwise, such Debtor shall
promptly, and in any event within ten (10) Business Days after receipt thereof,
deliver the same to the Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Agent may from time to time specify. If
any Pledged Securities now owned or hereafter acquired by any Debtor are
uncertificated securities and are issued to such Debtor or its nominee directly
by the issuer thereof, such Debtor shall immediately notify the Agent thereof,
and shall take any actions requested by the Agent to enable the Agent to obtain
“control” (within the meaning of Section 8-106 of the UCC) with respect thereto.

(b) So long as no Event of Default has occurred and is continuing, each Debtor
shall be entitled:

(i) to exercise, in a manner not inconsistent with the terms hereof, the voting
power with respect to the Pledged Securities of such Debtor, and for that
purpose the Agent shall (if any Pledged Securities shall be registered in the
name of the Agent or its nominee) execute or cause to be executed from time to
time, at the expense of the Borrower, such proxies or other instruments in favor
of such Debtor or its nominee, in such form and for such purposes as shall be
reasonably requested by such Debtor, to enable it to exercise such voting power
with respect to the Pledged Securities; and

(ii) except as otherwise provided herein or in the Credit Agreement, to receive
and retain for its own account any and all payments, proceeds, dividends,
distributions, property, assets, or rights to the extent such are permitted
pursuant to the terms of the Credit Agreement.

(c) Upon the occurrence and during the continuation of any Event of Default, all
rights of each Debtor to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 4.4(b) and to receive the payments, proceeds, dividends,
distributions, property, assets, or rights that the Debtor would otherwise be
authorized to receive and retain pursuant to Section 4.4(b) shall cease, and
thereupon the Agent shall be entitled to exercise all voting power with respect
to the Pledged Securities and to receive and retain, as Collateral hereunder,
any and all payments, proceeds, dividends, distributions, property, assets, or
rights at any time declared or paid upon any of the Pledged Securities during
such an Event of Default and otherwise to act with respect to the Pledged
Securities to the same extent as the applicable Debtor would have been, absent
application of this clause (c).

(d) All payments, proceeds, dividends, distributions, property, assets,
instruments or rights that are received by each Debtor contrary to the
provisions of this Section 4.4 shall be received and held in trust by such
Debtor for the benefit of the Agent, shall be segregated by each Debtor from
other funds of such Debtor and shall be forthwith paid over to the Agent as
Pledged Securities in the same form as so received (with any necessary
endorsement).

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(e) If such Debtor is an issuer of Pledged Securities, such Debtor agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it and (ii) it will comply with instructions received by it
pursuant to the terms of Section 4.4(f) with respect to the Pledged Securities
issued by it.

(f) Each Debtor hereby authorizes and instructs each issuer of any Pledged
Securities pledged by such Debtor hereunder to (i) comply with any instruction
received by it from the Agent in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Debtor, and each Debtor agrees that each such issuer shall be fully protected in
so complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Agent.

4.5 Commercial Tort Claims. If any Debtor shall at any time hold or acquire a
Commercial Tort Claim with a value in excess of $5,000,000, such Debtor shall
promptly notify the Agent in a writing signed by such Debtor of the brief
details thereof and grant to the Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Security
Agreement, with such writing to be in form and substance satisfactory to the
Agent.

SECTION 5.

LIMITATION ON PERFECTION OF SECURITY INTEREST

Notwithstanding anything to the contrary contained above, the perfection of the
security interest granted in Section 2 above (except with respect to
certificated Pledged Securities) will, prior to the occurrence (and after the
waiver or cure) of an Event of Default (and during the continuation of an Event
of Default unless the Agent has required that further actions are taken with
respect to the perfection thereof), be effected solely by filing an appropriate
financing statement under the applicable Uniform Commercial Code. The perfection
of the security interest granted in Section 2 above in certificated Pledged
Securities will be effected by filing an appropriate financing statement under
the applicable Uniform Commercial Code and by possession by the Agent of the
certificates representing such Pledged Securities, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time specify.

SECTION 6.

REMEDIAL PROVISIONS

During the existence of an Event of Default, the Agent may, at the Agent’s
option, exercise one or more of the remedies specified elsewhere in this
Agreement or the following remedies:

6.1 General Interim Remedies. During the existence of an Event of Default, the
Agent may exercise one or more of the following remedies:

(a) To the extent permitted by law, the Agent may exercise all the rights and
remedies of a secured party under the UCC.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) The Agent may prosecute actions in equity or at law for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.

(c) The Agent may require any Debtor to promptly assemble any tangible
Collateral of such Debtor and make it available to the Agent at a place to be
designated by the Agent. The Agent may occupy any premises owned or leased by
any Debtor where the Collateral is assembled for a reasonable period in order to
effectuate the Agent’s rights and remedies hereunder or under law, without
obligation to any Debtor with respect to such occupation.

6.2 Receivables, Chattel Paper, Instruments and Payment Intangibles. During the
existence of an Event of Default, the Agent may establish one or more Collateral
Accounts for the purpose of collecting the payments due to the Debtors under any
Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or payment intangibles constituting Collateral and holding the
proceeds thereof, and may, or may direct the Debtors to, instruct all makers
and/or all obligors with respect thereto to make all payments with respect to
such Collateral directly to the Agent for deposit into the Collateral Accounts
designated by the Agent. After such direction to the Debtors, all payments,
whether of principal, interest, or other amounts, under any Contracts or
otherwise with respect to the Receivables, Chattel Paper, Instruments and/or
payment intangibles constituting Collateral shall be directed to the appropriate
Collateral Account. All such payments which may from time to time come into the
possession of any Debtor shall be held in trust for the Agent, segregated from
the other funds of such Debtor, and delivered to the Agent immediately in the
form received with any necessary endorsement for deposit into the appropriate
Collateral Account, such delivery in no event to be later than one Business Day
after receipt thereof by the applicable Debtor. Each Debtor agrees to execute
any documents reasonably requested by the Agent to create any Collateral Account
and pledge it to the Agent. In connection with the foregoing, the Agent shall
have the right at any time during the existence of an Event of Default to take
any of the following actions, in the Agent’s own name or in the name of the
applicable Debtor: compromise or extend the time for payment of any payments due
with respect to any Instrument or Chattel Paper upon such terms as the Agent may
reasonably determine; endorse the name of the applicable Debtor, on checks,
instruments, or other evidences of payment with respect to any such Collateral;
make written or verbal requests for verification of amount owing on any such
Collateral from the maker thereof or obligor thereunder; open mail addressed to
such Debtor which the Agent reasonably believes relates to any such Collateral,
and, to the extent of checks or other payments with respect to any such
Collateral, dispose of the same in accordance with this Agreement; take action
in the Agent’s name or the applicable Debtor’s name, to enforce collection of
such checks and other payments; and take all other action necessary to carry out
this Agreement and give effect to the Agent’s rights hereunder. Costs and
expenses incurred by the Agent in collection and enforcement of amounts owed
under any Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or payment intangibles constituting Collateral, including
attorneys’ fees and out-of-pocket expenses, shall be reimbursed by the
applicable Debtor to the Agent on demand.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

6.3 Contracts. During the existence of an Event of Default, the Agent may, at
its option, exercise one or more of the following remedies with respect to the
Contracts that constitute Collateral:

(a) (i) take any action permitted under Section 6.2 and (ii) in the place and
stead of the applicable Debtor, exercise any other rights of such Debtor under
such Contracts in accordance with the terms thereof. Without limitation of the
foregoing, each Debtor agrees that under the foregoing circumstances, the Agent
may give notices, consents and demands and make elections under such Contracts,
modify or waive the terms of such Contracts and enforce such Contracts, in each
case, to the same extent and on the same terms as such Debtor might have done.
It is understood and agreed that notwithstanding the exercise of such rights
and/or the taking of such actions by the Agent, such Debtor shall remain liable
for performance of its obligations under such Contracts;

(b) upon receipt by the Agent of notice from any counterparty to any such
Contract of such Person’s intent to terminate such Contract, the Agent shall be
entitled to (i) cure or cause to be cured the condition giving rise to such
Person’s right of termination of such Contract, or (ii) acquire and assume (or
assign and cause the assumption by a third party of) the rights and obligations
of the applicable Debtor under such Contract; and

(c) upon termination of any Contract by operation of law or otherwise, the Agent
shall be entitled to enter into a new agreement (“Successor Agreement”) with the
counterparty to such terminated Contract, on the same terms and with the same
provisions as such terminated Contract. Each Debtor agrees that such Debtor
shall have no rights whatsoever with respect to any Successor Agreement.

6.4 Pledged Securities.

(a) Each Debtor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions and
registration requirements contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Debtor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

(b) Each Debtor agrees to use its best efforts to do or cause to be done all
such other acts (other than preparation and filing of a registration statement)
as may be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section 6.4 valid and binding and in
compliance with any and all other applicable Legal Requirements. Each Debtor
further agrees that a breach of any of the covenants contained in this
Section 6.4 will

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

cause irreparable injury to the Agent and the Secured Parties, that the Agent
and the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 6.4 shall be specifically enforceable against such Debtor, and such
Debtor hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred.

6.5 Foreclosure.

(a) During the existence of an Event of Default, the Agent may foreclose on the
Collateral in any manner permitted by the courts of or in the State of New York
or the jurisdiction in which any Collateral is located. If the Agent should
institute a suit against any Collateral or any Debtor for the collection of the
Secured Obligations and for the foreclosure of this Agreement, the Agent may at
any time before the entry of a final judgment dismiss the same, and take any
other action permitted by this Agreement.

(b) To the extent permitted by law, the Agent may exercise all the foreclosure
rights and remedies of a secured party under the UCC during the existence of an
Event of Default. In connection therewith, the Agent may sell any Collateral at
public or private sale, at the office of the Agent or elsewhere, for cash or
credit and upon such other terms as the Agent deems commercially reasonable. The
Agent may sell any Collateral at one or more sales, and the security interest
granted hereunder shall remain in effect as to the unsold portion of the
Collateral. Each Debtor agrees that to the extent permitted by law such sales
may be made without notice. If notice is required by law, each Debtor hereby
deems ten days advance notice of the time and place of any public or private
sale reasonable notification, recognizing that if any portion of the Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, shorter notice may be reasonable. The
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Agent may adjourn any sale by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was adjourned. In the event that any sale
hereunder is not completed or is defective in the opinion of the Agent, the
Agent shall have the right to cause subsequent sales to be made hereunder. Any
statements of fact or other recitals made in any bill of sale, assignment, or
other document representing any sale hereunder, including statements relating to
the occurrence of an Event of Default, acceleration of the Secured Obligations,
notice of the sale, the time, place, and terms of the sale, and other actions
taken by the Agent in relation to the sale may be conclusively relied upon by
the purchaser at any sale hereunder. The Agent may delegate to any agent the
performance of any acts in connection with any sale hereunder, including the
sending of notices and the conduct of the sale.

6.6 Application of Proceeds. Unless otherwise specified herein, any cash
proceeds received by the Agent from the sale of, collection of, or other
realization upon any part of the Collateral or any other amounts received by the
Agent hereunder may be, at the reasonable discretion of the Agent (i) held by
the Agent in one or more Cash Collateral Accounts as cash collateral for the
Secured Obligations or (ii) applied in the order specified in Section 7.7 of the
Credit Agreement.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

6.7 Waiver of Certain Rights. To the full extent each Debtor may do so under
applicable law, such Debtor shall not insist upon, plead, claim, or take
advantage of any law providing for any appraisement, valuation, stay, extension,
or redemption, and such Debtor hereby waives and releases the same, and all
rights to a marshaling of the assets of such Debtor, including the Collateral of
such Debtor, or to a sale in inverse order of alienation in the event of
foreclosure of the liens and security interests hereby created. Such Debtor
shall not assert any right under any law pertaining to the marshaling of assets,
sale in inverse order of alienation, the administration of estates of decedents
or other right to defeat, reduce, or otherwise adversely affect in any respect
the rights of the Agent under the terms of this Agreement.

6.8 Remedies Cumulative. The Agent’s remedies under this Agreement and the
Credit Documents to which any Debtor is a party shall be cumulative, and no
delay in enforcing this Agreement and the Credit Documents to which any Debtor
is a party shall act as a waiver of the Agent’s rights hereunder.

6.9 Reinstatement. The obligations of each Debtor under this Agreement shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of the Secured Obligations is rescinded or otherwise
must be restored or returned by the Agent upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Debtor or any other obligor or
otherwise, all as though such payment had not been made.

SECTION 7.

MISCELLANEOUS

7.1 Amendments. None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Credit Agreement. No consent of any holder of Secured
Obligations arising under a Specified Swap Contract or Specified Cash Management
Agreements (in each case, except in such Person’s capacity as a Bank, if
applicable) shall be required for any waiver, amendment, supplement or other
modification to this Agreement.

7.2 Notices. All notices, requests and demands to or upon the Agent or any
Debtor hereunder shall be effected in the manner provided for in Section 9.2 of
the Credit Agreement. All notices, requests and demands hereunder to any Debtor
shall be given to it at its address or telecopy number provided on Schedule 7.2
or at such other address in the United States as may be specified by such Debtor
in a written notice delivered to the Agent in accordance with Section 9.2 of the
Credit Agreement.

7.3 No Waiver by Course of Conduct; Cumulative Remedies; No Duty. No failure to
exercise, nor any delay in exercising, on the part of the Agent, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the Agent
would otherwise have on any future occasion. The rights and remedies provided
herein and in the other Credit Documents are cumulative, may be exercised singly
or concurrently and are not exclusive

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

of any other rights or remedies provided by law. The powers conferred on Agent
under this Agreement are solely to protect Agent’s rights under this Agreement
and shall not impose any duty upon it to exercise any such powers. Except as
elsewhere provided hereunder, Agent shall have no duty as to any of the
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to the Collateral.

7.4 [Reserved].

7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Debtor and shall inure to the benefit of the Agent and the
Secured Parties and their successors and assigns; provided that no Debtor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Agent.

7.6 Set-Off. Each Debtor hereby irrevocably authorizes the Agent and each Bank
at any time and from time to time upon the occurrence and during the
continuation of any Event of Default, without prior notice to such Debtor or any
other Debtor, any such notice being waived by such Debtor to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the respective Debtor against any and all Obligations owing to such Bank
under the Credit Agreement, the Guaranties, or under any other Credit Document,
now or hereafter existing, irrespective of whether or not the Agent or such Bank
shall have made demand for payment and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Any such set-off shall be subject to the
notice requirements of Section 7.4 of the Credit Agreement; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

7.7 Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of an original manually executed counterpart of this Agreement.

7.8 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Section Headings. The Section headings used in this Agreement are included
for convenience of reference only and shall not affect the interpretation of
this Agreement.

7.10 Integration; Direct Conflict. This Agreement and the other Credit Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

subject matter hereof. In the event of a direct conflict between this Agreement
and the Credit Agreement, the Credit Agreement shall control; provided, however,
the parties understand and agree that this Agreement sets forth additional
covenants, obligations and rights and the parties will use all reasonable
efforts to construe the provisions and covenants in this Agreement as not being
in direct conflict with the Credit Agreement.

7.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.12 Additional Debtors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement after the date hereof pursuant to Section 5.9
of the Credit Agreement shall become a Debtor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an instrument in the form of
Annex I hereto.

7.13 Termination; Releases.

(a) This Security Agreement and the security interest created hereby shall
terminate when all the Secured Obligations have been paid in full in cash and
all commitments of each of the Secured Parties to the Debtors have been fully
and finally terminated, at which time the Agent shall execute and deliver to the
Debtors or the Debtors’ designee, at the Debtors’ expense, all Uniform
Commercial Code termination statements and similar documents which the Debtors
shall reasonably request from time to time to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 7.13(a) shall be without recourse to or warranty by the Agent.

(b) Any Debtor other than the Borrower shall automatically be released from its
obligations hereunder and the security interest granted hereby in the Collateral
of such Debtor shall be automatically released in the event that all the Equity
of such Debtor shall be sold, transferred or otherwise disposed of to a person
that is not an Affiliate of the Borrower in accordance with the terms of the
Credit Agreement; provided that, to the extent required by the Credit Agreement,
the Majority Banks or, if required by the terms of the Credit Agreement, such
other requisite number of Banks, shall have consented to such sale, transfer or
other disposition and the terms of such consent did not provide otherwise. If
any of the Collateral shall be sold, transferred or otherwise disposed of by any
Debtor in a transaction permitted by the Credit Agreement the security interest
created hereby in any Collateral that is so sold, transferred or otherwise
disposed of shall automatically terminate and be released upon the closing of
such sale, transfer or other disposition, and such Collateral shall be sold free
and clear of the Lien and security interest created hereby; provided, however,
that such security interest will continue to attach to all proceeds of such
sales or other dispositions. In connection with any of the foregoing, the Agent
shall promptly execute and deliver to the Debtors or the Debtors’ designee, at
the Debtors’ expense, all Uniform Commercial Code termination statements and
similar documents that the Debtors shall reasonably request from time to time to
evidence such termination. Any execution and delivery of termination statements
or documents pursuant to this Section 7.13(b) shall be without recourse to or
warranty by the Agent.

(c) No consent of any holder of Secured Obligations arising under a Specified
Swap Contract or Specified Cash Management Agreement (in each case, except in
such Person’s capacity as a Bank, if applicable) shall be required for any
release of Collateral or Debtors pursuant to this Section 7.13.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

7.14 Amendment and Restatement; Confirmation of Liens. This Agreement is an
amendment and restatement of the Existing Security Agreement, and supersedes the
Existing Security Agreement in its entirety; provided, however, that (i) the
execution and delivery of this Security Agreement shall not effect a novation of
the Existing Security Agreement but shall be, to the fullest extent applicable,
in modification, renewal, confirmation and extension of such Existing Security
Agreement, and (ii) the Liens, security interests and other interests in the
Collateral (as such term is defined in the Existing Security Agreement,
hereinafter the “Original Collateral”) granted under the Existing Security
Agreement are and shall remain legal, valid, binding and enforceable with regard
to such Original Collateral. Each Grantor party to the Existing Security
Agreement hereby acknowledges and confirms the continuing existence and
effectiveness of such Liens, security interests and other interests in the
Original Collateral granted under the Existing Security Agreement, and further
agrees that the execution and delivery of this Security Agreement and the other
Credit Documents shall not in any way release, diminish, impair, reduce or
otherwise affect such Liens, security interests and other interests in the
Original Collateral granted under the Existing Security Agreement.

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow.]

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STONE ENERGY CORPORATION, a Delaware corporation By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer STONE ENERGY OFFSHORE, L.L.C., a Delaware limited liability company
Through its sole member, STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3.3

ORGANIZATION, LOCATION

AND FILING INFORMATION

 

Entity

 

Prior

Names

  

Jurisdiction of

Formation and

Type of Entity

 

File # in

Domestic

Jurisdiction

 

Address of Chief

Executive Office

Stone Energy Corporation   Stone Energy Corporation (Rockies)    Delaware
Corporation   2329102   625 E. Kaliste


Saloom Road

Lafayette, Louisiana
70508

Stone Energy Offshore, L.L.C.  

Bois d’Arc Properties, LP;

Bois d’Arc Energy, Inc.;

Bois d’Arc Holdings, LLC;

Bois d’Arc Offshore Ltd.;

Stone Energy, L.L.C.

   Delaware Limited
Liability Company   4537731   625 E. Kaliste


Saloom Road

Lafayette, Louisiana
70508

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3.4

CERTAIN COLLATERAL

None.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3.5(a)

PLEDGED SECURITIES

 

Debtor

   Issuer    Type of
Interest    Certificate
Number    Number of
Shares    Percentage of
Interests  

Stone Energy Corporation

   Stone Energy
Offshore,
L.L.C.    LLC
membership
interests    N/A    N/A      100 % 

Stone Energy Corporation

   Stone Energy
Holdings,
L.L.C.    LLC
membership
interests    N/A    N/A      100 % 

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 7.2

DEBTORS’ ADDRESS FOR NOTICE

c/o Stone Energy Corporation

625 E. Kaliste Saloom Road

Lafayette, Louisiana 70508

Attn: Kenneth H. Beer, Executive Vice President and Chief Financial Officer

Telephone: (337) 237-0410

Facsimile: (337) 521-9980

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Annex I to the

Security Agreement

This SUPPLEMENT NO. [    ] dated as of [                    ] (this
“Supplement”), is delivered in connection with the Third Amended and Restated
Security Agreement dated as of June 24, 2014 (as amended or otherwise modified
from time to time, the “Security Agreement”), among Stone Energy Corporation
(the “Borrower”), certain subsidiaries of the Borrower party thereto from time
to time (such subsidiaries together with the Borrower, the “Debtors”), and Bank
of America, N.A. (“BOA”), as administrative agent (in such capacity, the
“Agent”) for the benefit of the Secured Parties (as defined therein).

A. Reference is made to the Fourth Amended and Restated Credit Agreement dated
as of June 24, 2014 (as amended or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Banks”), and the Agent.

B. The Debtors have entered into the Security Agreement as a condition precedent
to the effectiveness of the Credit Agreement. Section 7.12 of the Security
Agreement provides that additional Subsidiaries of the Borrower may become
Debtors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary (the “New Debtor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Debtor under the Security Agreement.

C. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement or, where any such
term is not defined in the Security Agreement, the Credit Agreement.

Accordingly, the Agent and the New Debtor agree as follows:

SECTION 1. In accordance with Section 7.12 of the Security Agreement, the New
Debtor by its signature below becomes a Debtor under the Security Agreement with
the same force and effect as if originally named therein as a Debtor, and the
New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct on and as of the date hereof. The Schedules to
the Security Agreement are hereby supplemented by the Schedules attached hereto
with respect to the New Debtor. In furtherance of the foregoing, the New Debtor,
as security for the payment and performance in full of the Secured Obligations
(as defined in the Security Agreement), does hereby create and grant to the
Agent, for the benefit of the Secured Parties, a security interest in and lien
on all of the New Debtor’s right, title and interest in and to the Collateral of
the New Debtor. Each reference to a “Debtor” in the Security Agreement shall be
deemed to include the New Debtor.

SECTION 2. The New Debtor represents and warrants to the Agent that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

SECTION 4. Except as expressly supplemented hereby, the Security Agreement and
the Guaranties shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. All communications and notices to the New Debtor under the Security
Agreement shall be in writing and given as provided in Section 7.2 of the
Security Agreement to the address for the New Debtor set forth under its
signature below.

SECTION 7. The New Debtor agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Debtor and the Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

[NAME OF NEW DEBTOR] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3.3

ORGANIZATION, LOCATION

AND FILING INFORMATION

 

Entity

   Prior
Names    Jurisdiction
of Formation
and
Type of
Entity    File # in
Domestic
Jurisdiction    Address of Chief Executive
Office                                    

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3.5(a)

PLEDGED SECURITIES

 

Debtor

   Issuer    Type of
Interests    Certificate
Number    Number of
Shares    Percentage
of Interests                                                                  
                                      

 

[EXHIBIT H TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

MORTGAGE COMPLIANCE CERTIFICATE

[date]

Bank of America, N.A., as Agent

700 Louisiana Street, 8th Floor

Houston, Texas 77002

 

Attention: Mr. Ronald E. McKaig

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of June 24, 2014 (as the same may be modified from time to time, the “Credit
Agreement”), among Stone Energy Corporation (“Borrower”), the banks named
therein (“Banks”), and Bank of America, N.A., as administrative agent for the
Banks (“Agent”), the defined terms of which are used herein unless otherwise
defined herein.

In connection with the delivery of, and based upon the information set forth in,
the Oil and Gas Reserve Report with respect to the Borrower’s consolidated Oil
and Gas Properties as of [                    ], dated as of
[                    ] (the “Applicable Report”), the following sets forth the
information and computations required by Section 5.6(c)(iii) of the Credit
Agreement as of [                    ]:

 

1.

  

Mortgaged Property Value1 (as set forth in the Applicable Report)

   $                

2.

  

Oil and Gas Property Value (as set forth in the Applicable Report)

   $                

3.

  

80% of line 2 above

   $                

4.

  

[Amount by which the Mortgaged Property Value is less than 80% of the Oil and
Gas Property Value (line 3 minus line 1)]

   [$              ]    

[Include the above only if line 1 is less than line 3]

  

 

1  the Mortgaged Property Value shall not include any Oil and Gas Properties
acquired by any Credit Party after the recordation of the Mortgages in the real
property records of the jurisdiction where such Oil and Gas Properties are
located unless an amendment or supplement to such Mortgages sufficiently
describing such after-acquired Oil and Gas Properties has been recorded in such
real property records.

 

[EXHIBIT I TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

To the Agent and the Banks

c/o Bank of America, N.A.

as Administrative Agent for the Banks

[date]

Each of the undersigned hereby certifies that [the Mortgaged Property Value (as
set forth in the Applicable Report) equals or exceeds 80% of the Oil and Gas
Property Value (as set forth in the Applicable Report).] [the amount by which
the Mortgaged Property Value (as set forth in the Applicable Report) is less
than 80% of the Oil and Gas Property Value (as set forth in the Applicable
Report) is $        , and the Borrower agrees to take all actions required by
Section 5.12 of the Credit Agreement with respect to such difference within the
time period required by such Section.] [Select appropriate alternative.]

This certificate is given in my capacity as an officer of the Borrower and not
in my individual capacity.

 

Very truly yours,

 

Name: Title:

 

[EXHIBIT I TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

[EXHIBIT J TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF

TAX CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June 24, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Stone Energy Corporation, a
Delaware corporation, as borrower (the “Borrower”), the Banks party thereto, and
Bank of America, N.A., as administrative agent and issuing bank (the
“Administrative Agent”).

Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advances(s) (as well as any Note(s) evidencing such Advances(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:  

 

  Name:  

 

  Title:  

 

 

[EXHIBIT K-1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF

TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June 24, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Stone Energy Corporation, a
Delaware corporation, as borrower (the “Borrower”), the Banks party thereto, and
Bank of America, N.A., as administrative agent and issuing bank (the
“Administrative Agent”).

Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Bank in writing, and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:  

 

  Name:  

 

  Title:  

 

 

[EXHIBIT K-4 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF

TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June 24, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Stone Energy Corporation, a
Delaware corporation, as borrower (the “Borrower”), the Banks party thereto, and
Bank of America, N.A., as administrative agent and issuing bank (the
“Administrative Agent”).

Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Bank and (2) the undersigned shall have at all
times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:  

 

  Name:  

 

  Title:  

 

 

[EXHIBIT K-3 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF

TAX CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June 24, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Stone Energy Corporation, a
Delaware corporation, as borrower (the “Borrower”), the Banks party thereto, and
Bank of America, N.A., as administrative agent and issuing bank (the
“Administrative Agent”).

Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advances(s) (as well as any Note(s) evidencing such Advances(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advances(s) (as well as
any Note(s) evidencing such Advances(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Credit Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:  

 

  Name:  

 

  Title:  

 

 

[EXHIBIT K-4 TO CREDIT AGREEMENT]